
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

       
$550,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 11, 2002

Among

CAREMARK RX, INC.,
as Borrower,

and

THE INITIAL LENDERS, THE SWING LINE BANK AND
THE INITIAL ISSUING BANK NAMED HEREIN,
as Initial Lender Parties,

and

J.P. MORGAN SECURITIES INC.,
as Syndication Agent,

and

WACHOVIA BANK, NATIONAL ASSOCIATION
as Documentation Agent,

and

BANC OF AMERICA SECURITIES LLC
as Lead Arranger,

and

BANK OF AMERICA, N.A.
as Administrative Agent

      


--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I
SECTION 1.01.
 
Certain Defined Terms
 
1 SECTION 1.02.   Computation of Time Periods; Other Constructional Provisions  
30 SECTION 1.03.   Accounting Terms   30 SECTION 1.04.   Currency Equivalents
Generally   31
ARTICLE II
SECTION 2.01.
 
The Advances and the Letters of Credit
 
32 SECTION 2.02.   Making the Advances   33 SECTION 2.03.   Issuance of and
Drawings and Reimbursement Under Letters of Credit   36 SECTION 2.04.  
Repayment of Advances   38 SECTION 2.05.   Termination or Reduction of the
Commitments   40 SECTION 2.06.   Prepayments   40 SECTION 2.07.   Interest   42
SECTION 2.08.   Fees   42 SECTION 2.09.   Conversion of Advances   43 SECTION
2.10.   Increased Costs, Etc.   44 SECTION 2.11.   Evidence of Debt   47 SECTION
2.12.   Payments and Computations   47 SECTION 2.13.   Taxes   49 SECTION 2.14.
  Sharing of Payments, Etc.   52 SECTION 2.15.   Defaulting Lenders   53 SECTION
2.16.   Use of Proceeds   55
ARTICLE III
CONDITIONS OF EFFECTIVENESS AND LENDING
SECTION 3.01.
 
Conditions Precedent to Initial Extensions of Credit
 
56 SECTION 3.03.   Determinations Under Section 3.01   58
ARTICLE IV
SECTION 4.01.
 
Representations and Warranties
 
59
ARTICLE V
SECTION 5.01.
 
Affirmative Covenants
 
64 SECTION 5.02.   Negative Covenants   67 SECTION 5.03.   Reporting
Requirements   77 SECTION 5.04.   Financial Covenants   80
ARTICLE VI
SECTION 6.01.
 
Events of Default
 
83 SECTION 6.02.   Actions in Respect of the Letters of Credit upon Default   86
ARTICLE VII
SECTION 7.01.
 
Authorization and Action
 
86 SECTION 7.02.   Administrative Agent's Reliance, Etc.   87 SECTION 7.03.  
BofA, BAS and Affiliates   88 SECTION 7.04.   Lender Credit Decision   88

i

--------------------------------------------------------------------------------

SECTION 7.05.   Indemnification   88 SECTION 7.06.   Successor Administrative
Agent   90 SECTION 7.07.   Release of Collateral   91 SECTION 7.08.   Release of
Guarantor   91
ARTICLE VIII
SECTION 8.01.
 
Amendments, Etc.
 
92 SECTION 8.02.   Notices, Etc.   93 SECTION 8.03.   No Waiver; Remedies   93
SECTION 8.04.   Indemnification   94 SECTION 8.05.   Right of Set-off   95
SECTION 8.06.   Binding Effect   96 SECTION 8.07.   Assignments and
Participations   96 SECTION 8.08.   No Liability of the Issuing Bank   99
SECTION 8.09.   Confidentiality   100 SECTION 8.10.   Execution in Counterparts
  100 SECTION 8.11.   Governing Law; Jurisdiction, Etc.   100 SECTION 8.12.  
WAIVER OF JURY TRIAL   101

ii

--------------------------------------------------------------------------------

SCHEDULES
Schedule I
 
—
 
Commitments and Applicable Lending Offices Schedule II   —   Existing Letters of
Credit Schedule 2.06   —   Properties held for sale Schedule 4.01(b)   —  
Subsidiaries Schedule 4.01(d)   —   Required Authorizations, Approvals, Etc.
Schedule 4.01(w)   —   Open Years Schedule 4.01(x)   —   Existing Investments
Schedule 5.02(a)   —   Liens Schedule 5.02(b)   —   Indebtedness
EXHIBITS
Exhibit A-1
 
—
 
Form of Term Loan Note Exhibit A-2       Form of Revolving Credit Note Exhibit
B-1   —   Form of Notice of Borrowing Exhibit B-2   —   Form of Notice of Swing
Line Borrowing Exhibit B-3   —   Form of Notice of Conversion Exhibit B-4   —  
Form of Notice of Issuance Exhibit C   —   Form of Assignment and Assumption
Exhibit D-1   —   Form of Opinion of King & Spalding Exhibit D-2   —   Form of
Opinion of Foley & Lardner Exhibit E   —   Form of Consent and Ratification of
Collateral Documents Exhibit F   —   Form of Amended and Restated Subsidiaries
Guarantee

iii

--------------------------------------------------------------------------------

EXHIBIT 10.1


FIRST AMENDED AND RESTATED CREDIT AGREEMENT


        FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 11, 2002
among CAREMARK RX, INC., a Delaware corporation (the "Borrower"), the banks,
financial institutions and other institutional lenders listed on the signature
pages hereof under the caption "Initial Lenders" (the "Initial Lenders"), BANK
OF AMERICA, N.A. ("BofA"), as the initial issuer of Letters of Credit (as
hereinafter defined) (the "Initial Issuing Bank") and as the provider of the
Swing Line Facility (as hereinafter defined) (the "Swing Line Bank"), J.P.
MORGAN SECURITIES INC., as the syndication agent (the "Syndication Agent") for
the Facilities (as hereinafter defined), WACHOVIA BANK, NATIONAL ASSOCIATION, as
the documentation agent (the "Documentation Agent"), BANC OF AMERICA SECURITIES
LLC ("BAS"), as the lead arranger and book manager (the "Lead Arranger") for the
Facilities, and BofA, as the administrative agent (together with any successor
thereto appointed pursuant to Article VII, the "Administrative Agent") for the
Lender Parties (as hereinafter defined).


PRELIMINARY STATEMENTS


        (1)  The Borrower entered into the Credit Agreement dated as of
March 15, 2001 (the "Existing Credit Agreement") with the banks, financial
institutions and other institutional lenders party thereto as revolving credit
lenders (the "Existing Revolving Credit Lenders") and as term lenders (the
"Existing Term Loan Lenders", and together with the Existing Revolving Credit
Lenders, the "Existing Lenders") and Bank of America, N.A. as the administrative
agent for the Existing Lenders thereunder.

        (2)  The Borrower has requested to amend and restate the Existing Credit
Agreement in its entirety in order, among other things, to add additional banks
and other financial institutions and institutional lenders as additional Term
Loan Lenders (as hereinafter defined) hereunder, with the proceeds of the term
loans (collectively, the "Term Loan Advance") by such Term Loan Lenders to repay
in full all amounts due to the Existing Term Loan Lenders under the Existing
Credit Agreement, to modify certain covenants and to pay certain fees and
expenses incurred in connection with the entry by the Borrower and certain of
its Subsidiaries (as hereinafter defined) into this Agreement and for other
general corporate purposes of the Borrower and its Subsidiaries not otherwise
prohibited under the terms of the Loan Documents (as hereinafter defined).

        (3)  Those Existing Revolving Credit Lenders which constitute Required
Lenders under the Existing Credit Agreement have agreed to amend and restate the
Existing Credit Agreement in its entirety and the Term Loan Lenders have agreed
to make the Term Loan Advance on the effective date of this Agreement, in each
case on the terms and conditions of this Agreement.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


        SECTION 1.01.    Certain Defined Terms.    

        As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and the
plural forms of the terms defined):

        "Administrative Agent" has the meaning specified in the recital of
parties to this Agreement.

        "Administrative Agent's Account" means the account of the Administrative
Agent maintained by the Administrative Agent with BofA at its office at 101
North Tryon Street, 15th Floor, Charlotte, North Carolina 28255, ABA
No. 053-000-196, Account No. 1366212250600, Reference: Caremark Rx, Attention:
Corporate Credit Services, or such other account maintained by the
Administrative Agent

--------------------------------------------------------------------------------


and designated by the Administrative Agent from time to time as such in a
written notice to the Borrower and each of the Lender Parties.

        "Administrative Questionnaire" means a questionnaire, in form and
substance satisfactory to the Administrative Agent, delivered by an Eligible
Assignee pursuant to Section 8.07(a)(iv) which provides the administrative
information relating to such Eligible Assignee.

        "Advance" means a Term Loan Advance, a Revolving Credit Advance, a Swing
Line Advance or a Letter of Credit Advance, as the context may require.

        "Affiliate" means, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person or is a director, or officer of such Person; provided, however,
that, solely for purposes of the definition of "Net Cash Proceeds" set forth
below in this Section 1.01, any Person in which the Borrower or any of its
Subsidiaries maintains a minority common Equity Interest pursuant to
Section 5.02(e)(v)(B) shall not constitute an Affiliate of the Borrower or any
of its Subsidiaries. For purposes of this definition, the term "control"
(including the terms "controlling", "controlled by" and "under common control
with") of a Person means the possession, direct or indirect, of the power to
vote 5% or more of the Voting Interests in such Person or to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Interests, by contract or otherwise.

        "Agents" means, collectively, the Administrative Agent, the Syndication
Agent, the Documentation Agent, the Lead Arranger and each co-agent or subagent
appointed by the Administrative Agent from time to time pursuant to
Section 7.01(b).

        "Agreement" means this First Amended and Restated Credit Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

        "Agreement Value" means, for each Hedge Agreement, on any date of
determination, an amount reasonably determined by the Administrative Agent equal
to: (a) in the case of a Hedge Agreement documented pursuant to the Master
Agreement (Multicurrency-Cross Border) published by the International Swap and
Derivatives Association, Inc. (the "Master Agreement"), the amount, if any, that
would be payable by any Loan Party or any of its Subsidiaries to its
counterparty in respect of such Hedge Agreement, as if (i) such Hedge Agreement
was being terminated early on such date of determination, (ii) such Loan Party
or Subsidiary was the sole "Affected Party", and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of that specific form
of Master Agreement); or (b) in the case of a Hedge Agreement traded on an
exchange, the mark-to-market value of such Hedge Agreement, which will be the
unrealized gain or loss on such Hedge Agreement to the Loan Party or Subsidiary
of a Loan Party to such Hedge Agreement reasonably determined by the
Administrative Agent based on the settlement price of such Hedge Agreement on
such date of determination, or (c) in all other cases, the mark-to-market value
of such Hedge Agreement, which will be the unrealized gain or loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement reasonably determined by the Administrative Agent as the amount, if
any, by which (i) the present value of the future cash flows to be paid by such
Loan Party or Subsidiary exceeds (ii) the present value of the future cash flows
to be received by such Loan Party or Subsidiary pursuant to such Hedge
Agreement; capitalized terms used and not otherwise defined in this definition
shall have the respective meanings set forth in the above described Master
Agreement.

        "Applicable Lending Office" means (a) with respect to each of the
Lenders, the Base Rate Lending Office of such Lender in the case of a Base Rate
Advance and the Eurodollar Lending Office of such Lender in the case of a
Eurodollar Rate Advance and (b) with respect to the Issuing Bank and the Swing
Line Bank, the Base Rate Lending Office of the Issuing Bank and the Swing Line
Bank, respectively, for all purposes of this Agreement.

2

--------------------------------------------------------------------------------


        "Applicable Margin" means (a) in the case of the Term Loan Facility,
1.25% per annum for Base Rate Advances and 2.25% per annum for Eurodollar Rate
Advances, provided that during any period commencing six months after the
Closing Date in which the long-term senior secured debt of the Borrower is rated
at least Ba1 by Moody's and BB+ by S&P, then the Applicable Margin for the Term
Loan Facility during such period shall be 1.00% per annum for Base Rate Advances
and 2.00% per annum for Eurodollar Rate Advances, and (b) in the case of the
Revolving Credit Facility, (i) at any time during the period from the date of
this Agreement through the date of receipt by the Administrative Agent of the
Required Financial Information for the Measurement Period ending March 31, 2002,
1.25% per annum for Base Rate Advances and 2.25% per annum for Eurodollar Rate
Advances and (ii) at any time and from time to time thereafter, on any date of
determination, a percentage per annum equal to the applicable percentage for the
Performance Level set forth below as determined by reference to the Leverage
Ratio for the most recently completed Measurement Period:

 
  Revolving Credit Facility

--------------------------------------------------------------------------------

  Performance Level


--------------------------------------------------------------------------------

  Base Rate Advances

--------------------------------------------------------------------------------

  Eurodollar Rate
Advances

--------------------------------------------------------------------------------

  Performance Level I
Less than or equal to 3.00:1   1.25 % 2.25 %
Performance Level II
Less than or equal to 3.50:1
 
1.50
%
2.50
%
Performance Level III
Less than or equal to 4.00:1
 
1.75
%
2.75
%
Performance Level IV
Greater than 4.00:1
 
2.00
%
3.00
%

For the purposes of:

        (A)  clause (b)(ii) of the immediately preceding sentence, the
Applicable Margin for each Base Rate Advance shall be determined by reference to
the Performance Level in effect from time to time and the Applicable Margin for
each Eurodollar Rate Advance shall be determined by reference to the Performance
Level in effect on the first day of each Interest Period for such Eurodollar
Rate Advance; and

        (B)  determining the Performance Level in respect of the Applicable
Margin at any date of determination, no change in the Performance Level shall be
effective until three Business Days after the date on which the Administrative
Agent and the Lender Parties receive the Required Financial Information
reflecting such change; provided, however, that if the Borrower has not
delivered to the Administrative Agent and the Lender Parties all of the
information required under this clause (B) within five Business Days after the
date on which such information is otherwise required under Section 5.03(b) or
5.03(c), as applicable, and Section 5.03(d), the Performance Level shall be
deemed to be at Performance Level IV for so long as such information has not
been submitted.

        "Applicable Percentage" means, with respect to the Commitment Fee,
(a) at any time during the period from the date of this Agreement through the
date of receipt by the Administrative Agent of the Required Financial
Information for the Measurement Period ending March 31, 2002, 0.375% per annum
and (b) at any time and from time to time thereafter, a rate per annum equal to
the percentage

3

--------------------------------------------------------------------------------

set forth below opposite the applicable Performance Level as determined by
reference to the Leverage Ratio for the most recently completed Measurement
Period:

Performance Level


--------------------------------------------------------------------------------

  Commitment Fee

--------------------------------------------------------------------------------

  Performance Level I
Less than or equal to 3.00:1   0.375 %
Performance Level II
Less than or equal to 3.50:1
 
0.50
%
Performance Level III
Less than or equal to 4.00:1
 
0.50
%
Performance Level IV
Greater than 4.00:1
 
0.50
%

For the purposes of:

        (A)  clause (b) of the immediately preceding sentence, the Applicable
Percentage for the Commitment Fee shall be determined by reference to the
Performance Level in effect from time to time; and

        (B)  determining the Performance Level in respect of the Applicable
Percentage at any date of determination, no change in the Performance Level
shall be effective until three Business Days after the date on which the
Administrative Agent and the Lender Parties receive the Required Financial
Information reflecting such change; provided, however, that if the Borrower has
not delivered to the Administrative Agent and the Lender Parties all of the
information required under this clause (B) within five Business Days after the
date on which such information is otherwise required under Section 5.03(b) or
5.03(c), as applicable, and Section 5.03(d), the Performance Level shall be
deemed to be at Performance Level IV for so long as such information has not
been submitted.

        "Appropriate Lender" means, at any time, (a) with respect to the Term
Loan Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility at such time, (b) with respect to the Letter of
Credit Facility, (i) the Issuing Bank and (ii) if the Revolving Credit Lenders
have made Letter of Credit Advances pursuant to Section 2.03(c)(i) that are
outstanding at such time, each such Revolving Credit Lender, and (c) with
respect to the Swing Line Facility, (i) the Swing Line Bank and (ii) if the
Revolving Credit Lenders have made Swing Line Advances pursuant to
Section 2.02(b)(ii) that are outstanding at such time, each such Revolving
Credit Lender.

        "Approved Fund" means any Fund that is administered, advised or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers, advises or manages a Lender.

        "Assignment and Assumption" means an Assignment and Assumption entered
into by a Lender Party and an Eligible Assignee, and accepted by the
Administrative Agent and, if applicable, the Borrower, in accordance with
Section 8.07 and in substantially the form of Exhibit C hereto.

        "Available Amount" means, with respect to any Letter of Credit at any
time, the maximum amount available to be drawn under such Letter of Credit at
such time (assuming compliance at such time with all conditions to drawing).

        "BAS" has the meaning specified in the recital of parties to this
Agreement.

4

--------------------------------------------------------------------------------


        "Base Rate" means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:

        (a)  the rate of interest established by BofA from time to time as its
prime rate (which rate of interest may not be the lowest rate of interest
charged by BofA to its customers); and

        (b)  the Federal Funds Rate plus 0.50%.

        "Base Rate Advance" means an Advance that bears interest as provided in
Section 2.07(a)(i).

        "Base Rate Lending Office" means, with respect to each of the Lender
Parties, the office of such Lender Party specified as its "Base Rate Lending
Office" opposite its name on Part B of Schedule I hereto or in the Assignment
and Assumption pursuant to which it became a Lender Party, as the case may be,
or such other office of such Lender Party as such Lender Party may from time to
time specify to the Borrower and the Administrative Agent for such purpose.

        "BofA" has the meaning specified in the recital of parties to this
Agreement.

        "Borrower" has the meaning specified in the recital of parties to this
Agreement.

        "Borrower Common Stock" means shares of common stock of the Borrower,
par value $0.001 per share.

        "Borrower Restricted Payment" has the meaning specified in
Section 5.02(f)(v).

        "Borrower's Account" means such account of the Borrower as is agreed
from time to time in writing between the Borrower and the Administrative Agent.

        "Borrowing" means a Term Loan Borrowing, a Revolving Credit Borrowing or
a Swing Line Borrowing, as the context may require.

        "Business Day" means a day of the year on which banks are not required
or authorized by law to close in New York, New York or Charlotte, North Carolina
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in U.S. dollar deposits in the London interbank
market.

        "Capital Assets" means, with respect to any Person, all equipment, fixed
assets and real property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.

        "Capital Expenditures" means, with respect to any Person for any period,
all expenditures made directly or indirectly by such Person during such period
for Capital Assets. For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such equipment for the equipment being traded in
at such time or the amount of such insurance proceeds, as the case may be.

        "Capitalized Lease" means any lease with respect to which the lessee is
required to recognize concurrently the acquisition of property or an asset and
the incurrence of a liability in accordance with GAAP.

        "Captive Professional Corporation" means any professional corporation,
professional association or other service corporation in which all of the Equity
Interests are owned by one or more Persons other than the Borrower and its
Subsidiaries, but in respect of which the Borrower and/or one or more of its
Subsidiaries has the right to exercise, pursuant to a voting trust agreement or
other similar agreement, a controlling influence over the management of such
professional corporation, professional association

5

--------------------------------------------------------------------------------


or other service corporation (which controlling influence is limited by the
Requirements of Law relating to the corporate practice of medicine in various
states of the United States of America).

        "Caremark" means Caremark International, Inc., a Delaware corporation
and a wholly owned Subsidiary of the Borrower on the date of this Agreement.

        "Caremark Receivables Purchase Agreement" means the Receivables Purchase
Agreement dated as of January 31, 2001 between Caremark Inc., as seller, and MP
Receivables, as buyer, as such agreement may be amended, supplemented or
otherwise modified hereafter from time to time in accordance with the terms
thereof, but solely to the extent permitted under the terms of the Loan
Documents.

        "Caremark Receivables Securitization" means limited recourse sales and
assignments from time to time by Caremark Inc. of its accounts receivable to MP
Receivables and by MP Receivables of such accounts receivable or interests
therein to one or more financial institutions; provided, however, that (a) the
aggregate net investment made by such financial institutions in respect of all
such accounts receivable or interests therein shall not exceed at any one time
outstanding (i) $175,000,000 from the Effective Date through and including
December 31, 2002, and (ii) $200,000,000 during any calendar year thereafter,
(b) the maximum aggregate amount which may be recovered by such financial
institutions may not exceed the amount of the net investment made by them in
respect of such accounts receivable or interests therein together with the yield
thereon as set forth in the Caremark Receivables Securitization Documents from
time to time, and (c) each such sale and assignment of such accounts receivable
or interests therein shall otherwise be effected on the terms and conditions set
forth in the Caremark Receivables Securitization Documents.

        "Caremark Receivables Securitization Documents" means, collectively, the
Caremark Receivables Purchase Agreement, the Caremark Receivables Transfer
Agreement and all of the other agreements, instruments and other documents
evidencing or otherwise setting forth the terms of the Caremark Receivables
Securitization, in each case as such agreement, instrument or other document may
be amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof, but solely to the extent permitted under the
terms of the Loan Documents.

        "Caremark Receivables Transfer Agreement" means the Amended and Restated
Receivables Transfer Agreement dated as of January 31, 2001 among MP
Receivables, as transferor, Caremark Inc., as originator and collection agent,
Redwood Receivables Corporation, Park Avenue Receivables Corporation, The Chase
Manhattan Bank, as agent for Park Avenue Receivables Corporation and the PARCO
APA Banks (as defined therein), and General Electric Capital Corporation, as
agent for Redwood Receivables Corporation and Redwood Liquidity Providers (as
defined therein) and as funding agent, as such agreement may be amended,
supplemented or otherwise modified hereafter from time to time in accordance
with the terms thereof, but solely to the extent permitted under the terms of
the Loan Documents.

        "Caremark Trust" means Caremark Rx Capital Trust I, a wholly-owned
Subsidiary of the Borrower duly created and validly existing as a statutory
business trust in good standing under the Business Trust Act of the State of
Delaware.

        "Cash Collateral Account" has the meaning specified in the Security
Agreement.

        "Cash Equivalents" means any of the following types of Investments, to
the extent owned by the Borrower or any of its Subsidiaries free and clear of
all Liens (other than Liens created under the Collateral Documents):

        (a)  readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

6

--------------------------------------------------------------------------------

        (b)  time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender Party or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia, or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described below in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with a maturity of
not more than one year from the date of acquisition thereof;

        (c)  commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least "Prime-1" (or the
then equivalent grade) by Moody's or at least "A-1" (or the then equivalent
grade) by S&P, in each case with a maturity of not more than 180 days from the
date of acquisition thereof;

        (d)  Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody's or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition;

        (e)  repurchase agreements entered into with any financial institution
organized under the laws of any state of the United States of America (i) the
long term non-credit enhanced debt obligations of which are rated at least "A2"
(or the then equivalent grade) by Moody's or at least "A" (or the then
equivalent grade) by S&P and (ii) the commercial paper of which is rated as
described above in clause (c) of this definition, in each case with a maturity
of not more than 92 days from the date of acquisition thereof;

        (f)  general obligations issued or directly and fully guaranteed or
otherwise supported by the full taxation authority of any state of the United
States of America or any municipal corporation or other agency or
instrumentality thereof and rated at the highest rating obtainable therefor from
either Moody's or S&P, in each case with a maturity of not more than one year
from the date of acquisition thereof;

        (g)  general obligations of any state of the United States of America or
any municipal corporation or other agency or instrumentality thereof which,
based on the escrow therefor, are rated as described above in clause (f) of this
definition and which have been irrevocably called for redemption and advance
refunded through the deposit in escrow of (i) readily marketable obligations
solely of the type described above in clause (a) of this definition or
(ii) other debt securities which are (A) not callable at the option of the
issuer thereof prior to their stated maturity, (B) irrevocably pledged solely in
support of the payment of all principal of and interest on such general
obligations and (C) in an aggregate principal amount and with such stated rates
of interest as shall be sufficient to pay in full all principal of and interest
and premiums, if any, on such general obligations as the same become due and
payable (as verified by independent public accountants of recognized standing),
in each case with a maturity of not more than one year from the date of
acquisition thereof; and

        (h)  tax-exempt or tax adjustable rate preferred stock issued by a
Person organized under the laws of any state of the United States of America
whose long term non-credit enhanced debt obligations are rated at least "A2" (or
the then equivalent grade) by Moody's or at least "A" (or the then equivalent
grade) by S&P, in each case with a maturity of not more than 120 days from the
date of acquisition thereof.

7

--------------------------------------------------------------------------------




        "CERCLA" means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time.

        "CERCLIS" means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the United States Environmental
Protection Agency.

        "Change of Control" means, at any time:

        (a)  any "person" or "group" (each as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) (i) becomes the "beneficial owner" (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of Voting Interests in
the Borrower (including through securities convertible into or exchangeable for
such Voting Interests) representing 25% or more of the combined voting power of
all of the Voting Interests in the Borrower (on a fully diluted basis) or
(ii) otherwise has the ability, directly or indirectly, to elect a majority of
the board of directors of the Borrower;

        (b)  during any period of 24 consecutive months, whether commencing
before or after the date of this Agreement, individuals who at the beginning of
such 24-month period were Continuing Directors shall cease for any reason to
constitute a majority of the board of directors of the Borrower;

        (c)  any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence on the management or policies of the Borrower; and

        (d)  a Change of Control as defined in the Convertible Securities Trust
Agreement.

        "Collateral" means all of the "Collateral" referred to in the Collateral
Documents and all other property and assets that are or are intended to be
subject to any Lien in favor of the Collateral Trustee for the benefit of the
Secured Parties.

        "Collateral Documents" means, collectively, the Trust Agreement, the
Security Agreement, the Intellectual Property Security Agreement, Security
Agreement Supplements, IP Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered pursuant to the Existing
Credit Agreement or this Agreement, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Trustee for the benefit of the Secured Parties.

        "Collateral Trustee" means LaSalle Bank National Association in its
capacity as trustee for the Secured Parties under the Trust Agreement or any
successor trustee appointed pursuant thereto.

        "Commitment" means a Term Loan Commitment, a Revolving Credit
Commitment, a Swing Line Commitment or a Letter of Credit Commitment, as the
context may require.

        "Commitment Fee" has the meaning specified in Section 2.08(a).

        "Confidential Information" means information that is furnished to the
Administrative Agent or any of the Lender Parties by or on behalf of the
Borrower or any of its Subsidiaries in a writing that is conspicuously marked as
confidential or otherwise on an expressly confidential basis, but does not
include any such information that (a) is or becomes generally available to the
public (other than as a result of a breach by the Administrative Agent or such
Lender Party of its confidentiality obligations under this Agreement) or (b) is
or becomes available to the Administrative Agent or such Lender Party from a
source other than the Borrower or any of its Subsidiaries that is not, to the
knowledge of the Administrative Agent or such Lender Party, acting in violation
of a confidentiality agreement with the Borrower or any such Subsidiary.

        "Consolidated" refers to the consolidation of accounts in accordance
with GAAP.

8

--------------------------------------------------------------------------------


        "Consolidated Cash Taxes" means, with respect to any Person for any
period, (a) the aggregate amount of all payments in respect of income taxes made
in cash by such Person and its Subsidiaries to any applicable Governmental
Authority during such period (other than payments made by the Borrower during
such period in connection with the discontinued operations of the home infusion
business sold by Caremark prior to its acquisition by the Borrower (which tax
liabilities Caremark agreed to be obligated for pursuant to certain tax sharing
arrangements between Caremark and its former parent, Baxter
International, Inc.)) so long as all such payments do not exceed an aggregate
amount of $20,000,000 less (b) the aggregate amount of all cash refunds in
respect of income taxes received by such Person and its Subsidiaries from any
applicable Governmental Authority during such period, after giving effect, to
the extent available, to the application of net operating losses available to
such Person or any such Subsidiary.

        "Consolidated EBITDA" means (x) for any period, the sum of (a) the
Consolidated Net Income for such period plus (b) the sum of each of the
following expenses that have been deducted from the determination of the
Consolidated Net Income for such period: (i) the Consolidated Interest Expense
for such period, (ii) all income tax expense (whether federal, state, local,
foreign or otherwise) for such period, (iii) all depreciation expense for such
period, (iv) all amortization expense for such period, (v) all extraordinary
noncash losses deducted in determining the Consolidated Net Income for such
period but excluding all amounts so deducted in respect of current assets less
all extraordinary noncash gains added in determining the Consolidated Net Income
for such period; provided for any period, the amount of extraordinary noncash
losses that may be included in this subclause (v) shall not exceed 10% of the
Consolidated EBITDA (before giving effect to any adjustments contemplated by
this subclause (v)) for such period), and (vi) all fees, costs and expenses,
stamp, registration and similar taxes incurred in connection with the
performance of this Agreement and the Existing Credit Agreement, in each case
determined on a Consolidated basis for the Borrower and its Subsidiaries and in
accordance with GAAP for such period and (y) for each such period ending during
the twelve-month period immediately following the closing of any acquisition
permitted under Section 5.02(e), an amount equal to the Consolidated EBITDA
(calculated on the basis as provided herein) for each such acquisition for the
period from such closing to the date of determination, annualized for the
12-month period then ended.

        "Consolidated Interest Expense" means, with respect to any Person for
any period, the gross cash interest expense paid or payable on all Indebtedness
of such Person and its Subsidiaries during such period, determined on a
Consolidated basis and in accordance with GAAP for such period, excluding the
fees paid on the Effective Date to the Initial Lenders in respect of this
Agreement but including, without limitation, (a) in the case of the Borrower,
(i) cash interest expense paid or payable in respect of Indebtedness resulting
from Advances and (ii) all fees paid or payable pursuant to Section 2.08(a),
(b) the cash interest component, paid or payable, of all Obligations in respect
of Capitalized Leases, (c) commissions, discounts and other fees and charges
paid or payable in cash in connection with letters of credit (including, without
limitation, pursuant to Section 2.08(b) in respect of the Letters of Credit),
(d) all amortization of original issue discount in respect of all Indebtedness
of such Person and its Subsidiaries, (e) the net payment, if any, paid or
payable in connection with Hedge Agreements lessthe net credit, if any, received
in connection with Hedge Agreements, (f) the aggregate Discount on all
Transferred Interests (each as defined in Schedule A to the Caremark Receivables
Securitization Documents) purchased under the Caremark Receivables
Securitization on or prior to such date, (g) all Placement Agent Fees (as
defined in Schedule A to the Caremark Receivables Securitization Documents) and
all other program fees, facility fees, commitment fees and other similar fees
paid or payable under or in respect of the Caremark Receivables Securitization
and (h) all cash interest payments, fees and other distributions paid or payable
under or in respect of the Convertible Preferred Securities.

9

--------------------------------------------------------------------------------


        "Consolidated Net Income" means, for any period, the net income (or net
loss) of any Person and its Subsidiaries for such period, determined on a
Consolidated basis and in accordance with GAAP, but excluding for each such
period (without duplication):

        (a) the income (or loss) of any other Person accrued prior to the date
on which it became a Subsidiary of such Person or was merged into or
consolidated with such Person or any of its Subsidiaries or all or substantially
all of the property and assets of such other Person were acquired by such Person
or any of its Subsidiaries;

        (b) the income (or loss) of any other Person (other than a Subsidiary of
such Person) in which a Person other than such Person or any of its Subsidiaries
owns or otherwise holds an Equity Interest, except to the extent such income (or
loss) shall have been received in the form of cash dividends or other
distributions actually paid to such Person or any of its Subsidiaries by such
other Person during such period;

        (c) the income of any Subsidiary of such Person to the extent that the
declaration or payment of any dividends or other distributions by such
Subsidiary of such income is not permitted to be made or paid on the last day of
such period;

        (d) any gains or losses (on an after-tax basis) attributable to the
sale, lease, transfer or other disposition of any property or assets of such
Person or any of its Subsidiaries;

        (e) any earnings or charges resulting from the write-up or write-down of
any property or assets of such Person or any of its Subsidiaries other than in
the ordinary course of business; and

        (f) any gains attributable to the collection of proceeds of insurance
policies.

        "Consolidated Total Assets" means, at any date of determination, the net
book value of all property and assets of any Person and its Subsidiaries
(including, without limitation, all items that are treated as intangibles in
accordance with GAAP) that, in accordance with GAAP, would be classified as such
on the Consolidated balance sheet of such Person and its Subsidiaries at such
date.

        "Constitutive Documents" means, with respect to any Person, the
certificate of incorporation or registration (including, if applicable,
certificate of change of name), articles of incorporation or association,
memorandum of association, charter, bylaws, certificate of limited partnership,
partnership agreement, trust agreement, joint venture agreement, certificate of
formation, articles of organization, limited liability company operating or
members agreement, joint venture agreement or one or more similar agreements,
instruments or documents constituting the organization or formation of such
Person.

        "Contingent Obligation" means, with respect to any Person, any
obligation of such Person to guarantee or intended to guarantee any Indebtedness
("primary obligations") of any other Person (the "primary obligor") in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guaranty, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of any primary obligation of a primary
obligor, (b) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement or (c) any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital, equity capital, net worth or other balance sheet condition or any
income statement condition of the primary obligor or otherwise to maintain the
solvency of the primary obligor, (iii) to purchase, lease or otherwise acquire
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect

10

--------------------------------------------------------------------------------


thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the agreement, instrument or other document evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

        "Continuing Director" means, for any period, an individual who is a
member of the board of directors of the Borrower on the first day of such period
or who has been nominated to the board of directors of the Borrower by a
majority of the other Continuing Directors who were members of the board of
directors of the Borrower at the time of such nomination.

        "Conversion", "Convert" and "Converted" each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.09 or
2.10.

        "Convertible Common Securities" means the 6,186,000 Common Securities
issued by Caremark Trust pursuant to the Convertible Securities Trust Agreement.

        "Convertible Preferred Securities" means the $200,000,000 7% Share
Preference Redeemable Preferred Securities issued by Caremark Trust pursuant to
the Convertible Securities Trust Agreement.

        "Convertible Preferred Securities Guarantee" means the Guarantee dated
as of September 29, 1999 made by the Borrower to guarantee the obligations of
Caremark Trust in respect of the Convertible Preferred Securities and containing
certain provisions subordinating the obligations of the Borrower thereunder to
the obligations of the Borrower hereunder, as such agreement may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but solely to the extent permitted under the terms of the Loan
Documents.

        "Convertible Securities" means, collectively, the Convertible Preferred
Securities and the Convertible Common Securities.

        "Convertible Securities Documents" means, collectively, the Convertible
Securities Trust Agreement, the Convertible Subordinated Debentures Indenture,
the Convertible Preferred Securities Guarantee, the Convertible Securities, the
Convertible Subordinated Debentures and all of the other agreements,
instruments, certificates, and other documents evidencing or otherwise setting
forth the terms of the Convertible Securities and/or, as the case may be, the
Convertible Subordinated Debentures, in each case as such agreement, instrument,
certificate or other document may be amended, supplemented or otherwise modified
hereafter from time to time in accordance with the terms thereof, but solely to
the extent permitted under the terms of the Loan Documents.

        "Convertible Securities Trust Agreement" means the Trust Agreement dated
as of September 29, 1999 between, inter alia, the Borrower, Caremark Trust and
Wilmington Trust Company, as Delaware Trustee and Property Trustee (each such
expression as defined therein), entered into in connection with the issuance of
the Convertible Preferred Securities and the Convertible Common Securities as
such agreement may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, but solely to the extent permitted
under the terms of the Loan Documents.

        "Convertible Subordinated Debentures" means the $206,186,000 7%
Convertible Subordinated Debentures due 2029 issued by the Borrower pursuant to
the terms of the Convertible Subordinated Debentures Indenture.

        "Convertible Subordinated Debentures Indenture" means the Indenture
dated as of September 29, 1999 between the Borrower and the Wilmington Trust
Company, as trustee, as such agreement may be amended, supplemented or otherwise
modified hereafter from time to time in accordance with the terms thereof, but
solely to the extent permitted under the terms of the Loan Documents.

11

--------------------------------------------------------------------------------


        "Default" means any Event of Default or any event or condition that
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both.

        "Defaulted Advance" means, with respect to any of the Lender Parties at
any time, the portion of any Advance required to be made by such Lender Party to
the Borrower pursuant to Section 2.01 at or prior to such time that has not been
made by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time. If a portion of a
Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

        "Defaulted Amount" means, with respect to any of the Lender Parties at
any time, any amount required to be paid by such Lender Party to the
Administrative Agent or any of the other Lender Parties under this Agreement or
any of the other Loan Documents at or prior to such time that has not been so
paid as of such time, including, without limitation, any amount required to be
paid by such Lender Party to (a) the Swing Line Bank pursuant to
Section 2.02(b)(ii) to purchase a portion of a Swing Line Advance made by the
Swing Line Bank, (b) the Issuing Bank pursuant to Section 2.03(c)(i) to purchase
a portion of a Letter of Credit Advance made by the Issuing Bank, (c) the
Administrative Agent pursuant to Section 2.02(e) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Lender Party, (d) any of the other Lender Parties pursuant to
Section 2.14 to purchase any participation in Advances owing to such other
Lender Party and (e) the Administrative Agent or the Issuing Bank pursuant to
Section 7.05 to reimburse the Administrative Agent or the Issuing Bank, as the
case may be, for such Lender Party's ratable share of any amount required to be
paid by the Lender Parties to the Administrative Agent or the Issuing Bank as
provided therein. If a portion of a Defaulted Amount shall be deemed paid
pursuant to Section 2.15(b), the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid under this
Agreement or any of the other applicable Loan Documents on the same date as the
Defaulted Amount so deemed paid in part.

        "Defaulting Lender" means, at any time, any of the Lender Parties that,
at such time, (a) owes a Defaulted Advance or a Defaulted Amount or (b) shall
take any action or be the subject of any action or proceeding of a type
described in Section 6.01(f).

        "Designated Borrower Restricted Payment" means any Borrower Restricted
Payment in an amount which, when added with the amount of all Borrower
Restricted Payments made during the period from the date hereof to the date of
such Borrower Restricted Payment, is in excess of $1,000,000.

        "Dissenting Lender" has the meaning specified in Section 8.07(i).

        "Documentation Agent" has the meaning specified in the recital of
parties to this Agreement.

        "Domestic Subsidiary" means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.

        "Effective Date" means the first date on which the conditions set forth
in Section 3.01 shall have been satisfied.

        "Eligible Assignee" means (a) with respect to any Facility (other than
the Letter of Credit Facility), (i) a Lender; (ii) an Affiliate of a Lender or
an Approved Fund of a Lender; (iii) a commercial bank organized under the laws
of the United States, or any State thereof having a combined capital and surplus
of at least $100,000,000; (iv) a savings and loan association or savings bank
organized under the laws of the United States, or any State thereof having a
combined capital and surplus of at least $100,000,000; (v) a commercial bank
organized under the laws of any other country which is a member

12

--------------------------------------------------------------------------------


of the OECD, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000, provided that such bank
is acting through a branch, agency or Affiliate located in the United States or
managed and controlled by a branch, agency or affiliate located in the United
States; (vi) the central bank of any country that is a member of the OECD;
(vii) a finance company, insurance company or other financial institution, fund
(whether a corporation, partnership, trust or other entity) or other entity that
is engaged in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business having a combined capital and surplus of at
least $100,000,000 or, to the extent any such Person is taking an assignment of
Term Loan Advances only, having total assets of at least $100,000,000; and
(viii) any other Person approved by the Administrative Agent and, provided no
Event of Default is continuing, the Borrower, provided that the approval of the
Administrative Agent and the Borrower, when required, shall not be unreasonably
withheld or delayed, and (b) with respect to the Letter of Credit Facility, a
Person that is an Eligible Assignee under subclause (iii) or (v) of clause (a)
of this definition and is approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed); provided, however, that neither any
Loan Party nor any Affiliate of a Loan Party shall qualify as an Eligible
Assignee under this definition.

        "Environmental Action" means any action, suit, demand, demand letter,
claim, notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement,
abatement order or other order or directive (conditional or otherwise) relating
in any way to any Environmental Law, any Environmental Permit or any Hazardous
Materials or arising from alleged injury or threat to health, safety, natural
resources or the environment, including, without limitation, (a) by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any applicable Governmental Authority or
other third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

        "Environmental Law" means any Requirement of Law, or any judicial or
agency interpretation, policy, guideline or other requirement of any
Governmental Authority, relating to (a) the generation, use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials, (b) pollution or the protection of the environment, health, safety or
natural resources or (c) occupational safety and health, industrial hygiene,
land use or the protection of human, plant or animal health or welfare,
including, without limitation, CERCLA, in each case as amended from time to
time, and including the regulations promulgated and the rulings issued from time
to time thereunder.

        "Environmental Permit" means any permit, approval, license,
identification number or other authorization required under any Environmental
Law.

        "Equity Interests" means, with respect to any Person, all of the shares
of capital stock of (or other ownership or profit interests in) such Person, all
of the warrants, options or other rights for the purchase or other acquisition
from such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
other acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued from time to time thereunder.

13

--------------------------------------------------------------------------------


        "ERISA Affiliate" means any Person that for purposes of Title IV of
ERISA is a member of the controlled group of any of the Loan Parties, or under
common control with any of the Loan Parties, within the meaning of Section 414
of the Internal Revenue Code.

        "ERISA Event" means:

        (a)  (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days;

        (b)  the application for a minimum funding waiver with respect to a
Plan;

        (c)  the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA);

        (d)  the cessation of operations at a facility of any of the Loan
Parties or any of the ERISA Affiliates under the circumstances described in
Section 4062(e) of ERISA;

        (e)  the withdrawal by any of the Loan Parties or any of the ERISA
Affiliates from a Plan or a Multiemployer Plan;

        (f)  the conditions for the imposition of a lien under Section 302(f) of
ERISA shall have been met with respect to any Plan;

        (g)  the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or

        (h)  the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA, that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan.

        "Eurocurrency Liabilities" has the meaning specified in Regulation D of
the Board of Governors of the Federal Reserve System, as in effect from time to
time.

        "Eurodollar Lending Office" means, with respect to each of the Lenders,
the office of such Lender specified as its "Eurodollar Lending Office" opposite
its name on Part B of Schedule I hereto or in the Assignment and Assumption
pursuant to which it became a Lender, as the case may be (or, if no such office
is specified, its Base Rate Lending Office), or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the
Administrative Agent for such purpose.

        "Eurodollar Rate" means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in U.S.
dollars appear on page 3750 (or any successor page thereto) of the Dow Jones
Telerate Screen two Business Days before the first day of such Interest Period
and for a term comparable to such Interest Period or, if such rate does not so
appear on the Dow Jones Telerate Screen on any date of determination, on the
Reuters Screen LIBO Page two Business Days before the first day of such Interest
Period and for a term comparable to such Interest Period by (b) a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage for such Interest
Period; provided, however, that if the Reuters Screen LIBO Page is being used to
determine the Eurodollar Rate at any date of determination and more than one
rate is specified thereon as the London interbank offered rate for deposits in
U.S. dollars, the applicable rate shall be the arithmetic mean (rounded upward,
if necessary, to the nearest whole multiple of 1/100 of 1% per annum) of all
such rates.

14

--------------------------------------------------------------------------------


        "Eurodollar Rate Advance" means an Advance that bears interest as
provided in Section 2.07(a)(ii).

        "Eurodollar Rate Reserve Percentage" means, for any Interest Period for
all of the Eurodollar Rate Advances comprising part of the same Borrowing, the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor thereto) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York, New York with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the interest rate on Eurodollar Rate Advances is determined) having a term
equal to such Interest Period.

        "Events of Default" has the meaning specified in Section 6.01.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

        "Existing Credit Agreement" has the meaning specified in Preliminary
Statement (1) to this Agreement.

        "Existing Letters of Credit" means the irrevocable standby letters of
credit issued under the terms of the Existing Credit Agreement and outstanding
on the Effective Date, in each case as more fully described on Schedule II
hereto.

        "Existing Issuing Bank" means each bank which issued Existing Letters of
Credit issued under the Existing Credit Agreement.

        "Existing Term Loan Advance" means, with respect to each of the Existing
Term Loan Lenders, the single advance made on the effective date of the Existing
Credit Agreement by such Existing Term Loan Lender to the Borrower pursuant to
Section 2.01(a) of the Existing Credit Agreement.

        "Facility" means the Term Loan Facility, the Revolving Credit Facility,
the Swing Line Facility or the Letter of Credit Facility, as the context may
require.

        "Fair Market Value" means, with respect to any property or assets
(including, without limitation, any of the Equity Interests) of any Person on
any date of determination, the value of the consideration obtainable in a sale
of such property or assets in the open market on such date assuming an
arm's-length sale that has been arranged without duress or compulsion between a
willing seller and a willing and knowledgeable purchaser in a commercially
reasonable manner over a reasonable period of time under all conditions
necessary or desirable for a fair sale (taking into account the nature and
characteristics of such property or asset); provided that in respect of any
transaction relevant hereto in which the consideration paid is greater than
$40,000,000, such determination shall be made in good faith by a majority of the
members of the board of directors of the Borrower.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average rate charged to the Administrative
Agent (in its individual capacity) on such day on such transactions as
determined by the Administrative Agent.

        "Finance Parties" means, collectively, the Agents and the Lender
Parties.

        "Fiscal Quarter" means, with respect to the Borrower or any of its
Subsidiaries, the period commencing January 1 in any Fiscal Year and ending on
the next succeeding March 31, the period commencing April 1 in any Fiscal Year
and ending on the next succeeding June 30, the period

15

--------------------------------------------------------------------------------


commencing July 1 in any Fiscal Year and ending on the next succeeding
September 30 or the period commencing October 1 in any Fiscal Year and ending on
the next succeeding December 31, as the context may require, or, if any such
Subsidiary was not in existence on the first day of any such period, the period
commencing on the date on which such Subsidiary is incorporated, organized,
formed or otherwise created and ending on the last day of such period.

        "Fiscal Year" means, with respect to the Borrower or any of its
Subsidiaries, the period commencing on January 1 in any calendar year and ending
on the next succeeding December 31 or, if any such Subsidiary was not in
existence on January 1 in any calendar year, the period commencing on the date
on which such Subsidiary is incorporated, organized, formed or otherwise created
and ending on the next succeeding December 31.

        "Fixed Charge Coverage Ratio" means, with respect to the Borrower and
its Subsidiaries for any period, the ratio of (a) the sum of Consolidated EBITDA
of the Borrower and its Subsidiaries for such period and to (b) the sum (without
duplication) of (i) all Consolidated Interest Expense of the Borrower and its
Subsidiaries for such period, (ii) all Consolidated Cash Taxes paid by or on
behalf of the Borrower or any of its Subsidiaries during such period and
(iii) other than the Revolving Credit Advances scheduled to be repaid on
March 15, 2005, the aggregate amount of all outstanding Advances scheduled to be
repaid during such period pursuant to Section 2.04(a) and 2.04(b) provided that
for the purposes of determining the Fixed Charge Coverage Ratio, the "Borrower
and its Subsidiaries" shall be deemed not to include any of their discontinued
operations (as determined in accordance with GAAP).

        "Foreign Subsidiary" means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that is not a Domestic Subsidiary at such time.

        "Fund" means any Person (other than a natural Person) that is (or will
be) an "accredited investor" (as defined in Regulation D under the Securities
Act) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        "GAAP" has the meaning specified in Section 1.03.

        "Governmental Authority" means any nation or government, any state,
province, city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, territorial, local or foreign.

        "Governmental Authorization" means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

        "Granting Lender" has the meaning specified in Section 8.07(k).

        "Guarantee Supplement" has the meaning specified in Section 8(b) of the
Subsidiaries Guarantee.

        "Guarantor" means each Material Subsidiary of the Borrower party to the
Subsidiaries Guarantee or, as the case may be, a Guarantee Supplement.

        "Hazardous Materials" means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

        "Hedge Agreements" means, collectively, interest rate swap, cap or
collar agreements, interest rate future or option contracts, commodity future or
option contracts, currency swap agreements, currency future or option contracts
and other similar agreements.

16

--------------------------------------------------------------------------------


        "Hedge Banks" means, collectively, any Persons which have entered into
interest rate Hedge Agreements permitted under Section 5.02(b)(iii).

        "Holdback Reserve" means (i) $100,000,000 for a Designated Borrower
Restricted Payment pursuant to Section 5.02(f)(v)(A) or (ii) $150,000,000 for a
Designated Borrower Restricted Payment pursuant to Section 5.02(f)(v)(B).

        "Immaterial Subsidiary" means, at any time, any of the Subsidiaries of
the Borrower that does not constitute a Material Subsidiary at such time.

        "Indebtedness" means, with respect to any Person (without duplication):

        (a)  all indebtedness of such Person for borrowed money;

        (b)  all Obligations of such Person for the deferred purchase price of
property and assets or services (other than (i) trade payables or other accounts
payable incurred in the ordinary course of such Person's business and not past
due for more than one year after the date on which each such trade payable or
account payable was created and (ii) deferred compensation to employees paid in
the ordinary course of business and in accordance with the past business
practices of such Person);

        (c)  all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, or upon which interest payments are
customarily made;

        (d)  all Obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property or
assets acquired by such Person (even though the rights and remedies of the
seller or the lender under such agreement in the event of default are limited to
repossession or sale of such property or assets);

        (e)  all Obligations of such Person as lessee under Capitalized Leases;

        (f)  all Obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities;

        (g)  all Obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interests in such Person
or any other Person, valued, in the case of Redeemable Preferred Interests, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends;

        (h)  all Obligations, contingent or otherwise, of such Person in respect
of Hedge Agreements, in each case valued at the Agreement Value thereof;

        (i)  all Off Balance Sheet Liabilities of such Person;

        (j)  all Contingent Obligations of such Person in respect of
Indebtedness described in any other clause of this definition of any other
Person; and

        (k)  all Indebtedness referred to in clauses (a) through (j) above
secured by any Lien on property or assets (including, without limitation,
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness, valued, in
the case of any such Indebtedness as to which recourse for the payment thereof
is expressly limited to the property or assets on which such Lien is granted, at
the lesser of (i) the stated or determinable amount of the Indebtedness that is
so secured or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) and (ii) the Fair Market Value of such property or assets.

        The Indebtedness of any Person shall include (i) all Obligations of the
types described in clauses (a) through (k) above of any partnership in which
such Person is a general partner and (ii) all

17

--------------------------------------------------------------------------------

Obligations of the types described in clauses (a) through (k) above of such
Person to the extent such Person remains legally liable in respect thereof,
notwithstanding that any such Obligation is deemed to be extinguished under GAAP
at any date of determination.

        "Indemnified Party" has the meaning specified in Section 8.04(b).

        "Information Memorandum" means the information memorandum dated
March 2002 used by the Lead Arranger in connection with this Agreement.

        "Initial Extensions of Credit" means, collectively, the initial
Borrowings under one or more of the Facilities and/or the initial issuances of
one or more Letters of Credit made (or deemed to have been made) on the
Effective Date.

        "Initial Issuing Bank" has the meaning specified in the recital of
parties to this Agreement.

        "Initial Lenders" has the meaning specified in the recital of parties to
this Agreement.

        "Intellectual Property Security Agreement" means the intellectual
property security agreement dated March 15, 2001 executed by the Borrower,
Caremark International Inc. and Caremark Inc. under the Existing Credit
Agreement and which has been ratified by such parties pursuant to
Section 3.01(g)(v) hereof.

        "Interest Coverage Ratio" means, with respect to the Borrower and its
Subsidiaries for any period, the ratio of (a) Consolidated EBITDA of the
Borrower and its Subsidiaries for such period to (b) Consolidated Interest
Expense of the Borrower and its Subsidiaries for such period provided that for
the purposes of determining the Interest Coverage Ratio, the "Borrower and its
Subsidiaries" shall be deemed not to include any of their discontinued
operations (as determined in accordance with GAAP).

        "Interest Period" means, for each of the Eurodollar Rate Advances
comprising part of the same Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance, as the case may be, and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions set forth below. The duration of each
such Interest Period shall be one, two, three or six months as the Borrower may,
upon notice received by the Administrative Agent not later than 11:00 A.M.
(Charlotte, North Carolina time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:

        (a)  the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility at any time that ends (i) in the case
of the Term Loan Facility, after the scheduled Term Loan Maturity Date, and
(ii) in the case of the Revolving Credit Facility, after the scheduled
Termination Date for such Facility;

        (b)  Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

        (c)  whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, however,
that if such extension would cause the last day of such Interest Period to occur
in the next succeeding calendar month, the last day of such Interest Period
shall occur on the immediately preceding Business Day; and

        (d)  whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such

18

--------------------------------------------------------------------------------




initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.

        "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

        "Investment" means, with respect to any Person, (a) any direct or
indirect purchase or other acquisition (whether for cash, securities, property,
services or otherwise) by such Person of, or of a beneficial interest in, any
Equity Interests or Indebtedness of any other Person, (b) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of all or substantially all of the property and
assets of any other Person or of any division, branch or other unit of operation
of any other Person, (c) any direct or indirect redemption, retirement, purchase
or other acquisition for value by such Person from any other Person of any
Equity Interests in such other Person, (d) the making of a deposit by such
Person with, or any direct or indirect loan, advance, other extension of credit
or capital contribution by such Person to, or any other investment by such
Person in, any other Person (including, without limitation, any indebtedness or
accounts receivable from such other Person that are not current assets or did
not arise from sales to such other Person in the ordinary course of business and
any arrangement pursuant to which the investor incurs Indebtedness of the types
referred to in clause (j) or (k) of the definition of "Indebtedness" set forth
above in this Section 1.01 in respect of such other Person) and (e) any
agreement to make any Investment (including any "short sale" or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale). The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

        "IP Security Agreement Supplement" has the meaning specified in the
Security Agreement.

        "Issuing Bank" means the Initial Issuing Bank and each other Person to
which the Letter of Credit Commitment has been assigned pursuant to
Section 8.07, in each case for so long as the Initial Issuing Bank or such other
Person, as the case may be, shall be a party to this Agreement in such capacity,
and solely with respect to Existing Letters of Credit, means an Existing Issuing
Bank.

        "L/C Cash Collateral Account" has the meaning specified in the Trust
Agreement.

        "L/C Related Documents" has the meaning specified in
Section 2.03(c)(ii)(A).

        "Lead Arranger" has the meaning specified in the recital of parties to
this Agreement.

        "Lender Party" means any Lender, the Issuing Bank or the Swing Line
Bank, as the context may require.

        "Lenders" means, collectively, the Initial Lenders and each Person that
becomes a Lender pursuant to Section 8.07, in each case for so long as such
Initial Lender or such other Person, as the case may be, shall a party to this
Agreement in such capacity.

        "Letter of Credit" has the meaning specified in Section 2.01(d).

        "Letter of Credit Advance" means an advance made by the Issuing Bank or
any of the Revolving Credit Lenders pursuant to Section 2.03(c)(i).

        "Letter of Credit Agreement" has the meaning specified in
Section 2.03(a).

        "Letter of Credit Commitment" means, with respect to the Issuing Bank at
any time, the amount set forth opposite the Issuing Bank's name on Part B of
Schedule I hereto under the caption "Letter of Credit Commitment" or, if the
Issuing Bank has entered into one or more Assignment and Assumptions, the amount
set forth for the Issuing Bank in the Register maintained by the

19

--------------------------------------------------------------------------------


Administrative Agent pursuant to Section 8.07(e) as the Issuing Bank's "Letter
of Credit Commitment", as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

        "Letter of Credit Facility" means, at any time, an amount equal to the
lesser of (a) the amount of the Letter of Credit Commitment at such time and
(b) $50,000,000, as such amount may be reduced at or prior to such time pursuant
to Section 2.05.

        "Leverage Ratio" means, with respect to the Borrower and its
Subsidiaries at any date of determination, the ratio of (a) (i) all Indebtedness
of the Borrower and its Subsidiaries outstanding on such date that would (or
would be required to) appear on the Consolidated balance sheet of the Borrower
and its Subsidiaries less the amount of any such Indebtedness arising under or
attributable to the Convertible Preferred Securities plus (ii) to the extent not
otherwise included in subclause (a)(i) of this definition, (A) the face amount
of all letters of credit (including, without limitation, all Letters of Credit)
issued for the account of the Borrower or any of its Subsidiaries and (B) the
aggregate Net Investment in respect of all Transferred Interests (each as
defined in Schedule A to the Caremark Receivables Securitization Documents)
purchased under the Caremark Receivables Securitization on or prior to such date
to (b) Consolidated EBITDA of the Borrower and the Material Subsidiaries for the
most recently completed Measurement Period prior to such date provided that for
the purposes of determining the Leverage Ratio, the "Borrower and its
Subsidiaries" shall be deemed not to include any of their discontinued
operations (as determined in accordance with GAAP).

        "Lien" means, with respect to any Person, (a) any mortgage, lien
(statutory or other), pledge, hypothecation, security interest, charge or
encumbrance of any kind, (b) any assignment, deposit arrangement or lease
intended as, or having the effect of, security, (c) any easement, right of way
or other encumbrance on title to real property or (d) any interest or title of
any vendor, lender or other secured party under any conditional sale or other
title retention agreement.

        "Loan Documents" means, collectively, for all purposes of this Agreement
and the Notes and any amendment, supplement or other modification hereof or
thereof and for all other purposes, (i) this Agreement, (ii) the Notes,
(iii) the Subsidiaries Guarantee, (iv) the Collateral Documents, (v) each Letter
of Credit Agreement and (vi) each of the other agreements evidencing any of the
Obligations of any of the Loan Parties, or supporting any of the other
Obligations of any of the Loan Parties, owing to the Finance Parties, as
amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof and Section 8.01.

        "Loan Parties" means, collectively, the Borrower and each of the
Guarantors.

        "Material Adverse Change" means any material adverse change in the
business, condition (financial or otherwise), operations, liabilities (actual or
contingent), properties or prospects of the Borrower, individually, or the
Borrower and its Subsidiaries, taken as a whole; provided that the occurrence or
subsistence of any such material adverse change which has been disclosed by the
Borrower in any filing made with the Securities and Exchange Commission prior to
the date of this Agreement shall not constitute a Material Adverse Change.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, liabilities (actual or
contingent), properties or prospects of the Borrower and its Subsidiaries, taken
as a whole, (b) the rights and remedies of the Administrative Agent or any of
the Lender Parties under any of the Loan Documents or (c) the ability of any of
the Loan Parties to perform their respective Obligations under any of the Loan
Documents to which it is or is to be a party (including for purposes of clauses
(a) and (b) of this definition the imposition of materially burdensome
conditions thereon); provided that the occurrence or subsistence of any such
material adverse effect which has been disclosed by the Borrowers in any filing
made with the Securities and Exchange Commission prior to the date of this
Agreement shall not constitute a Material Adverse Effect.

20

--------------------------------------------------------------------------------


        "Material Subsidiary" means, at any date of determination, any
Subsidiary of the Borrower (x) other than MP Receivables, that either
individually or, together with its Subsidiaries, taken as a whole, (a) owned
more than 5% of the Consolidated Total Assets of the Borrower and its
Subsidiaries as of the last day of the most recently completed Fiscal Quarter on
or prior to such date or (b) accounted for more than 5% of the Consolidated Net
Income of the Borrower and its Subsidiaries for the most recently completed
Fiscal Quarter on or prior to such date, in each case as reflected in the
Required Financial Information most recently delivered to the Administrative
Agent and the Lender Parties on or prior to such date and determined in
accordance with GAAP for such period; provided, however, that solely for
purposes of determining whether a Subsidiary of the Borrower that was not a
Subsidiary thereof on the first day of the most recently completed Fiscal
Quarter on or prior to any such date constitutes a "Material Subsidiary" at such
date, the organization, creation, purchase or other acquisition of such
Subsidiary shall be given pro forma effect as though it had occurred on the
first day of such Fiscal Quarter; and provided further that in the event at any
time the aggregate Total Assets or the Net Income, as the case may be, of the
Immaterial Subsidiaries is in excess of 5% of the aggregate Consolidated Total
Assets or Consolidated Net Income of the Borrower and its Subsidiaries,
respectively, then the percentages set forth in respect of Material Subsidiaries
above shall be reduced so that the aggregate Consolidated Total Assets or
Consolidated Net Income of the remaining Immaterial Subsidiaries (after giving
effect to such reduction and the resulting increase in number of Material
Subsidiaries) is less than 5% of the aggregate Consolidated Total Assets or
Consolidated Net Income of the Borrower and its Subsidiaries, or (y) which is
designated in writing by the Borrower to the Administrative Agent as a "Material
Subsidiary" under this Agreement.

        "Measurement Period" means, at any date of determination, the most
recently completed four consecutive Fiscal Quarters on or immediately prior to
such date.

        "Moody's" means Moody's Investors Service, Inc.

        "MP Receivables" means MP Receivables Company, a Delaware corporation
and a wholly-owned indirect Subsidiary of the Borrower, or any other Person
organized under the laws of the United States or any State thereof and a
wholly-owned direct or indirect Subsidiary of the Borrower, in each case formed
by the Borrower in connection with the Caremark Receivables Securitization.

        "MPN" means MedPartners Provider Network, Inc., a California corporation
and a wholly-owned Subsidiary of the Borrower on the date of this Agreement.

        "MPN Plan of Reorganization" means the Second Amended Chapter 11 Plan of
MedPartners Provider Network, Inc. dated July 7, 2000, as confirmed by the
United States Bankruptcy Court, Central District of California, Los Angeles
Division, on September 14, 2000, as amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, but solely to the extent
permitted under the terms of the Loan Documents.

        "Multiemployer Plan" means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which any of the Loan Parties or any of the
ERISA Affiliates is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

        "Multiple Employer Plan" means a single employer plan (as defined in
Section 4001(a)(15) of ERISA) that (a) is maintained for employees of any of the
Loan Parties or any of the ERISA Affiliates and at least one Person other than
the Loan Parties and the ERISA Affiliates or (b) was so maintained and in
respect of which any of the Loan Parties or any of the ERISA Affiliates is
reasonably expected to have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

        "Net Cash Proceeds" means, with respect to any sale, lease, transfer or
other disposition of any property or assets (other than the sale of any Equity
Interests of Team Health) or, as the case may be,

21

--------------------------------------------------------------------------------


the incurrence or issuance of any Indebtedness, or the sale or issuance of any
Equity Interests in any Person (other than the sale of any Equity Interests of
Team Health), the aggregate amount of cash received from time to time (whether
as initial consideration or through payment or disposition of deferred
consideration) by or on behalf of such Person for its own account in connection
with any such transaction, after deducting therefrom (without duplication) only:

        (a)  reasonable and customary brokerage commissions, underwriting fees
and discounts, legal fees, accounting fees, finder's fees and other similar fees
and commissions and reasonable and customary printing expenses and, solely in
the case of any sale, lease, transfer or other disposition of any property or
assets, other reasonable and customary costs and expenses incurred in connection
with such sale, lease, transfer or other disposition, in each case under this
clause (a) to the extent, but only to the extent, that the amounts so deducted
are actually paid (i) at the time of the receipt of such cash or (ii) if later,
within 30 days after the consummation of such transaction (based on such
Person's reasonable estimate of the aggregate amount of all such commissions,
discounts, fees, costs and expenses therefor at the time of the consummation of
such transaction);

        (b)  the amount of taxes payable in connection with or as a result of
such transaction to the extent, but only to the extent, that the amounts so
deducted are actually paid at the time of receipt of such cash or, so long as
such Person is not otherwise indemnified therefor, are reserved for in
accordance with GAAP at the time of receipt of such cash based upon such
Person's reasonable estimate of such taxes;

        (c)  in the case of the sale, lease, transfer or other disposition of
any property or asset, the outstanding principal amount of, the premium or
penalty, if any, on, and any accrued and unpaid interest on, any Indebtedness
(other than the Indebtedness under or in respect of the Loan Documents) that is
secured by a Lien on the property and assets subject to such sale, lease,
transfer or other disposition and is required to be repaid under the terms
thereof as a result of such sale, lease, transfer or other disposition, in each
case under this clause (c) to the extent, but only to the extent, that the
amounts so deducted are actually paid at the time of the receipt of such cash;
and

        (d)  in the case of the sale, lease, transfer or other disposition of
any property and assets, the aggregate amount of all reasonable and customary
post-closing purchase price adjustments to the cash consideration received by
the Borrower or any of its Subsidiaries for one or more prior sales, leases,
transfers or other dispositions of their property and assets pursuant to
Section 5.02(d)(vii) to the extent (and only to the extent) that such purchase
price adjustments are for working capital reconciliations determined on the
basis of actual (as opposed to estimated) financial statement information
delivered pursuant to the terms of the documentation for such prior sale, lease,
transfer or other disposition;

        provided, however, that, notwithstanding any of the foregoing provisions
of this definition, (A) any and all amounts so deducted by any such Person
pursuant to clauses (a) through (c) of this definition shall be properly
attributable to the transaction or to the property or assets that are the
subject thereof and shall be payable solely to one or more Persons that are not
Affiliates of such Person or of any of the Loan Parties or any Affiliate of any
of the Loan Parties and (B) if, at the time any of the commissions, discounts,
fees, costs, expenses, taxes, contingent liabilities, insurance premiums, notes
or deferred payment obligations referred to in clause (a) or (b) of this
definition are actually paid or otherwise satisfied, the reserve therefor or the
amount otherwise retained by such Person for the payment or satisfaction thereof
exceeds the amount so paid or otherwise satisfied, then the amount of such
excess reserve or retained amount, as the case may be, shall constitute "Net
Cash Proceeds" on and as of the date of such payment or other satisfaction for
all purposes of this Agreement and, to the extent required under Sections
2.05(b) and 2.06(b), the Borrower shall reduce the

22

--------------------------------------------------------------------------------




Commitments on such date in accordance with the terms of Section 2.05(b) and
shall prepay the outstanding Advances on such date in accordance with the terms
of Section 2.06(b), in an amount equal to the amount of such excess reserve or
retained amount.

        "Note" means a Term Loan Note or a Revolving Credit Note, as the context
may require.

        "Notice of Borrowing" has the meaning specified in Section 2.02(a).

        "Notice of Conversion" has the meaning specified in Section 2.09(a).

        "Notice of Issuance" has the meaning specified in Section 2.03(a).

        "Notice of Renewal" has the meaning specified in Section 2.01(d).

        "Notice of Swing Line Borrowing" has the meaning specified in
Section 2.02(b).

        "Notice of Termination" has the meaning specified in Section 2.01(d).

        "NPL" means the National Priorities List under CERCLA.

        "Obligation" means, with respect to any Person, any payment, performance
or other obligation of such Person of any kind, including, without limitation,
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the immediately preceding sentence, the
Obligations of the Loan Parties under or in respect of the Loan Documents
include (a) the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, attorneys' fees and disbursements,
indemnity payments and other amounts payable by any of the Loan Parties under or
in respect of any of the Loan Documents and (b) the obligation of any of the
Loan Parties to reimburse any amount in respect of any of the items described
above in clause (a) of this definition that the Administrative Agent or any of
the Lender Parties, in its sole discretion, may elect to pay or advance on
behalf of such Loan Party.

        "Off Balance Sheet Liabilities" means, with respect to any Person,
(a) any repurchase obligation or liability, contingent or otherwise, of such
Person with respect to any accounts or notes receivable sold, transferred or
otherwise disposed of by such Person, (b) any repurchase obligation or
liability, contingent or otherwise, of such Person with respect to property or
assets leased by such Person as lessee and (c) all Obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing if the
transaction giving rise to such Obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an Operating Lease or
(ii) does not (and is not required to) appear as a liability on the Consolidated
balance sheet of such Person and its Subsidiaries, but excluding from the
foregoing provisions of this definition any obligations or liabilities of any
such Person as lessee under any Operating Lease so long as the terms of such
Operating Lease do not require any payment by or on behalf of such Person at the
scheduled termination date of such Operating Lease, pursuant to a required
purchase by or on behalf of such Person of the property or assets subject to
such Operating Lease, or under any arrangements pursuant to which such Person
guarantees or otherwise assures any other Person of the value of the property or
assets subject to such Operating Lease.

        "Open Year" means, with respect to any Person, any year for which United
States federal income tax returns have been filed by or on behalf of such Person
and for which the expiration of the applicable statute of limitations for
assessment, reassessment or collection has not occurred (whether by reason of
extension or otherwise).

23

--------------------------------------------------------------------------------

        "Operating Lease" means, with respect to any Person, any lease
(including, without limitation, leases that may be terminated by the lessee at
any time) of any property (whether real, personal or mixed) that is not a
Capitalized Lease or a lease under which such Person is the lessor.

        "Other Taxes" has the meaning specified in Section 2.13(b).

        "Participant" has the meaning assigned to such term in clause (d) of
Section 8.07.

        "PBGC" means the Pension Benefit Guaranty Corporation or any successor
thereto.

        "Performance Level" means Performance Level I, Performance Level II,
Performance Level III and Performance Level IV as identified in the definition
of "Applicable Margin" and "Applicable Percentage" specified above, in each case
as the context may require.

        "Permitted Liens" means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA or any such Lien relating to or imposed in connection with any
Environmental Action), in each case as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced:

        (a)  Liens for taxes, assessments and governmental charges or levies to
the extent not otherwise required to be paid under Section 5.01(b);

        (b)  Liens imposed by law, such as materialmen's, mechanics', carriers',
workmen's, storage and repairmen's Liens and other similar Liens arising in the
ordinary course of business and securing obligations (other than Indebtedness
for borrowed money) (i) that are not overdue for a period of more than 90 days
or (ii) the amount, applicability or validity of which are being contested in
good faith and by appropriate proceedings diligently conducted and with respect
to which the Borrower or its applicable Subsidiary, as the case may be, has
established reserves in accordance with GAAP;

        (c)  pledges or deposits to secure obligations incurred in the ordinary
course of business under workers' compensation laws, unemployment insurance or
other similar social security legislation (other than in respect of employee
benefit plans subject to ERISA) or to secure public or statutory obligations;

        (d)  Liens securing the performance of, or payment in respect of, bids,
tenders, government contracts (other than for the repayment of borrowed money),
surety and appeal bonds and other obligations of a similar nature incurred in
the ordinary course of business;

        (e)  any interest or title of a lessor or sublessor and any restriction
or encumbrance to which the interest or title of such lessor or sublessor may be
subject that is incurred in the ordinary course of business and, either
individually or when aggregated with all other Permitted Liens in effect on any
date of determination, is not reasonably expected to have a Material Adverse
Effect;

        (f)  Liens arising out of judgments or awards that do not constitute an
Event of Default under Section 6.01(g) or 6.01(h) and in respect of which the
Borrower or any of its Subsidiaries subject thereto shall be prosecuting an
appeal or proceedings for review in good faith and, pending such appeal or
proceedings, shall have secured within ten Business Days after the entry thereof
a subsisting stay of execution and shall be maintaining reserves, in accordance
with GAAP, with respect to any such judgment or award; and

        (g)  easements, rights of way, zoning restrictions and other
encumbrances and survey exceptions, title irregularities and other similar
restrictions on title to, or the use of, real property that do not, either
individually or in the aggregate, (i) materially detract from the value of such
real property or (ii) materially and adversely affect the use of such real
property for its intended purposes or the conduct of the business of the
Borrower and its Subsidiaries in the ordinary course and, in any case, that were
not incurred in connection with and do not secure Indebtedness or other
extensions of credit.

24

--------------------------------------------------------------------------------




        "Permitted Receivables Securitizations" means the Caremark Receivables
Securitization, with the maximum face amount of accounts receivable which may be
sold and the minimum price which may be paid for such accounts receivables
pursuant to the Caremark Receivables Securitization being such face amount as
may be sold from time to time and such price as may be paid from time to time
pursuant to the Caremark Receivables Securitization Documents.

        "Permitted Sale-Leaseback Transaction" means any sale, transfer or other
disposition of any real property and related improvements, fixtures and
equipment owned by the Borrower or any of its Subsidiaries as of the date of
this Agreement to any lender or investor and leased back by the Borrower or such
Subsidiary, as the case may be, upon or promptly following such sale, transfer
or other disposition (whether under a Capitalized Lease or an Operating Lease);
provided that:

        (a)  the gross proceeds received from any such sale, transfer or other
disposition shall be at least equal to the Fair Market Value of the real
property and related improvements, fixtures and equipment so sold, transferred
or otherwise disposed of, determined at the time of such sale, transfer or other
disposition; and

        (b)  at least 80% of the value of the aggregate consideration received
from any such sale, transfer or other disposition shall be in cash.

        "Person" means an individual, partnership, corporation (including a
business trust), limited liability company, unlimited liability company, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof.

        "Plan" means a Single Employer Plan or a Multiple Employer Plan, as the
context may require.

        "Pledged Debt" has the meaning specified in the Security Agreement.

        "Pledged Shares" has the meaning specified in the Security Agreement.

        "Preferred Interests" means, with respect to any Person, Equity
Interests issued by such Person that are entitled to a preference or priority
over any other Equity Interests issued by such Person upon any distribution of
such Person's property and assets, whether by dividend or upon liquidation.

        "primary obligations" has the meaning specified in the definition of
"Contingent Obligation" set forth above in this Section 1.01.

        "primary obligor" has the meaning specified in the definition of
"Contingent Obligation" set forth above in this Section 1.01.

        "Pro Rata Share" of any amount means, with respect to any of the Lenders
at any time, the product of (a) a fraction the numerator of which is the amount
of such Lender's Commitment(s) under the applicable Facility or Facilities at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01 at or prior to such time, such Lender's Commitment(s) under
the applicable Facility or Facilities as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of such
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01 at or prior to such time, the
applicable Facility or Facilities as in effect immediately prior to such
termination) multiplied by (b) such amount.

        "Redeemable" means, with respect to any Equity Interest (including,
without limitation, Preferred Interests), any Indebtedness or any other right or
Obligation, any such Equity Interest, Indebtedness, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

        "Register" has the meaning specified in Section 8.07(e).

25

--------------------------------------------------------------------------------


        "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

        "Required Financial Information" means, at any date of determination,
the Consolidated financial statements of the Borrower and its Subsidiaries most
recently delivered to the Administrative Agent and the Lender Parties on or
prior to such date pursuant to, and satisfying all of the requirements of,
Section 5.03(b) or 5.03(c) and accompanied by the certificates and other
information required to be delivered together therewith pursuant to
Section 5.03(d).

        "Required Lenders" means, at any time, Lenders owed or holding at least
a majority in interest of the sum of (a) the aggregate principal amount of all
Advances outstanding at such time, (b) the aggregate obligations of the Lenders
in respect of all Letters of Credit outstanding at such time and (c) the
aggregate Unused Revolving Credit Commitments at such time; provided, however,
that if any Lender shall be a Defaulting Lender at such time, there shall be
excluded from the determination of Required Lenders at such time (i) the
aggregate principal amount of all Advances owing to such Lender (in its capacity
as a Lender) and outstanding at such time, (ii) such Lender's Pro Rata Share of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (iii) the Unused Revolving Credit Commitment of such Lender at such time.
For purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and outstanding at such time and Letter of
Credit Advances owing to the Issuing Bank and outstanding at such time and the
Available Amount of all Letters of Credit outstanding at such time shall be
deemed to be owed to the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments at such time.

        "Required Principal Payments" means, with respect to any Person for any
period, the sum of all regularly scheduled principal payments or redemptions and
all required prepayments, repurchases, redemptions or similar acquisitions for
value of outstanding Indebtedness made or required to be made during such
period, but excluding any such payments to the extent refinanced through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 5.02(b)(xiii).

        "Requirements of Law" means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
property, assets or businesses.

        "Responsible Officer" means the chief executive officer, the president,
the chief financial officer, the principal accounting officer or the treasurer
(or the equivalent of any of the foregoing) of the Borrower or any of its
Subsidiaries or any other officer, partner or member (or person performing
similar functions) of the Borrower or any of its Subsidiaries responsible for
overseeing the administration of, or reviewing compliance with, all or any
portion of this Agreement or any of the other Loan Documents.

        "Revolving Credit Advance" means, with respect to each of the Revolving
Credit Lenders, any advance made by such Revolving Credit Lender to the Borrower
pursuant to Section 2.01(b).

        "Revolving Credit Borrowing" means a borrowing consisting of
simultaneous Revolving Credit Advances of the same Type made by the Revolving
Credit Lenders.

        "Revolving Credit Commitment" means, with respect to any of the
Revolving Credit Lenders at any time, the amount set forth opposite such
Revolving Credit Lender's name on Schedule I hereto under the caption "Revolving
Credit Commitment" or, if such Revolving Credit Lender has entered into one or
more Assignment and Assumptions, the amount set forth for such Revolving Credit
Lender in the Register maintained by the Administrative Agent pursuant to
Section 8.07(e) as such Revolving Credit

26

--------------------------------------------------------------------------------


Lender's "Revolving Credit Commitment", as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

        "Revolving Credit Facility" means, at any time, the aggregate Revolving
Credit Commitments of all of the Revolving Credit Lenders at such time.

        "Revolving Credit Lender" means, at any time, any of the Lenders that
has a Revolving Credit Commitment at such time.

        "Revolving Credit Note" means a promissory note of the Borrower payable
to the order of any of the Revolving Credit Lenders, in substantially the form
of Exhibit A-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Advances made
by such Revolving Credit Lender.

        "S&P" means Standard & Poor's, a division of The McGraw-Hill
Companies, Inc.

        "Secured Obligations" has the meaning specified in Section 2 of the
Security Agreement.

        "Secured Parties" means, collectively, the Agents, the Lender Parties,
the Hedge Banks, the Collateral Trustee and the holders of the Senior Notes.

        "Securities Act" means the Securities Act of 1933, as amended, and the
regulations promulgated and the rulings issued thereunder.

        "Security Agreement" means the pledge and security agreement dated
March 15, 2001 executed by the Borrower, Caremark International Inc. and
Caremark Inc. under the Existing Credit Agreement and which has been ratified by
such parties pursuant to Section 3.01(g)(v) hereof.

        "Security Agreement Supplement" has the meaning specified in the
Security Agreement.

        "Senior Financial Officer" means the chief executive officer, the chief
financial officer, the principal accounting officer or the treasurer of the
Borrower.

        "Senior Notes" means the 73/8% senior notes of the Borrower due 2006 in
an aggregate principal amount of $450,000,000 issued pursuant to the terms of
the Senior Notes Indenture.

        "Senior Notes Documents" means the Senior Notes Indenture, the Senior
Notes and all of the other agreements, instruments and other documents pursuant
to which the Senior Notes were issued or otherwise setting forth the terms of
the Senior Notes, in each case as such agreement, instrument or other document
may be amended, supplemented or otherwise modified hereafter from time to time
in accordance with the terms thereof, but solely to the extent permitted under
the terms of the Loan Documents.

        "Senior Notes Indenture" means the Indenture dated as of October 8, 1996
between the Borrower and U.S. Bank Trust National Association (as successor to
The First National Bank of Chicago), as Trustee, as such agreement may be
amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof, but solely to the extent permitted under the
terms of the Loan Documents.

        "Single Employer Plan" means a single employer plan (as defined in
Section 4001(a)(15) of ERISA) that (a) is maintained for employees of any of the
Loan Parties or any of the ERISA Affiliates and no Person other than the Loan
Parties and the ERISA Affiliates or (b) was so maintained and in respect of
which any of the Loan Parties or any of the ERISA Affiliates is reasonably
expected to have liability under Section 4069 of ERISA in the event such plan
has been or were to be terminated.

        "Solvent" means, with respect to any Person on any date of
determination, that, on such date:

        (a)  the fair value of the property and assets of such Person is greater
than the total amount of liabilities (including, without limitation, contingent
liabilities) of such Person;

27

--------------------------------------------------------------------------------

        (b)  the present fair salable value of the property and assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured;

        (c)  such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature; and

        (d)  such Person is not engaged in business or in a transaction, and is
not about to engage in business or in a transaction, for which such Person's
property and assets would constitute an unreasonably small capital.

        The amount of contingent liabilities of any such Person at any time
shall be computed as the amount that, in the light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

        "SPC" has the meaning specified in Section 8.07(k).

        "Special Purpose Vehicle" means (a) in the case of the Caremark
Receivables Securitization, MP Receivables and (b) in the case of any other
Permitted Receivables Securitization, any Person that is not a Material
Subsidiary (i) which has been organized for the sole purpose of effecting one or
more Permitted Receivables Securitizations, (ii) which has no property, assets
or liabilities other than those directly acquired or incurred in connection with
such Permitted Receivables Securitizations, (iii) all of the liabilities and
other Obligations of which are nonrecourse for the payment or performance
thereof to the Borrower or any of its Subsidiaries other than reasonable and
customary liabilities for the breach of representations and warranties of the
Borrower or any of its Subsidiaries that are not related to the creditworthiness
of the accounts receivable of the Borrower or any of its Subsidiaries and
(iv) the legal structure (if other than a corporation, limited partnership or
limited liability company organized under the laws of any state of the United
States of America) and the capitalization of which have been approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed.

        "Subordinated Debt" means any unsecured Indebtedness of the Borrower
subordinated in right of payment to the payment in full of the Obligations of
the Borrower hereunder and such other senior obligations of the Borrower as are
provided therein; provided that (i) the negative covenants in such subordinated
Indebtedness are less restrictive than the negative covenants in this Agreement
as in effect at the time such subordinated Indebtedness is incurred, (ii) the
affirmative covenants in such subordinated Indebtedness are no more burdensome
than the affirmative covenants in this Agreement as in effect at the time such
subordinated Indebtedness is incurred, (iii) such subordinated Indebtedness does
not cross-default to other Indebtedness other than default in payment at final
stated maturity (but may cross-accelerate to other Indebtedness of the Borrower)
and contains other events of default customary for subordinated debt instruments
prevailing at the time such subordinated Indebtedness is incurred and (iv) the
subordination provisions in such subordinated Indebtedness are acceptable to the
Administrative Agent in its reasonable discretion.

        "Subsidiaries Guarantee" means the Amended and Restated Subsidiaries
Guarantee dated as of the date hereof and referred to in
Section 3.01(g)(vi) hereof.

        "Subsidiary" means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company, unlimited liability
company, trust or estate of which (or in which) more than 50% of:

        (a)  the issued and outstanding shares of capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time shares of capital stock of any other class
or classes of such corporation shall or might have voting power upon the
occurrence of any contingency);

        (b)  the interest in the capital or profits of such partnership, joint
venture, limited liability company or unlimited liability company; or

28

--------------------------------------------------------------------------------




        (c)  the beneficial interest in such trust or estate,

is at the time, directly or indirectly, owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person's other Subsidiaries; provided, however, that, notwithstanding any of the
other provisions of this Agreement, none of the Captive Professional
Corporations shall constitute a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of the Loan Documents.

        "Swing Line Advance" means an advance made by (a) the Swing Line Bank
pursuant to Section 2.01(c) or (b) any of the Revolving Credit Lenders pursuant
to Section 2.02(b)(ii).

        "Swing Line Bank" has the meaning specified in the recital of parties to
this Agreement.

        "Swing Line Borrowing" means a borrowing consisting of (a) a Swing Line
Advance made by the Swing Line Bank pursuant to Section 2.01(c) or
(b) simultaneous Swing Line Advances made by the Revolving Credit Lenders
pursuant to Section 2.02(b)(ii).

        "Swing Line Commitment" means, with respect to the Swing Line Bank at
any time, the amount set forth opposite the Swing Line Bank's name on Part B of
Schedule I hereto under the caption "Swing Line Commitment", as such amount may
be reduced at or prior to such time pursuant to Section 2.05.

        "Swing Line Facility" means, at any time, an amount equal to the lesser
of (a) the amount of the Swing Line Commitment at such time and (b) $25,000,000,
as such amount may be reduced at or prior to such time pursuant to Section 2.05.

        "Syndication Agent" has the meaning specified in the recital of parties
to this Agreement.

        "Taxes" has the meaning specified in Section 2.13(a).

        "Team Health" means Team Health, Inc. and each of its Subsidiaries
comprising part of the contract services division of the Borrower.

        "Term Loan Advance" means, with respect to each of the Term Loan
Lenders, the single advance to be made on the Effective Date by such Term Loan
Lender to the Borrower pursuant to Section 2.01(a).

        "Term Loan Borrowing" means a borrowing consisting of simultaneous Term
Loan Advances of the same Type made by the Term Loan Lenders.

        "Term Loan Commitment" means, with respect to any of the Term Loan
Lenders at any time, the amount set forth opposite such Term Loan Lender's name
on Part B of Schedule I hereto under the caption "Term Loan Commitment" or, if
such Term Loan Lender has entered into one or more Assignment and Assumptions,
the amount set forth for such Term Loan Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(e) as such Term Loan Lender's
"Term Commitment", as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

        "Term Loan Facility" means, at any time, the aggregate Term Loan
Commitments of all of the Term Loan Lenders at such time.

        "Term Loan Lender" means, at any time, any of the Lenders that has a
Term Loan Commitment at such time.

        "Term Loan Maturity Date" means the earlier of (a) the date of
termination in whole of the Term Loan Commitments of the Term Loan Lenders
pursuant to Section 2.05 or 6.01 and (b) March 31, 2006.

        "Term Loan Note" means a promissory note of the Borrower payable to the
order of any of the Term Loan Lenders, in substantially the form of Exhibit A-1
hereto, evidencing the indebtedness of the

29

--------------------------------------------------------------------------------


Borrower to such Term Loan Lender resulting from the Term Loan Advance made by
such Term Loan Lender.

        "Termination Date" means the earlier of (a) the date of termination in
whole of all of the Commitments of the Lender Parties pursuant to Section 2.05
or 6.01 and (b) (i) with respect to the Term Loan Facility, the Term Loan
Maturity Date, and (ii) with respect to the Revolving Credit Facility and the
Swing Line Facility, March 15, 2005.

        "Trust Agreement" means the trust agreement dated March 15, 2001 between
the Borrower, Caremark International Inc., Caremark Inc. and the Collateral
Trustee, which has been ratified pursuant to Section 3.01(g)(v) hereof.

        "Type" refers to the distinction between Advances bearing interest at
the Base Rate and Advances bearing interest at the Eurodollar Rate.

        "Unused Revolving Credit Commitment" means, with respect to any of the
Revolving Credit Lenders at any time, (a) the Revolving Credit Commitment of
such Revolving Credit Lender at such time less (b) the sum of:

(i)the aggregate principal amount of all Revolving Credit Advances, Swing Line
Advances and Letter of Credit Advances made by such Revolving Credit Lender (in
its capacity as a Lender) and outstanding at such time; and

(ii)such Revolving Credit Lender's Pro Rata Share of (A) the aggregate Available
Amount of all Letters of Credit outstanding at such time, (B) the aggregate
principal amount of all Letter of Credit Advances made by the Issuing Bank (in
its capacity as the Issuing Bank) pursuant to Section 2.03(c)(i) and outstanding
at such time, (C) the aggregate principal amount of all Swing Line Advances made
by the Swing Line Bank (in its capacity as the Swing Line Bank) pursuant to
Section 2.01(c) and outstanding at such time, and (D) for all purposes other
than the definition of "Required Lenders" set forth in this Section 1.01 and
Sections 2.08(a) and 7.05, the aggregate amount of the respective Holdback
Reserve established in connection with Borrower Restricted Payments pursuant to
Section 5.02(f) hereof and in effect at such time.

        "Voting Interests" means shares of capital stock issued by a
corporation, or equivalent Equity Interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

        "Withdrawal Liability" has the meaning specified in Part I of Subtitle E
of Title IV of ERISA.

        SECTION 1.02.    Computation of Time Periods; Other Constructional
Provisions.    In this Agreement and the other Loan Documents, in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including", the word "through" means "through
and including" and the words "to" and "until" each means "to but excluding".
References in this Agreement or any of the other Loan Documents to any
agreement, instrument or other document "as amended" shall mean and be a
reference to such agreement, instrument or other document as amended, amended
and restated, supplemented or otherwise modified hereafter from time to time in
accordance with its terms, but solely to the extent permitted hereunder. In this
Agreement, the words "herein", "hereof" and words of similar import refer to the
entirety of this Agreement and not to any particular Section, subsection, or
Article of this Agreement.

        SECTION 1.03.    Accounting Terms.    All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the Consolidated financial statements of the Borrower and its Subsidiaries
referred to in Section 4.01(f) ("GAAP").

30

--------------------------------------------------------------------------------


        SECTION 1.04.    Currency Equivalents Generally.    Any amount specified
in this Agreement (other than in Articles II, VII and VIII) or any of the other
Loan Documents to be in U.S. dollars shall also include and be a reference to
the equivalent of such amount in any currency other than U.S. dollars, such
equivalent amount to be determined at the rate of exchange quoted by BofA in
Charlotte, North Carolina at the close of business on the Business Day
immediately preceding any date of determination thereof to prime banks in New
York, New York for the spot purchase in the New York foreign exchange market of
such amount in U.S. dollars with such other currency.

31

--------------------------------------------------------------------------------


ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

        SECTION 2.01.    The Advances and the Letters of Credit.    

        (a)    The Term Loan Advances.    Each Term Loan Lender severally
agrees, on the terms and conditions hereinafter set forth, to make a single Term
Loan Advance in U.S. dollars to the Borrower on the Effective Date in an amount
not to exceed the Term Loan Commitment of such Term Loan Lender at such time.
The Term Loan Borrowing shall consist of Term Loan Advances made simultaneously
by the Term Loan Lenders in accordance with their respective Pro Rata Shares of
the Term Loan Facility. Amounts borrowed under this Section 2.01(a) and repaid
or prepaid may not be reborrowed.

        (b)    The Revolving Credit Advances.    (i) Each Revolving Credit
Lender severally agrees, on the terms and conditions hereinafter set forth, to
make Revolving Credit Advances in U.S. dollars to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date for the Revolving Credit Facility, in each case in an amount
not to exceed the Unused Revolving Credit Commitment of such Revolving Credit
Lender at such time. Each Revolving Credit Borrowing shall be in an aggregate
amount of $5,000,000 or an integral multiple of $500,000 in excess thereof
(other than a Borrowing the proceeds of which shall be used solely to repay or
prepay in full outstanding Swing Line Advances or the outstanding Letter of
Credit Advances) or, if less, the amount of the aggregate Unused Revolving
Credit Commitments at such time. Each Revolving Credit Borrowing shall consist
of Revolving Credit Advances made simultaneously by the Revolving Credit Lenders
in accordance with their respective Pro Rata Shares of the Revolving Credit
Facility. Within the limits of each Revolving Credit Lender's Unused Revolving
Credit Commitment in effect from time to time, the Borrower may borrow under
this Section 2.01(b), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(b).

        (ii)    Holdback Reserves.    The Revolving Credit Commitment of each of
the Revolving Credit Lenders shall be deemed utilized for 90 days after each
Designated Borrower Restricted Payment pursuant to Section 5.02(f)(v)(A) or
(B) by such Lender's Pro Rata Share of the aggregate amount of the respective
Holdback Reserve established in connection with such Designated Borrower
Restricted Payment.

        (c)    The Swing Line Advances.    The Borrower may request the Swing
Line Bank to make, and the Swing Line Bank shall make, unless it promptly
notifies the Borrower of its reasonable objection to doing so, on the terms and
conditions hereinafter set forth, Swing Line Advances to the Borrower from time
to time on any Business Day during the period from the Effective Date until the
Termination Date for the Swing Line Facility in an amount (i) for all
outstanding Swing Line Advances not to exceed the Swing Line Facility on such
Business Day and (ii) for each such Swing Line Advance not to exceed the
aggregate Unused Revolving Credit Commitments of the Revolving Credit Lenders on
such Business Day. No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance. Each Swing
Line Advance shall be in an amount of $1,000,000 or an integral multiple of
$500,000 in excess thereof and shall be comprised of a Base Rate Advance. Within
the limits of the first sentence of this Section 2.01(c), so long as the Swing
Line Bank has not notified the Borrower of its reasonable objection to making
Swing Line Advances, the Borrower may borrow under this Section 2.01(c), repay
pursuant to Section 2.04(c) or prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(c).

        (d)    Letters of Credit.    The Borrower, the Existing Issuing Bank,
the Initial Issuing Bank and each of the Revolving Credit Lenders hereby agree
that each of the Existing Letters of Credit shall, on and

32

--------------------------------------------------------------------------------


after the Effective Date, be deemed for all purposes of this Agreement to be a
Letter of Credit issued and outstanding under the terms of this Agreement. The
Issuing Bank agrees, on the terms and conditions hereinafter set forth, to issue
standby letters of credit (each a "Letter of Credit") in U.S. dollars for the
account of the Borrower in favor of any Person (other than the Borrower or any
of its Subsidiaries) from time to time on any Business Day during the period
from the Effective Date to ten Business Days before the scheduled Termination
Date for the Revolving Credit Facility (i) in an aggregate Available Amount for
all outstanding Letters of Credit not to exceed the Letter of Credit Facility on
such Business Day and (ii) in an Available Amount for each such Letter of Credit
not to exceed the aggregate Unused Revolving Credit Commitment of the Revolving
Credit Lenders on such Business Day. No Letter of Credit shall have an
expiration date (including all rights of the Borrower or the beneficiary of such
Letter of Credit to require renewal) later than the earlier of (A) ten Business
Days prior to the scheduled Termination Date for the Revolving Credit Facility
and (B) one year after the date of issuance thereof, but any such Letter of
Credit may by its terms be renewable annually upon notice (a "Notice of Renewal"
) given to the Issuing Bank and the Administrative Agent on or prior to any date
for notice of renewal set forth in such Letter of Credit but in any event at
least three Business Days prior to the date of the proposed renewal of such
Letter of Credit and upon fulfillment of the applicable conditions set forth in
Article III, unless such Issuing Bank has notified the Borrower (with a copy to
the Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least ten Business Days prior
to the date of automatic renewal of its election not to renew such Letter of
Credit (a "Notice of Termination"); provided  that the terms of each of the
Letters of Credit that is automatically renewable annually (1) shall require the
Issuing Bank to give the beneficiary of such Letter of Credit notice of any
Notice of Termination, (2) shall permit such beneficiary, upon receipt of such
notice, to draw under such Letter of Credit prior to the date on which such
Letter of Credit otherwise would have been automatically renewed and (3) shall
not permit the expiration date (after giving effect to any renewal) of such
Letter of Credit in any event to be extended to a date that is later than ten
Business Days prior to the scheduled Termination Date for the Revolving Credit
Facility. If either a Notice of Renewal is not given by the Borrower or a Notice
of Termination is given by the Issuing Bank pursuant to the immediately
preceding sentence, the related Letter of Credit shall expire on the date on
which it otherwise would have been automatically renewed; provided, however,
that in the absence of receipt of a Notice of Renewal the Issuing Bank may in
its discretion, unless instructed to the contrary by the Administrative Agent or
the Borrower, deem that a Notice of Renewal had been timely delivered and, in
such case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement. Within the limits of the Letter of Credit
Facility, and subject to the limits referred to above in this Section 2.01(d),
the Borrower may request the issuance of Letters of Credit under this
Section 2.01(d), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(b) and request the issuance of additional
Letters of Credit under this Section 2.01(d).

        SECTION 2.02.    Making the Advances.    

        (a)    Except as otherwise provided in Section 2.02(b) or 2.03 or in
respect of any Borrowing requested to be made on the Effective Date (in which
case notice shall be given not later than one Business Day prior to the
Effective Date and which Borrowing shall be comprised of Base Rate Advances),
each Borrowing (other than a Swing Line Borrowing) shall be made on notice,
given not later than 1:00 P.M. (Charlotte, North Carolina time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing comprised of Eurodollar Rate Advances, or on the same Business Day as
the date of the proposed Borrowing in the case of a Borrowing comprised of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give
prompt notice thereof to each of the Appropriate Lenders by telecopier. Each
notice of a Borrowing (a "Notice of Borrowing") shall be by telephone, confirmed
promptly (and, in any event, on the same Business Day) in writing, or by
telecopier, shall be in substantially the form of Exhibit B-1 hereto and duly
executed by a Responsible Officer of the Borrower, and shall specify therein:
(i) the requested date of such

33

--------------------------------------------------------------------------------


Borrowing (which shall be a Business Day); (ii) the Facility under which such
Borrowing is requested to be made; (iii) the Type of Advances requested to
comprise such Borrowing; (iv) the requested aggregate principal amount of such
Borrowing; and (v) in the case of a Borrowing comprised of Eurodollar Rate
Advances, the requested duration of the initial Interest Period for each such
Advance. Each Appropriate Lender shall, before 3:00 P.M. (Charlotte, North
Carolina time) on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent's Account, in same day funds, such Lender's Pro Rata Share of such
Borrowing. After the Administrative Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower's Account; provided, however, that, in the case of any Revolving
Credit Borrowing, the Administrative Agent shall first make a portion of such
funds equal to the aggregate principal amount of any Swing Line Advances and
Letter of Credit Advances made by the Swing Line Bank and the Issuing Bank,
respectively, and by any Revolving Credit Lender and outstanding on the date of
such Revolving Credit Borrowing, together with all accrued and unpaid interest
thereon to and as of such date, available to the Swing Line Bank or the Issuing
Bank and to each such Revolving Credit Lender for repayment of such outstanding
Swing Line Advances and Letter of Credit Advances.

        (b)    (i)    Each Swing Line Borrowing shall be made initially by the
Swing Line Bank on notice, given not later than 3:00 P.M. (Charlotte, North
Carolina time) on the date of the proposed Swing Line Borrowing, by the Borrower
to the Swing Line Bank and the Administrative Agent. Each notice of a Swing Line
Borrowing (a "Notice of Swing Line Borrowing") shall be by telephone, confirmed
promptly (and, in any event, on the same Business Day) in writing, or by
telecopier, shall be in substantially the form of Exhibit B-2 hereto and duly
executed by a Responsible Officer of the Borrower, and shall specify therein:
(A) the requested date of such Swing Line Borrowing (which shall be a Business
Day); (B) the requested amount of such Swing Line Borrowing; and (C) the
requested maturity of such Swing Line Borrowing (which maturity shall be no
later than the 30th day after the requested date of such Swing Line Borrowing).
Unless the Swing Line Bank promptly notifies the Borrower of its reasonable
objection to making such Swing Line Borrowing, the Swing Line Bank will make the
amount thereof available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent's Account, in same day funds.
After the Administrative Agent's receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower's
Account.

        (ii)    Upon demand by the Swing Line Bank, with a copy of such demand
to the Administrative Agent (which shall give prompt notice thereof to each of
the Revolving Credit Lenders), each of the Revolving Credit Lenders shall
purchase from the Swing Line Bank, and the Swing Line Bank shall sell and assign
to each of the Revolving Credit Lenders, such Revolving Credit Lender's Pro Rata
Share of each of the outstanding Swing Line Advances owing to the Swing Line
Bank as of the date of such demand, by making available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent's Account for the account of the Swing Line Bank, in same day funds, an
amount equal to its Pro Rata Share of each such outstanding Swing Line Advance.
Promptly after receipt of such funds, the Administrative Agent shall transfer
such funds to the Swing Line Bank at its Applicable Lending Office. Each of the
Revolving Credit Lenders hereby agrees to purchase its Pro Rata Share of each
outstanding Swing Line Advance owing to the Swing Line Bank for which a demand
for the purchase thereof has been made on (A) the Business Day on which demand
therefor is made by the Swing Line Bank so long as notice of such demand is
given not later than 2:00 P.M. (Charlotte, North Carolina time) on such Business
Day or (B) the first Business Day next succeeding such demand if notice of such
demand is given after such time. The Borrower hereby agrees to each such sale
and assignment. Upon any such assignment by the Swing Line Bank to any of the

34

--------------------------------------------------------------------------------




Revolving Credit Lenders of a portion of a Swing Line Advance owing to the Swing
Line Bank, the Swing Line Bank represents and warrants to such Revolving Credit
Lender that the Swing Line Bank is the legal and beneficial owner of such
interest being assigned by it, free and clear of any adverse claim, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, any of the Loan Documents or any of the Loan Parties.
If and to the extent that any of the Revolving Credit Lenders shall not have so
made its Pro Rata Share of any applicable Swing Line Advance available to the
Administrative Agent in accordance with the foregoing provisions of this
subsection (b)(ii), such Revolving Credit Lender hereby agrees to pay to the
Administrative Agent forthwith on demand the amount of its Pro Rata Share of
such Swing Line Advance, together with all accrued and unpaid interest thereon,
for each day from the date of demand therefor by the Swing Line Bank therefor
until the date on which such amount is paid to the Administrative Agent, at the
Federal Funds Rate. If any of the Revolving Credit Lenders shall pay to the
Administrative Agent the amount of its Pro Rata Share of any applicable Swing
Line Advance for the account of the Swing Line Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Swing Line Advance
made by such Revolving Credit Lender on such Business Day for all purposes of
this Agreement, and the outstanding principal amount of the applicable Swing
Line Advance made by the Swing Line Bank shall be reduced by such amount on such
Business Day.

        (iii)    The Obligation of each of the Revolving Credit Lenders to
purchase their respective Pro Rata Shares of each outstanding Swing Line Advance
owing to the Swing Line Bank upon demand for the purchase thereof pursuant to
clause (ii) of this Section 2.02(b) shall be absolute, unconditional and
irrevocable, and shall be made strictly in accordance with the terms thereof
under all circumstances, including, without limitation, the following
circumstances:

        (A)    any lack of validity or enforceability of any of the Loan
Documents or any of the other agreements or instruments relating thereto;

        (B)    the existence of any claim, setoff, defense or other right that
such Revolving Credit Lender may have at any time against the Swing Line Bank,
the Borrower or any other Person, whether in connection with the transactions
contemplated by the Loan Documents or any unrelated transaction;

        (C)    the occurrence and continuance of any Default; or

        (D)    any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

        (iv)    The failure of any of the Revolving Credit Lenders to purchase
its Pro Rata Share of any outstanding Swing Line Advance owing to the Swing Line
Bank for which a demand for the purchase thereof has been made pursuant to
clause (ii) of this Section 2.02(b) shall not relieve any of the other Revolving
Credit Lenders of its obligation to purchase its Pro Rata Share of such
outstanding Swing Line Advance on the date of demand therefor, but none of the
Revolving Credit Lenders shall be responsible for the failure of any of the
other Revolving Credit Lenders to purchase its Pro Rata Share of such
outstanding Swing Line Advance on the date of demand therefor.

        (c)    Anything in subsection (a) of this Section 2.02 to the contrary
notwithstanding, the Borrower may not select Eurodollar Rate Advances for any
Borrowing if the aggregate amount of such Borrowing is less than $5,000,000 or
if the obligation of the Appropriate Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.09(b) or 2.10. In addition, the
Term Loan Advances may not be outstanding as part of more than one Borrowing
comprised of Eurodollar Rate Advances and the Revolving Credit Advances may not
be outstanding as part of more than eight separate Borrowings comprised of
Eurodollar Rate Advances.

35

--------------------------------------------------------------------------------

        (d)    Each Notice of Borrowing and Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each of the Appropriate Lenders against
any loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Eurodollar Rate Advance to be made by such
Lender as part of such Borrowing when such Eurodollar Rate Advance, as a result
of such failure, is not made on such date. A certificate of the Lender
requesting compensation pursuant to this subsection (d), submitted to the
Borrower by such Lender (with a copy to the Administrative Agent) and specifying
therein the amount of such additional compensation (including the basis of
calculation thereof), shall be conclusive and binding for all purposes, absent
manifest error.

        (e)    Unless the Administrative Agent shall have received notice from
an Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender's Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made the amount of such Pro
Rata Share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (a) of this Section 2.02 and the Administrative
Agent may, in reliance upon such assumption, make a corresponding amount
available to the Borrower on such date. If and to the extent that such Lender
shall not have so made the amount of such Pro Rata Share available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
to pay to the Administrative Agent forthwith on demand such corresponding
amount, together with all accrued and unpaid interest thereon, for each day from
the date on which such corresponding amount is made available to the Borrower
until the date on which such corresponding amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable under Section 2.07 at such time to Advances comprising part of such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall pay to the Administrative Agent such corresponding amount, such
corresponding amount so paid shall constitute such Lender's Advance as part of
such Borrowing for all purposes under this Agreement.

        (f)    The failure of any of the Lenders to make the Advance to be made
by it as part of any Borrowing shall not relieve any of the other Lenders of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but none of the Lenders shall be responsible for the failure of any of the other
Lenders to make the Advance to be made by such other Lender on the date of any
Borrowing.

        SECTION 2.03.    Issuance of and Drawings and Reimbursement Under
Letters of Credit.    

        (a)    Request for Issuance.    Each Letter of Credit shall be issued
upon notice, given not later than 12:00 noon (Charlotte, North Carolina time) on
the second Business Day prior to the date of the proposed issuance of such
Letter of Credit (or such later day as the Issuing Bank in its sole discretion
shall agree), by the Borrower to the Issuing Bank, which shall give the
Administrative Agent and each of the Revolving Credit Lenders prompt notice
thereof by telecopier. Each notice of issuance of a Letter of Credit (a "Notice
of Issuance") shall be substantially in the form of Exhibit B-4 hereto and shall
be by telephone, confirmed promptly (and, in any event, on the same Business
Day) in writing, or by telecopier, shall be duly executed by a Responsible
Officer of the Borrower, and shall specify therein: (i) the requested date of
such issuance (which shall be a Business Day); (ii) the requested Available
Amount of such Letter of Credit; (iii) the requested expiration date of such
Letter of Credit (which shall comply with the requirements of Section 2.01(d));
(iv) the name and address of the proposed beneficiary of such Letter of Credit;
and (v) the proposed form of such Letter of Credit, and shall be accompanied by
such application and agreement for letter of credit as the Issuing Bank may

36

--------------------------------------------------------------------------------


specify to the Borrower for use in connection with such requested Letter of
Credit (a "Letter of Credit Agreement"). If the requested form of such Letter of
Credit is acceptable to the Issuing Bank in its reasonable discretion, the
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at its office
referred to in Section 8.02 or as otherwise agreed with the Borrower in
connection with such issuance. If and to the extent that the provisions of any
Letter of Credit Agreement shall conflict with this Agreement, the provisions of
this Agreement shall govern.

        (b)    Letter of Credit Reports.    The Issuing Bank shall furnish to
the Administrative Agent and each of the Revolving Credit Lenders on the first
Business Day of each calendar quarter a written report setting forth (i) the
issuance and expiration dates of all Letters of Credit issued during the
immediately preceding calendar quarter and the drawings under all Letters of
Credit outstanding during such immediately preceding calendar quarter and
(ii) the average daily aggregate Available Amount of all Letters of Credit
outstanding during the immediately preceding calendar quarter.

        (c)    Drawing and Reimbursement.    (i)    The payment by the Issuing
Bank of a draft drawn under any Letter of Credit shall constitute for all
purposes of this Agreement the making by the Issuing Bank of a Letter of Credit
Advance, which shall be a Base Rate Advance, in the amount of such draft. Upon
demand by the Issuing Bank, with a copy of such demand to the Administrative
Agent, each of the Revolving Credit Lenders shall purchase from the Issuing
Bank, and the Issuing Bank shall sell and assign to each of the Revolving Credit
Lenders, such Revolving Credit Lender's Pro Rata Share of each of the
outstanding Letter of Credit Advances owing to the Issuing Bank as of the date
of such demand, by making available for the account of its Applicable Lending
Office to the Administrative Agent for the account of the Issuing Bank, at the
Administrative Agent's Account, in same day funds, an amount equal to its Pro
Rata Share of each such outstanding Letter of Credit Advance. Promptly after
receipt of such funds, the Administrative Agent shall transfer such funds to the
Issuing Bank at its Applicable Lending Office. Each of the Revolving Credit
Lenders hereby agrees to purchase its Pro Rata Share of each outstanding Letter
of Credit Advance owing to the Issuing Bank for which a demand for the purchase
thereof has been made on (A) the Business Day on which demand therefor is made
by the Issuing Bank so long as notice of such demand is given not later than
2:00 P.M. (Charlotte, North Carolina time) on such Business Day or (B) the first
Business Day next succeeding such demand if notice of such demand is given after
such time. The Borrower hereby agrees to each such sale and assignment. Upon any
such assignment by the Issuing Bank to any of the Revolving Credit Lenders of a
portion of a Letter of Credit Advance owing to the Issuing Bank, the Issuing
Bank represents and warrants to such Revolving Credit Lender that the Issuing
Bank is the legal and beneficial owner of such interest being assigned by it,
free and clear of any adverse claim, but makes no other representation or
warranty and assumes no responsibility with respect to such Letter of Credit
Advance, any of the Loan Documents or any of the Loan Parties. If and to the
extent that any of the Revolving Credit Lenders shall not have so made its Pro
Rata Share of any applicable Letter of Credit Advance available to the
Administrative Agent in accordance with the foregoing provisions of this
subsection (c)(i), such Revolving Credit Lender hereby agrees to pay to the
Administrative Agent forthwith on demand the amount of its Pro Rata Share of
such Letter of Credit Advance, together with all accrued and unpaid interest
thereon, for each day from the date of demand therefor by the Issuing Bank until
the date on which such amount is paid to the Administrative Agent, at the
Federal Funds Rate. If any of the Revolving Credit Lenders shall pay to the
Administrative Agent the amount of its Pro Rata Share of any applicable Letter
of Credit Advance for the account of the Issuing Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Letter of Credit
Advance made by such Revolving Credit Lender on such Business Day for all
purposes of this Agreement, and the outstanding principal amount of the
applicable Letter of Credit Advance made by the Issuing Bank shall be reduced by
such amount on such Business Day.

37

--------------------------------------------------------------------------------


        (ii)    The Obligation of each of the Revolving Credit Lenders to
purchase their respective Pro Rata Shares of each outstanding Letter of Credit
Advance owing to the Issuing Bank upon demand for the purchase thereof pursuant
to clause (i) of this Section 2.03(c) shall be absolute, unconditional and
irrevocable, and shall be made strictly in accordance with the terms thereof
under all circumstances, including, without limitation, the following
circumstances:

        (A)    any lack of validity or enforceability of any of the Loan
Documents, any of the Letter of Credit Agreements, any of the Letters of Credit
or any of the other agreements or instruments relating thereto (collectively,
the "L/C Related Documents");

        (B)    the existence of any claim, setoff, defense or other right that
such Revolving Credit Lender may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank, the Borrower or any
other Person, whether in connection with the transactions contemplated by the
L/C Related Documents or any unrelated transaction;

        (C)    the occurrence and continuance of any Default; or

        (D)    any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

        (d)    Failure to Make Letter of Credit Advances.    The failure of any
of the Revolving Credit Lenders to purchase its Pro Rata Share of any
outstanding Letter of Credit Advance owing to the Issuing Bank for which a
demand for the purchase thereof has been made pursuant to
Section 2.03(c)(i) shall not relieve any of the other Revolving Credit Lenders
of its obligation to purchase its Pro Rata Share of such outstanding Letter of
Credit Advance on the date of demand therefor, but none of the Revolving Credit
Lenders shall be responsible for the failure of any of the other Revolving
Credit Lenders to purchase its Pro Rata Share of such outstanding Letter of
Credit Advance on the date of demand therefor.

        SECTION 2.04.    Repayment of Advances.    

        (a)    Term Loan Facility.    The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Loan Lenders on each of
the dates set forth below the Term Loan Advances in an amount equal to the
percentage of the aggregate principal amount of all Term Loan Advances
outstanding on the Effective Date and set forth opposite such dates (in each
case which amounts shall be reduced as a result of the application of
prepayments in accordance with Section 2.06):

Date

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

June 30, 2002   0.25% September 30, 2002   0.25% December 31, 2002   0.25% March
31, 2003   0.25% June 30, 2003   0.25% September 30, 2003   0.25% December 31,
2003   0.25% March 31, 2004   0.25% June 30, 2004   0.25% September 30, 2004  
0.25% December 31, 2004   0.25% March 31, 2005   0.25% June 30, 2005   0.25%
September 30, 2005   0.25% December 31, 2005   0.25% March 31, 2006   96.25%

38

--------------------------------------------------------------------------------

provided, however, that, notwithstanding the foregoing provisions of this
Section 2.04(a), the final principal repayment installment of the Term Loan
Advances shall be repaid in full on the Termination Date for the Term Loan
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all Term Loan Advances outstanding on such date.

        (b)    Revolving Credit Facility.    The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Termination Date for the Revolving Credit Facility the aggregate principal
amount of all Revolving Credit Advances outstanding on such date.

        (c)    Swing Line Advances.    The Borrower shall repay to the
Administrative Agent for the account of the Swing Line Bank and, if applicable,
each of the Revolving Credit Lenders on the earlier of (i) the maturity date for
each Swing Line Advance as specified in the related Notice of Swing Line
Borrowing (which maturity shall be no later than the 30th day after the date on
which such Swing Line Borrowing was initially made by the Swing Line Bank) and
(ii) the Termination Date for the Revolving Credit Facility, the principal
amount of each such Swing Line Advance made by each of them and outstanding on
such date.

        (d)    Letter of Credit Advances.    

        (i)    The Borrower shall repay to the Administrative Agent for the
account of the Issuing Bank and, if applicable, each of the Revolving Credit
Lenders on the earlier of (A) the date of demand therefor and (B) the
Termination Date for the Revolving Credit Facility, the principal amount of each
such Letter of Credit Advance made by each of them and outstanding on such date.

        (ii)    The Obligations of the Borrower under this Agreement, any of the
Letter of Credit Agreements and any of the other agreements or instruments
relating to any Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances (subject to the rights afforded to the
Borrower under Section 8.08), including, without limitation, the following
circumstances:

        (A)    any lack of validity or enforceability of any of the L/C Related
Documents;

        (B)    any change in the time, manner or place of payment of, or in any
of the other terms of, all or any of the Obligations of the Borrower in respect
of any of the L/C Related Documents or any other amendment or waiver of or any
consent to departure from all or any of the L/C Related Documents;

        (C)    the existence of any claim, setoff, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

        (D)    any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

        (E)    payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

        (F)    any exchange, release or nonperfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Subsidiaries Guarantee or any other guarantee, for all or any of the
Obligations of the Borrower in respect of the L/C Related Documents; or

39

--------------------------------------------------------------------------------




        (G)    any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.

        SECTION 2.05.    Termination or Reduction of the Commitments.    

        (a)    Optional.    The Borrower, upon at least three Business Days'
notice to the Administrative Agent (but in any event no more frequently than
three times during each Fiscal Quarter), may terminate in whole or reduce in
part the Unused Revolving Credit Commitments; provided, however, that each
partial reduction of the Revolving Credit Facility shall be in an aggregate
amount of $25,000,000 or an integral multiple of $5,000,000 in excess thereof
or, if less, the aggregate amount of the Revolving Credit Facility.

        (b)    Mandatory.    

        (i)    On the Effective Date, after giving effect to the Term Loan
Borrowing to be made on such date, and from time to time thereafter upon each
repayment or prepayment of the Term Loan Advances, the Term Loan Facility shall
be automatically and permanently reduced by an amount equal to the amount by
which the Term Loan Facility immediately prior to such reduction exceeds  the
aggregate principal amount of the Term Loan Advances outstanding at such time.

        (ii)    The Swing Line Facility shall be automatically and permanently
reduced on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility on such date
exceeds  the amount of the Revolving Credit Facility on such date (after giving
effect to such reduction of the Revolving Credit Facility on such date).

        (iii)    The Letter of Credit Facility shall be automatically and
permanently reduced on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Letter of Credit
Facility on such date exceeds  the amount of the Revolving Credit Facility on
such date (after giving effect to such reduction of the Revolving Credit
Facility on such date).

        (c)    Application of Commitment Reductions.    Upon each reduction of
any of the Facilities pursuant to this Section 2.05, the Commitment of each of
the Appropriate Lenders under such Facility shall be reduced by such Lender's
Pro Rata Share of the amount by which such Facility is reduced.

        SECTION 2.06.    Prepayments.    

        (a)    Optional.    The Borrower may, upon at least three Business Days'
notice to the Administrative Agent stating the Facility under which Advances are
proposed to be prepaid and the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
aggregate principal amount of the Advances comprising part of the same Borrowing
and outstanding on such date, in whole or ratably in part; provided,
however,  that (i) each partial prepayment of the Term Loan Advances or
Revolving Credit Advances shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $500,000 in excess thereof and (ii) no
such prepayment of a Eurodollar Rate Advance shall be made other than on the
last day of an Interest Period therefor. Each prepayment of the Term Loan
Advances pursuant to this subsection (a) shall be applied ratably to the
principal repayment installments thereof in inverse order of maturity.

        (b)    Mandatory.    

        (i)    The Borrower shall, on the date of receipt of the Net Cash
Proceeds by the Borrower or any of its Subsidiaries from: (A) the sale, lease,
transfer or other disposition of any property or assets of the Borrower or any
of its Subsidiaries (other than (x) the assets listed in Schedule 2.06 and
(y) any other property or assets expressly permitted to be sold, leased,
transferred or disposed of under clause (i), (ii), (iii), (iv), (vi), (viii),
(ix), (x) or (xi) of Section 5.02(d) and, except to the extent such reduction is
expressly required thereunder, under clause (v) of Section 5.02(d)), and

40

--------------------------------------------------------------------------------

(B) the incurrence or issuance by the Borrower or any of its Subsidiaries of any
Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to clause (i), (ii), (iii), (iv), (v), (vi), (vii), (viii),
(ix), (x), (xi), (xii), (xiv), (xv) or (xvi) of Section 5.02(b) and Subordinated
Debt permitted to be issued under Section 5.02(b)(xiii) and which is used to
effect any acquisition permitted hereunder, provided that in the case in which
the proceeds of such issuance are contemplated to be used to effect such
acquisition, then all the proceeds thereof are used within 120 days of such
issuance to effect such acquisition and any such proceeds not so used by such
120th day shall be applied as a prepayment as provided herein), prepay an
aggregate principal amount of the Advances comprising part of the same
Borrowings equal to 75% of the amount of such Net Cash Proceeds. Each prepayment
of Advances pursuant to this clause (i) shall be applied to the Term Loan
Facility and to the principal repayment installments thereof in inverse order of
maturity on a pro rata  basis.

        (ii)    The Borrower shall, on each Business Day, prepay an aggregate
principal amount of the Revolving Credit Advances comprising part of the same
Borrowings, the Letter of Credit Advances and the Swing Line Advances and, if
applicable, deposit an amount into the L/C Cash Collateral Account equal to the
amount by which (A) the sum of (1) the aggregate principal amount of all
Revolving Credit Advances, Letter of Credit Advances and Swing Line Advances
outstanding on such Business Day and (2) the aggregate Available Amount of all
Letters of Credit outstanding on such Business Day exceeds (B) the Revolving
Credit Facility on such Business Day (after giving effect to any permanent
reduction thereof pursuant to Section 2.05 on such Business Day).

        (iii)    The Borrower shall, on each Business Day, pay to the
Administrative Agent for deposit into the L/C Cash Collateral Account an amount
sufficient to cause the aggregate amount on deposit in the L/C Cash Collateral
Account on such Business Day to equal the amount by which (A) the aggregate
Available Amount of all Letters of Credit outstanding on such Business Day
exceeds (B) the Letter of Credit Facility on such Business Day (after giving
effect to any permanent reduction thereof pursuant to Section 2.05 on such
Business Day).

        (iv)    Notwithstanding any of the other provisions of clause (i) of
this Section 2.06(b), so long as no Default under Section 6.01(a) or 6.01(f) or
Event of Default shall have occurred and be continuing, if, on any date on which
a prepayment of Term Loan Advances would otherwise be required to be made
pursuant to clause (i) of this Section 2.06(b), the aggregate amount of Net Cash
Proceeds required by such clause to be applied to prepay Term Loan Advances on
such date is less than or equal to $10,000,000, the Borrower may defer such
prepayment until the date that is ten Business Days after the aggregate amount
of Net Cash Proceeds or other amounts otherwise required hereunder to prepay
Term Loan Advances and not previously so applied equals at least $10,000,000.
Upon the occurrence of a Default under Section 6.01(a) or 6.01(f) or an Event of
Default, the Borrower shall immediately prepay the Term Loan Advances comprising
part of the same Borrowings in the amount of all Net Cash Proceeds received by
the Borrower and other amounts, as applicable, that are required to be applied
to prepay Term Loan Advances under this Section 2.06 but which have not
previously been so applied.

        (c)    Prepayments to Include Accrued Interest, Etc.    All prepayments
under this Section 2.06 shall be made together with (A) accrued and unpaid
interest to the date of such prepayment on the principal amount so prepaid and
(B) in the case of any such prepayment of a Eurodollar Rate Advance on a date
other than the last day of an Interest Period therefor, any amounts owing in
respect of such Eurodollar Rate Advance pursuant to Section 8.04(c).

41

--------------------------------------------------------------------------------

        SECTION 2.07.    Interest.    

        (a)    Scheduled Interest.    The Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender Party from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

        (i)    Base Rate Advances.    During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time and (B) the Applicable Margin for such
Base Rate Advance in effect from time to time, payable in arrears quarterly on
the last day of each June, September, December and March during such periods and
on the date such Base Rate Advance shall be Converted or paid in full.

        (ii)    Eurodollar Rate Advances.    During such periods as such Advance
is a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Advance for such Interest Period and (B) the Applicable Margin for such Advance
in effect on the first day of such Interest Period, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

        (b)    Default Interest.    Upon the occurrence and during the
continuance of a Default under Section 6.01(a) or 6.01(f) or any Event of
Default, the Borrower shall pay interest on (i) the unpaid principal amount of
each Advance owing to each Lender Party, payable in arrears on the dates
referred to in clause (i) or (ii) of Section 2.07(a), as applicable, and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (i) or (ii) of
Section 2.07(a), as applicable, and (ii) to the fullest extent permitted under
applicable law, the amount of any interest, fee or other amount payable under
this Agreement or any of the other Loan Documents to any of the Agents or any of
the Lender Parties that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid, in the case
of interest, on the Type of Advance on which such interest has accrued pursuant
to clause (i) or (ii) of Section 2.07(a), as applicable, and, in all other
cases, on Base Rate Advances pursuant to clause (i) of Section 2.07(a).

        (c)    Notice of Interest Rate.    Promptly after receipt of a Notice of
Borrowing pursuant to Section 2.02(a), a Notice of Conversion pursuant to
Section 2.09(a) or a notice of selection of an Interest Period pursuant to the
definition of "Interest Period" set forth in Section 1.01, the Administrative
Agent shall give notice to the Borrower and each of the Appropriate Lenders of
the applicable interest rate determined by the Administrative Agent for purposes
of clause (i) or (ii) of Section 2.07(a), as applicable.

        SECTION 2.08.    Fees.    

        (a)    Commitment Fee.    The Borrower shall pay to the Administrative
Agent for the account of the Lenders a fee (the "Commitment Fee"), from the date
of this Agreement in the case of each of the Initial Lenders and from the
effective date specified in the Assignment and Assumption pursuant to which it
became a Lender in the case of each of the other Lenders until the Termination
Date for the Revolving Credit Facility, payable in arrears quarterly on the last
day of each June, September, December and March, commencing June 30, 2002, and
on the Termination Date for the Revolving Credit Facility, at the rate per annum
equal to the Applicable Percentage in effect from time to time on the sum of
(i) the average daily Unused Revolving Credit Commitment of each of the
Revolving Credit Lenders and (ii) such Revolving Credit Lender's Pro Rata Share
of the average daily outstanding Swing Line Advances during such quarter;
provided, however, that no commitment fee shall

42

--------------------------------------------------------------------------------


accrue on any of the Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.

        (b)    Letter of Credit Fees, Etc.    

        (i)    The Borrower shall pay to the Administrative Agent for the
account of each of the Revolving Credit Lenders a commission, payable in arrears
quarterly on the last day of each June, September, December and March,
commencing June 30, 2001, on the earliest to occur of the full drawing,
expiration, termination or cancellation of any Letter of Credit and on the
Termination Date for the Revolving Credit Facility, on such Revolving Credit
Lender's Pro Rata Share of the average daily aggregate Available Amount of all
Letters of Credit outstanding from time to time during such quarter at the rate
per annum equal to the Applicable Margin in effect at such time for Eurodollar
Rate Advances under the Revolving Credit Facility.

        (ii)    The Borrower shall pay to the Issuing Bank, for its own account,
such commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Borrower and the Issuing Bank shall from time to time agree.

        (c)    Agent's Fees.    The Borrower shall pay to the Administrative
Agent for the account of the Agents such fees as may from time to time be agreed
between the Borrower and the Administrative Agent.

        SECTION 2.09.    Conversion of Advances.    

        (a)    Optional.    The Borrower may on any Business Day, upon notice
given to the Administrative Agent not later than 1:00 P.M. (Charlotte, North
Carolina time) on the third Business Day prior to the date of the proposed
Conversion in the case of a Conversion of Base Rate Advances into Eurodollar
Rate Advances or of Eurodollar Rate Advances of one Interest Period into
Eurodollar Rate Advances of another Interest Period, or 1:00 P.M. (Charlotte,
North Carolina time) on the Business Day immediately preceding the date of the
proposed Conversion in the case of a Conversion of Eurodollar Rate Advances into
Base Rate Advances, and subject to the provisions of Section 2.10, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that:

        (i)    any Conversion of Eurodollar Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances;

        (ii)    any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be made only if no Default under Section 6.01(a) or 6.01(f) or
Event of Default shall have occurred and be continuing and shall be in an amount
not less than the minimum amount specified in Section 2.02(c);

        (iii)    no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c); and

        (iv)    each Conversion of Advances comprising part of the same
Borrowing under any Facility shall be made among the Appropriate Lenders in
accordance with their respective Pro Rata Shares of such Facility.

Each notice of a Conversion (a "Notice of Conversion") shall be delivered by
telephone, confirmed promptly (and, in any event, on the same Business Day) in
writing, or by telecopier, shall be in substantially the form of Exhibit B-3
hereto and duly executed by a Responsible Officer of the Borrower, and shall,
within the restrictions set forth in the immediately preceding sentence, specify
therein:

        (A)    the requested date of such Conversion (which shall be a Business
Day);

43

--------------------------------------------------------------------------------

        (B)    the Advances requested to be Converted; and

        (C)    if such Conversion is into Eurodollar Rate Advances, the
requested duration of the Interest Period for such Eurodollar Rate Advances.

The Administrative Agent shall give each of the Appropriate Lenders prompt
notice of each Notice of Conversion received by it, by telecopier. Each Notice
of Conversion shall be irrevocable and binding on the Borrower.

        (b)    Mandatory.    

        (i)    On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising part of any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Eurodollar
Rate Advances shall be automatically Converted into Base Rate Advances.

        (ii)    If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" set forth in
Section 1.01, the Administrative Agent will forthwith so notify the Borrower and
the Appropriate Lenders, whereupon each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance.

        (iii)    Upon the occurrence and during the continuance of any Default
under Section 6.01(a) or 6.01(f) or any Event of Default, (A) each Eurodollar
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (B) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

        SECTION 2.10.    Increased Costs, Etc.    

        (a)    If, due to either (i) the introduction of or any change (other
than any change by way of the imposition of or increase in reserve requirements
included in the Eurodollar Rate Reserve Percentage) in or in the interpretation
or application of any Requirement of Law after the date of this Agreement or
(ii) the compliance with any directive, guideline or request from any central
bank or other Governmental Authority or any change therein or in the
interpretation, application, implementation, administration or enforcement
thereof, that, in any case under this clause (ii), becomes effective or is
issued or made after the date of this Agreement (whether or not having the force
of law), there shall be any increase in the cost to any of the Lender Parties of
agreeing to make or making, agreeing to participate in or participating in,
agreeing to renew or renewing or funding or maintaining any Advances of either
Type, or of agreeing to issue or of issuing, maintaining or participating in
Letters of Credit or of agreeing to make or of making or maintaining Swing Line
Advances or Letter of Credit Advances, or any reduction in the amount owing to
any of the Lender Parties or their respective Applicable Lending Offices under
this Agreement in respect of any Advances of either Type (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (A) Taxes
or Other Taxes (as to which Section 2.13 shall govern) and (B) changes in the
basis of taxation of overall net income or overall gross income by the United
States of America or the jurisdiction under the laws of which such Lender Party
is organized or has either of its Applicable Lending Offices or any political
subdivision thereof), then the Borrower hereby agrees to pay, from time to time
upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate or to reimburse such
Lender Party for all such increased costs or reduced amounts. Each of the Lender
Parties shall, as promptly as practicable after such Lender Party obtains
knowledge of such circumstances and the determination of such Lender Party to
request additional compensation from the Borrower pursuant to this subsection
(a), provide notice to the Administrative Agent and the Borrower of the
circumstances entitling such Lender Party to such additional compensation and
the amount of such additional compensation

44

--------------------------------------------------------------------------------


(including the basis of calculation thereof), which notice shall be conclusive
and binding for all purposes, absent manifest error; provided, however, that
none of the Lender Parties shall be entitled to additional compensation under
this subsection (a) for any such cost incurred or reduced amount suffered from
and after the date that is 180 days prior to the date such Lender Party first
delivers such notice to the Borrower. In determining any such additional
compensation, such Lender Party may use reasonable averaging and attribution
methods. If any of the Lenders requests additional compensation from the
Borrower under this subsection (a) in respect of its making, participating in or
renewing Eurodollar Rate Advances, the Borrower may, upon notice to such Lender
(with a copy of such notice to the Administrative Agent), suspend the obligation
of such Lender to make, participate in and/or renew Eurodollar Rate Advances
until the circumstances giving rise to such request no longer exist and, during
such time, all Eurodollar Rate Advances that would otherwise be made by such
Lender as part of any Borrowing shall be made instead as Base Rate Advances and
all payments of principal of and interest on such Base Rate Advances shall,
notwithstanding the provisions of Section 2.07, be made at the same time as
payments on the Eurodollar Rate Advances otherwise comprising part of such
Borrowing.

        (b)    If any of the Lender Parties determines that compliance with any
Requirement of Law or any directive, guideline or request from any central bank
or other Governmental Authority (whether or not having the force of law), or any
change therein or in the interpretation, application, implementation,
administration or enforcement thereof, that is enacted or becomes effective, or
is implemented or is first required or expected to be complied with after the
date of this Agreement, affects the amount of capital required or expected to be
maintained by such Lender Party (or either of the Applicable Lending Offices of
such Lender Party) or by any Person controlling such Lender Party and that the
amount of such capital is increased by or is based upon the existence of the
commitment of such Lender Party to lend hereunder or to issue or participate in
Letters of Credit hereunder and other commitments of such type or the issuance
or maintenance of or participation in the Letters of Credit (or similar
contingent obligations), then the Borrower hereby agrees to pay, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), to
the Administrative Agent for the account of such Lender Party, from time to time
as specified by such Lender Party, additional amounts sufficient to compensate
such Lender Party or such Person in light of such circumstances, to the extent
that such Lender Party or such Person reasonably determines such increase in
capital to be allocable to the existence of the commitment of such Lender Party
to lend or to issue or participate in Letters of Credit hereunder or to the
issuance or maintenance of or participation in any Letters of Credit. Each of
the Lender Parties shall, as promptly as practicable after such Lender Party
obtains knowledge of such circumstances and the determination of such Lender
Party to request additional compensation from the Borrower pursuant to this
subsection (b), provide notice to the Administrative Agent and the Borrower of
the circumstances entitling such Lender Party to such additional compensation
and the amount of such additional compensation (including the basis of
calculation thereof), which notice shall be conclusive and binding for all
purposes, absent manifest error; provided, however, that none of the Lender
Parties shall be entitled to additional compensation under this subsection
(b) for any such increases in capital required from and after the date that is
180 days prior to the date such Lender Party first delivers such notice to the
Borrower. In determining any such additional compensation, such Lender Party may
use reasonable averaging and attribution methods.

        (c)    If, with respect to any Eurodollar Rate Advances under any of the
Facilities, Lenders owed or holding not less than a majority in interest of the
aggregate principal amount of all Advances outstanding under such Facility at
any time notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, participating in or renewing, or funding or maintaining,
their Eurodollar Rate Advances for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Appropriate Lenders,
whereupon (i) each such Eurodollar Rate Advance under such Facility will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate

45

--------------------------------------------------------------------------------


Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower (promptly following notice
thereof from the Appropriate Lenders) that such Lenders have determined that the
circumstances causing such suspension no longer exist.

        (d)    Notwithstanding any of the other provisions of this Agreement, if
the introduction of or any change in or in the interpretation of any
Requirements of Law shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, upon notice thereof and demand therefor by such Lender
to the Borrower through the Administrative Agent, (i) each Eurodollar Rate
Advance of such Lender will automatically, on the last day of the then existing
Interest Period therefor, if permitted under applicable law, or otherwise upon
demand, Convert into a Base Rate Advance and (ii) the obligation of such Lender
to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower (promptly
following notice thereof from such Lender) that such Lender has determined that
the circumstances causing such suspension no longer exist. If the obligation of
a Lender to make Eurodollar Rate Advances is suspended pursuant to this
subsection (d), then until the circumstances that gave rise to such suspension
no longer apply to such Lender, all Eurodollar Rate Advances that would
otherwise be made by such Lender as part of any Borrowing shall be made instead
as Base Rate Advances and all payments of principal of and interest on such Base
Rate Advances shall, notwithstanding the provisions of Section 2.07, be made at
the same time as payments on the Eurodollar Rate Advances otherwise comprising
part of such Borrowing.

        (e)    Each of the Lenders hereby agrees that, upon the occurrence of
any circumstances entitling such Lender to additional compensation or to cease
making, participating in or renewing, or funding or maintaining, Eurodollar Rate
Advances under any of the foregoing provisions of this Section 2.10, such Lender
shall use reasonable efforts (consistent with its internal policy and with legal
and regulatory restrictions) to designate a different Eurodollar Rate Lending
Office for any Eurodollar Rate Advances affected by such circumstances if the
making of such designation, in the case of subsection (a) or (b) of this
Section 2.10, would avoid the need for, or reduce the amount of, any such
additional amounts that may thereafter accrue or, in the case of subsection
(c) or (d) of this Section 2.10, would allow such Lender to continue to perform
its obligations to make, to participate in or renew, or to fund or maintain,
Eurodollar Rate Advances, and, in any such case, would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

        (f)    If (i) any of the Lenders entitled to additional compensation
under any of the foregoing provisions of this Section 2.10 shall fail to
designate a different Eurodollar Rate Lending Office as provided in subsection
(e) of this Section 2.10 or if the circumstances entitling any of the Lender
Parties to additional compensation under subsection (a) or (b) of this
Section 2.10 shall continue to be in effect notwithstanding such designation or
since subsection (e) of this Section 2.10 is inapplicable or (ii) the inadequacy
or illegality contemplated under subsection (c) or (d) of this Section 2.10,
respectively, shall continue with respect to any of the Lenders notwithstanding
such designation, then, subject to the terms of Section 8.07(a), the Borrower
may cause such Lender Party to (and, if the Borrower so demands, such Lender
Party shall) assign all of its rights and obligations under this Agreement to
one or more other Persons in accordance with Section 8.07(a); provided  that if,
upon such demand by the Borrower, such Lender Party elects to waive its request
for additional compensation pursuant to subsection (a) or (b) of this
Section 2.10, the demand by the Borrower for such Lender Party to so assign all
of its rights and obligations under the Agreement shall thereupon be deemed
withdrawn. Nothing in subsection (e) of this Section 2.10 or this subsection
(f) shall affect or postpone any of the rights of any of the Lender Parties or
any of the Obligations of the Borrower under any of the foregoing provisions of
this Section 2.10 in any manner.

46

--------------------------------------------------------------------------------


        SECTION 2.11.    Evidence of Debt.    

        (a)    Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Advance owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

        (b)    The Register maintained by the Administrative Agent pursuant to
Section 8.07(e) shall include accounts for each Lender, in which accounts (taken
together) shall be recorded (i) the date and amount of each Advance made
hereunder, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender's share thereof.

        (c)    The entries made as provided in this Section 2.11 shall be
conclusive and binding for all purposes, absent manifest error.

        SECTION 2.12.    Payments and Computations.    

        (a)    The Borrower shall make each payment hereunder and under the
Notes, irrespective of any right of counterclaim or setoff (except as otherwise
provided in Section 2.15), not later than 1:00 P.M. (Charlotte, North Carolina
time) on the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent's Account in same day funds, with payments received by the
Administrative Agent after 1:00 P.M. (Charlotte, North Carolina time) on any
such day being deemed to have been received on the next succeeding Business Day.
The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, Commitment Fees or any of the other Obligations then due and payable
hereunder and under the Notes to more than one of the Lender Parties, to such
Lender Parties for the accounts of their respective Applicable Lending Offices
in accordance with their respective Pro Rata Shares of the amounts of such
Obligations due and payable to such Lender Parties at such time and (ii) if such
payment by the Borrower is in respect of any of the Obligations then due and
payable hereunder to one Lender Party, to such Lender Party for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 8.07(e), from and after the effective date of such Assignment and
Assumption, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

        (b)    The Borrower hereby authorizes each of the Lender Parties, if and
to the extent payment owed to such Lender Party is not made when due hereunder
or, in the case of any Lender, under the Note held by such Lender, to charge
from time to time against any or all of the Borrower's accounts with such Lender
Party any amount so due.

        (c)    All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable. Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.

47

--------------------------------------------------------------------------------


        (d)    Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Commitment Fees, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

        (e)    Unless the Borrower or any Lender Party has notified the
Administrative Agent prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower or such Lender Party,
as the case may be, will not make such payment, the Administrative Agent may
assume that the Borrower or such Lender Party, as the case may be, has timely
made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:

        (i)    if the Borrower failed to make such payment, each Lender Party
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender Party in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender Party to the date such amount is repaid to the Administrative Agent
in immediately available funds, at the Federal Funds Rate from time to time in
effect; and

        (ii)    if any Lender Party failed to make such payment, such Lender
Party shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrower to the date such amount is recovered by the Administrative Agent
(the "Compensation Period") at a rate per annum equal to the Federal Funds Rate
from time to time in effect. If such Lender Party pays such amount to the
Administrative Agent, then such amount shall constitute such Lender Party's
Advance included in the applicable Borrowing. If such Lender Party does not pay
such amount forthwith upon the Administrative Agent's demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender Party from its obligation to fulfill its applicable
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender Party as a result of any default by such
Lender Party hereunder.

        A notice from the Administrative Agent to any Lender Party with respect
to any amount owing under this subsection (e) shall be conclusive, absent
manifest error.

        (f)    Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Finance Parties under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Finance Parties in
the following order of priority:

        (i)    first, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Agents (solely in
their respective capacities as Agents) under or in respect of this Agreement or
any of the other Loan Documents on such date, ratably in accordance with the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Agents on such date;

48

--------------------------------------------------------------------------------

        (ii)    second, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Issuing Bank and
the Swing Line Bank (solely in their respective capacities as Issuing Bank and
Swing Line Bank) under or in respect of this Agreement or any of the other Loan
Documents on such date, ratably in accordance with the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Bank and the Swing Line Bank on such date;

        (iii)  third, to the payment of all of the indemnification payments,
costs and expenses that are due and payable to the Lender Parties under
Section 8.04 hereof, Section 12 of the Subsidiaries Guarantee or the applicable
section of any of the other Loan Documents on such date, ratably in accordance
with the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lender Parties on such date;

        (iv)    fourth, to the payment of all of the amounts that are due and
payable to the Administrative Agent and the Lender Parties under Sections 2.10
and 2.13 hereof or Section 5 of the Subsidiaries Guarantee on such date, ratably
in accordance with the respective aggregate amounts thereof owing to the Agents
and the Lender Parties on such date;

        (v)  fifth, to the payment of all of the fees that are due and payable
to the Lenders under Section 2.08 on such date, ratably in accordance with the
respective aggregate Commitments of the Lenders under the applicable Facilities
on such date;

        (vi)    sixth, to the payment of all of the accrued and unpaid interest
on the Obligations of the Borrower under or in respect of the Loan Documents
that is due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably in accordance with the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

        (vii)    seventh, to the payment of all of the accrued and unpaid
interest on the Advances that is due and payable to the Administrative Agent and
the Lender Parties under Section 2.07(a) on such date, ratably in accordance
with the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lender Parties on such date;

        (viii)    eighth, to the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Administrative Agent and the
Lender Parties on such date, ratably in accordance with the respective aggregate
amounts of all such principal owing to the Administrative Agent and the Lender
Parties on such date; and

        (ix)    ninth, to the payment of all other Obligations of the Finance
Parties owing under or in respect of the Loan Documents that are due and payable
to the Administrative Agent and the other Finance Parties on such date, ratably
in accordance with the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Finance Parties on such date.

If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lender Parties in accordance with such Lender Party's Pro Rata Share of
the sum of (A) the aggregate principal amount of all Advances outstanding at
such time and (B) the aggregate Available Amount of all Letters of Credit
outstanding at such time, in repayment or prepayment of such of the outstanding
Advances or other Obligations then owing to such Lender Party.

        SECTION 2.13.    Taxes.    

        (a)    Any and all payments by the Borrower hereunder or under the Notes
shall be made, in accordance with Section 2.12, free and clear of and without
deduction for any and all present or future

49

--------------------------------------------------------------------------------


taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each of the Lender Parties and
each of the Agents, taxes that are imposed on its overall net income by the
United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender Party or such Agent, as the case may be, is
organized or is a resident, or has a fixed place of business or a permanent
establishment, or any political subdivision of any of the foregoing, and, in the
case of each of the Lender Parties, taxes that are imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction of either of its Applicable Lending Offices or any political
subdivision thereof (all such nonexcluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes being, collectively, "Taxes"). If the Borrower shall be required under
any applicable Requirements of Law to deduct any Taxes from or in respect of any
sum payable hereunder or under any of the Notes to any of the Lender Parties or
any of the Agents, (i) the sum payable by the Borrower shall be increased as may
be necessary so that after the Borrower and the Administrative Agent have made
all required deductions (including deductions applicable to additional sums
payable under this Section 2.13) such Lender Party or such Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make all such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other Governmental Authority in accordance with applicable
Requirements of Law.

        (b)    In addition, the Borrower shall pay any present or future stamp,
recording, documentary, excise, property or similar taxes, charges or levies
that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, any performance under, or otherwise with
respect to, this Agreement or the Notes (collectively, "Other Taxes").

        (c)    The Borrower shall indemnify each of the Lender Parties and each
of the Agents for, and hold each of them harmless against, the full amount of
Taxes and Other Taxes, and the full amount of taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 2.13, imposed on or paid by
such Lender Party or such Agent, as the case may be, and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. The indemnity by the Borrower provided for in this
subsection (c) shall apply and be made whether or not the Taxes or Other Taxes
for which indemnification hereunder is sought have been correctly or legally
asserted; provided, however, that such Lender or such Agent seeking such
indemnification shall take all reasonable actions (consistent with its internal
policy and legal and regulatory restrictions) requested by the Borrower to
assist the Borrower in recovering the amounts paid thereby pursuant to this
subsection (c) from the relevant taxation authority or other Governmental
Authority. Amounts payable by the Borrower under the indemnity set forth in this
subsection (c) shall be paid within 30 days from the date on which the
applicable Lender or Agent, as the case may be, makes written demand therefor.

        (d)    Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 8.02, the original or a certified copy of a receipt evidencing
payment thereof, to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. In the case of any payment hereunder or under the Notes by
or on behalf of the Borrower through an account or branch outside the United
States, or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at its address referred to in Section 8.02, an opinion of
counsel reasonably acceptable to the Administrative Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e) of this Section 2.13, the terms "United States" and "United States person"
shall have the meanings specified in Section 7701 of the Internal Revenue Code.

50

--------------------------------------------------------------------------------


        (e)    Each of the Lender Parties organized under the laws of a
jurisdiction outside the United States shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each of the Initial
Lenders, the Swing Line Bank and the Initial Issuing Bank, and on the date of
the Assignment and Assumption pursuant to which it becomes a Lender Party in the
case of each of the other Lender Parties, and from time to time thereafter as
reasonably requested in writing by the Borrower or the Administrative Agent (but
only so long thereafter as such Lender Party remains lawfully able to do so),
provide each of the Borrower and the Administrative Agent with two original
Internal Revenue Service forms W-8BEN, W-8ECI or W-8IMY or, in the case of any
of the Lender Parties that is claiming exemption from United States withholding
tax under Section 871(h) or 881(c) of the Internal Revenue Code with respect to
payments of "portfolio interest", form W-8BEN (and, if such Lender Party
delivers a form W-8BEN, a certificate representing that such Lender Party is not
(i) a "bank" for purposes of Section 881(c) of the Internal Revenue Code, (ii) a
ten-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Borrower or (iii) a controlled foreign corporation
related to the Borrower (within the meaning of Section 864(d)(4) of the Internal
Revenue Code), as appropriate), or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender Party is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or the Notes or, in the case of any of the Lender Parties
delivering a form W-8BEN, certifying that such Lender Party is a foreign
corporation, partnership, estate or trust. If the forms referred to above in
this subsection (e) that are provided by a Lender Party at the time such Lender
Party first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender Party provides the
appropriate form certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate shall be considered excluded from Taxes solely for the
periods governed by such form. However, if, on the date of the Assignment and
Assumption pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.13 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent (and only to such extent), the
term "Taxes" shall include (in addition to withholding taxes that may be imposed
in the future or other amounts otherwise includable in Taxes) United States
withholding tax, if any, applicable with respect to such Lender Party assignee
on such date. If any of the forms, certificates or other documents referred to
in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service form W-8BEN, W-8ECI or W-8IMY (or the
related certificate described above), that a Lender Party reasonably considers
to be confidential, such Lender Party shall give notice thereof to the Borrower
and the Administrative Agent and shall not be obligated to include in such form,
certificate or document such confidential information. None of the Lender
Parties shall be entitled to payment pursuant to subsection (a) or (c) of this
Section 2.13 with respect to any additional Taxes that resulted solely and
directly from the change in either of the Applicable Lending Offices of such
Lender Party (other than  any such additional Taxes that are imposed as a result
of a change in any applicable Requirements of Law, or in the interpretation or
application thereof, occurring after the date of such change), unless such
change is made pursuant to the terms of Section 2.10(e) or subsection (g) of
this Section 2.13 or otherwise as a result of a request therefor by the
Borrower.

        (f)    For any period with respect to which any of the Lender Parties
has failed to provide the Borrower with the appropriate form, certificate or
other document described in subsection (e) of this Section 2.13 (other than  if
such failure is due to a change in any applicable Requirements of Law, or in the
interpretation or application thereof, occurring after the date on which a form,
certificate or other document originally was required to be provided or if such
form, certificate or other document otherwise is not required under subsection
(e) of this Section 2.13), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.13 with respect to
Taxes

51

--------------------------------------------------------------------------------


imposed by the United States by reason of such failure; provided, however, that
should a Lender Party become subject to Taxes because of its failure to deliver
a form, certificate or other document required hereunder, the Borrower shall
take such steps as such Lender Party shall reasonably request to assist such
Lender Party in recovering such Taxes.

        (g)    Each of the Lender Parties hereby agrees that, upon the
occurrence of any circumstances entitling such Lender Party to additional
amounts pursuant to this Section 2.13, such Lender Party shall use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a change would avoid the need for, or reduce the amount of, any such
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender Party, be otherwise disadvantageous to such Lender
Party.

        (h)    If any of the Lender Parties entitled to additional compensation
under any of the foregoing provisions of this Section 2.13 shall fail to
designate a different Applicable Lending Office as provided in subsection (g) of
this Section 2.13, then, subject to the terms of Section 8.07(a), the Borrower
may cause such Lender Party to (and, if the Borrower so demands, such Lender
Party shall) assign all of its rights and obligations under this Agreement to
one or more other Persons in accordance with Section 8.07(a); provided  that if,
upon such demand by the Borrower, such Lender Party elects to waive its request
for additional compensation pursuant to this Section 2.13, the demand by the
Borrower for such Lender Party to so assign all of its rights and obligations
under the Agreement shall thereupon be deemed withdrawn. Nothing in subsection
(g) of this Section 2.13 or this subsection (h) shall affect or postpone any of
the rights of any of the Lender Parties or any of the Obligations of the
Borrower under any of the foregoing provisions of this Section 2.13 in any
manner.

        SECTION 2.14.    Sharing of Payments, Etc.    If any of the Lender
Parties shall obtain at any time any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) (a) on account of
Obligations due and payable to such Lender Party under or in respect of this
Agreement or any of the other Loan Documents at such time (other than pursuant
to Section 2.10, 2.13, 8.04 or 8.07) in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender Party at such time to (ii) the aggregate amount of the Obligations due
and payable to all of the Lender Parties at such time) of payments on account of
the Obligations due and payable to all of the Lender Parties under or in respect
of this Agreement and the other Loan Documents at such time obtained by all of
the Lender Parties at such time or (b) on account of Obligations owing (but not
due and payable) to such Lender Party under or in respect of this Agreement or
any of the other Loan Documents at such time (other than pursuant to
Section 2.10, 2.13, 8.04 or 8.07) in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all of the Lender Parties under
or in respect of this Agreement and the other Loan Documents at such time) of
payments on account of the Obligations owing (but not due and payable) to all of
the Lender Parties under or in respect of this Agreement and the other Loan
Documents at such time obtained by all of the Lender Parties at such time, such
Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each of the
other Lender Parties shall be rescinded and such other Lender Party shall repay
to the purchasing Lender Party the purchase price to the extent of such Lender
Party's ratable share (according to the proportion of (A) the purchase price
paid to such Lender Party to (B) the aggregate purchase price paid to all of the
Lender Parties) of such recovery, together with an amount equal to such Lender
Party's ratable share (according to the proportion of (1) the amount of such
other Lender Party's required repayment to (2) the total amount so recovered
from the purchasing Lender Party) of any such interest or participating interest
or other

52

--------------------------------------------------------------------------------


amount paid or payable by the purchasing Lender Party in respect of the total
amount so recovered. The Borrower hereby agrees that any of the Lender Parties
so purchasing a participation from another Lender Party pursuant to this
Section 2.14 may, to the fullest extent permitted under applicable law, exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender Party were the direct creditor of the
Borrower in the amount of such participation.

        SECTION 2.15.    Defaulting Lenders.    

        (a)    If, at any time, (i) any of the Lender Parties shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Advance to
the Borrower and (iii) the Borrower shall be required to make any payment
hereunder or under any of the other Loan Documents to or for the account of such
Defaulting Lender, then the Borrower may, so long as no Default shall occur or
be continuing at such time and to the fullest extent permitted under applicable
law, set off and otherwise apply the Obligation of the Borrower to make such
payment to or for the account of such Defaulting Lender against the obligation
of such Defaulting Lender to make such Defaulted Advance. If, on any date, the
Borrower shall so set off and otherwise apply its obligation to make any such
payment against the obligation of such Defaulting Lender to make any such
Defaulted Advance on or prior to such date, the amount so set off and otherwise
applied by the Borrower shall constitute for all purposes of this Agreement and
the other Loan Documents an Advance by such Defaulting Lender made on the date
of such setoff and application under the Facility pursuant to which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01. Such Advance shall be a Base Rate Advance and shall be considered,
for all purposes of this Agreement, to comprise part of the Borrowing in
connection with which such Defaulted Advance was originally required to have
been made pursuant to Section 2.01, even if the other Advances comprising such
Borrowing shall be Eurodollar Rate Advances on the date such Advance is deemed
to be made pursuant to this subsection (a). The Borrower shall notify the
Administrative Agent at any time the Borrower exercises its right of setoff
pursuant to this subsection (a) and shall set forth in such notice (A) the name
of the Defaulting Lender and the Defaulted Advance required to be made by such
Defaulting Lender and (B) the amount set off and otherwise applied in respect of
such Defaulted Advance pursuant to this subsection (a). Any portion of such
payment otherwise required to be made by the Borrower to or for the account of
such Defaulting Lender which is paid by the Borrower, after giving effect to the
amount set off and otherwise applied by the Borrower pursuant to this subsection
(a), shall be applied by the Administrative Agent as specified in subsection
(b) or (c) of this Section 2.15.

        (b)    If, at any time, (i) any of the Lender Parties shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any of the Agents or any of the Lender Parties and (iii) the Borrower shall make
any payment hereunder or under any of the other Loan Documents to the
Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Agents or
such other Lender Parties and to the fullest extent permitted under applicable
law, apply at such time the amount so paid by the Borrower to or for the account
of such Defaulting Lender to the payment of each such Defaulted Amount to the
extent required to pay in full such Defaulted Amount. If the Administrative
Agent shall so apply any such amount to the payment of any such Defaulted Amount
on any date, the amount so applied by the Administrative Agent shall constitute
for all purposes of this Agreement and the other Loan Documents payment, to such
extent, of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Agents or such other
Lender Parties, ratably in accordance with the respective portions of such
Defaulted Amounts payable at such time to the Administrative Agent, such other
Agents and such other Lender Parties and, if the amount of such payment made by
the Borrower

53

--------------------------------------------------------------------------------


shall at such time be insufficient to pay all Defaulted Amounts owing to the
Agents and the other Lender Parties at such time, then in the following order of
priority:

        (A)    first, to the Agents for any Defaulted Amount then owing to the
Agents (solely in their capacities as Agents), ratably in accordance with the
respective Defaulted Amounts owing to the Agents on such date;

        (B)    second, to the Swing Line Bank and the Issuing Bank for any
Defaulted Amounts then owing to them (solely in their respective capacities as
Swing Line Bank and Issuing Bank), ratably in accordance with the respective
Defaulted Amounts owing to the Swing Line Bank and the Issuing Bank on such
date; and

        (C)    third, to any of the other Lender Parties for any Defaulted
Amounts then owing to such other Lender Parties, ratably in accordance with such
respective Defaulted Amounts owing to such other Lender Parties on such date.

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

        (c)    If, at any time, (i) any Lender Party shall be a Defaulting
Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance or a
Defaulted Amount and (iii) the Borrower, the Administrative Agent or any of the
other Lender Parties shall be required to pay or distribute any amount hereunder
or under any of the other Loan Documents to or for the account of such
Defaulting Lender, then the Borrower or such other Lender Party shall pay such
amount to the Administrative Agent to be held by the Administrative Agent, to
the fullest extent permitted under applicable law, in escrow or the
Administrative Agent shall, to the fullest extent permitted under applicable
law, hold in escrow such amount otherwise held by it. Any funds held by the
Administrative Agent in escrow under this subsection (c) shall be deposited by
the Administrative Agent in an account with BofA, in the name and under the
control of the Administrative Agent, but subject to the provisions of this
subsection (c). The terms applicable to such account, including the rate of
interest payable with respect to the credit balance of such account from time to
time, shall be BofA standard terms applicable to escrow accounts maintained with
it. Any interest credited to such account from time to time shall be held by the
Administrative Agent in escrow under, and applied by the Administrative Agent
from time to time in accordance with the terms of, this subsection (c). The
Administrative Agent shall, to the fullest extent permitted under applicable
law, apply all funds so held in escrow from time to time to the extent necessary
to make any Advances required to be made by such Defaulting Lender and to pay
any amount payable by such Defaulting Lender hereunder and under the other Loan
Documents to the Administrative Agent, any of the other Agents or any of the
other Lender Parties, as and when such Advances or amounts are required to be
made or paid and, if the amount so held in escrow shall at any time be
insufficient to make and pay all such Advances and all such amounts required to
be made or paid to the Agents and the other Lender Parties at such time, then in
the following order of priority:

        (A)    first, to the Agents for any amounts then due and payable by such
Defaulting Lender to the Agents (solely in their capacities as Agents) hereunder
and under the other Loan Documents, ratably in accordance with such respective
amounts due and payable to the Agents on such date;

        (B)    second, to the Swing Line Bank and the Issuing Bank for any
amounts then due and payable by such Defaulting Lender to them (solely in their
respective capacities as Swing Line Bank and Issuing Bank) hereunder and under
the other Loan Documents, ratably in accordance with such respective amounts due
and payable to the Swing Line Bank and the Issuing Bank on such date;

54

--------------------------------------------------------------------------------




        (C)    third, to any of the other Lender Parties for any amount then due
and payable by such Defaulting Lender to such other Lender Parties hereunder and
under the other Loan Documents, ratably in accordance with such respective
amounts due and payable to such other Lender Parties on such date; and

        (D)    fourth, to the Borrower for any Advance then required to be made
by such Defaulting Lender pursuant to one or more of the Commitments of such
Defaulting Lender.

If any of the Lender Parties that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender Party shall be distributed by
the Administrative Agent to such Lender Party and applied by such Lender Party
to the Obligations owing to such Lender Party at such time under or in respect
of this Agreement and the other Loan Documents, ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

        (d)    The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that the Administrative Agent or any of the other Lender Parties may have
against such Defaulting Lender with respect to any Defaulted Amount.

        SECTION 2.16.    Use of Proceeds.    The proceeds of the Advances shall
be available, and the Borrower hereby agrees that it shall use such proceeds,
solely to repay all principal and accrued interest to the Existing Revolving
Credit Lenders and the Existing Term Lenders under the Existing Credit
Agreement, to pay certain fees and expenses contemplated by the Loan Documents
and for other general corporate purposes of the Borrower and its Subsidiaries
not otherwise prohibited under the terms of the Loan Documents.

55

--------------------------------------------------------------------------------




ARTICLE III

CONDITIONS OF EFFECTIVENESS AND LENDING


        SECTION 3.01.    Conditions Precedent to Initial Extensions of
Credit.    The obligation of each Lender to make an Advance or any Issuing Bank
to issue a Letter of Credit on the occasion of the Initial Extensions of Credit
hereunder is subject to the satisfaction of the following conditions precedent:

        (a)  The Lender Parties shall be reasonably satisfied with the
organizational and legal structure and capitalization of each Loan Party and
each of its Subsidiaries (including, without limitation, the terms and
conditions of the Constitutive Documents and each class of Equity Interests in
the Borrower and each such Subsidiary and of each agreement or instrument
relating to such structure or capitalization).

        (b)  All of the Governmental Authorizations, and all of the consents,
approvals and authorizations of, notices and filings to or with, and other
actions by, any other Person necessary in connection with the execution,
delivery or performance of this Agreement, any of the Loan Documents or any of
the other transactions contemplated thereby shall have been obtained (without
the imposition of any conditions that are not reasonably acceptable to the
Lender Parties) and shall remain in full force and effect; all applicable
waiting periods shall have expired without any action being taken by any
competent authority; and no Requirement of Law shall be applicable in the
reasonable judgment of the Lender Parties that restrains, prevents or imposes
materially adverse conditions upon the execution, delivery or performance of
this Agreement, any of the Loan Documents or any of the other transactions
contemplated thereby.

        (c)  Before giving effect and immediately after giving pro forma effect
to the execution and delivery of this Agreement, no Material Adverse Change
shall have occurred since December 31, 2001.

        (d)  There shall exist no action, suit, investigation, litigation,
arbitration or proceeding pending or, to the best knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries or any
of the property or assets thereof in any court or before any arbitrator or by or
before any Governmental Authority of any kind (i) that, either individually or
in the aggregate, is reasonably expected to have a Material Adverse Effect or
(ii) which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any of the Loan Documents or any of the other
transactions contemplated thereby.

        (e)  The execution and delivery of this Agreement shall have been
consummated or shall be consummated on the Effective Date in compliance with all
applicable Requirements of Law. All amounts owing by the Borrower or any of its
Subsidiaries to the lenders and agents under the Existing Credit Agreement shall
have been, or concurrently with the Initial Extensions of Credit made on the
Effective Date shall be, paid in full.

        (f)  All of the fees and expenses of the Agents that are required to be
paid by the Borrower pursuant to Section 2.08(c) shall have been or,
concurrently with the Initial Extensions of Credit made on the Effective Date
shall be, paid in full.

        (g)  The Administrative Agent shall have received on or before the
Effective Date the following in form and substance reasonably satisfactory to it
(unless otherwise specified):

        (i)  The Term Loan Notes, payable to the order of the Term Loan Lenders,
and the Revolving Credit Notes, payable to the order of the Revolving Credit
Lenders.

        (ii)  Certified copies of the resolutions of the board of directors (or
Persons performing similar functions) of each Loan Party approving the
execution, delivery and performance of this Agreement and each of the Loan
Documents to which it is or is to be a party, and of all documents evidencing
necessary Governmental Authorizations, or other necessary consents,

56

--------------------------------------------------------------------------------




approvals, authorizations, notices, filings or actions, with respect to the
execution, delivery and performance of this Agreement and any of the Loan
Documents to which it is or is to be a party.

        (iii)  A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of each Loan Party
listing the certificate or articles of incorporation (or similar Constitutive
Document) of each such Loan Party and each amendment thereto on file in the
office of such Secretary of State (or such Governmental Authority) and
certifying (A) that such amendments are the only amendments to such Person's
certificate or articles of incorporation (or similar Constitutive Document) on
file in its office, (B) if customarily available in such jurisdiction, that such
Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.

        (iv)  A certificate of the Secretary or an Assistant Secretary (or a
Person performing similar functions) of each Loan Party certifying as to:

        (A)  the absence of any amendments to the certificate or articles of
incorporation (or similar Constitutive Document) of such Loan Party since the
date of the Secretary of State's (or equivalent Governmental Authority's), or
the Secretary's or Assistant Secretary's (or equivalent person's) certificate
referred to in clause (iv) of this Section 3.01(g), or any steps taken by the
board of directors (or persons performing similar functions) or the
shareholders, partners, members or equivalent persons of such Loan Party to
effect or authorize any further amendment, supplement or other modification
thereto;

        (B)  the accuracy and completeness of the bylaws (or similar
Constitutive Documents) of such Loan Party as in effect on the date on which the
resolutions of the board of directors (or persons performing similar functions)
of such Loan Party referred to in clause (ii) of this Section 3.01(g) were
adopted and on the Effective Date (a copy of which shall be attached to such
certificate); and

        (C)  the names and true signatures of the officers of such Loan Party
authorized to sign each of the Loan Documents to which it is or is to be a party
and the other agreements, instruments and documents to be delivered hereunder
and thereunder.

        (v)  The receipt by the Administrative Agent of confirmation and
ratification of (i) the continued validity of the Collateral Documents, such
confirmation and ratification to be in the form attached hereto as Exhibit E.

        (vi)  A guarantee, substantially in the form of Exhibit F hereto (the
"Subsidiaries Guarantee"), duly executed by each of the Domestic Subsidiaries
that are Material Subsidiaries.

        (vii)  Copies, certified by a Responsible Officer of the Borrower, of
(A) the audited Consolidated financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ended December 31, 2001, accompanied by an
unqualified opinion of Arthur Andersen LLP, independent accountants of the
Borrower, and (B) forecasts prepared by management of the Borrower, in form and
substance reasonably satisfactory to the Lender Parties, of balance sheets,
income statements and cash flow statements on a quarterly basis for the Fiscal
Year in which the Effective Date occurs and on an annual basis for each Fiscal
Year thereafter through the scheduled final Termination Date.

        (viii)  A duly completed and executed Notice of Borrowing for each
Borrowing to be made on the Effective Date and Notice of Issuance for each
Letter of Credit to be issued on the Effective Date.

57

--------------------------------------------------------------------------------




        (ix)  A favorable opinion of King & Spalding, counsel for the Loan
Parties, in substantially the form of Exhibit D-1 hereto, and addressing such
other matters as any of the Lender Parties through the Administrative Agent may
reasonably request.

        (x)  A favorable opinion of Foley & Lardner, California counsel to
Caremark, Inc., in substantially the form of Exhibit D-2 hereto and as to such
other matters as any Lender Party through the Administrative Agent may
reasonably request.

        (h)  The Borrower shall have paid on or before the Effective Date to the
Administrative Agent, for the ratable account of each Revolving Credit Lender
who has executed this Agreement on or prior to the Effective Date, an amendment
fee of 0.125% of each such Revolving Credit Lender's Revolving Credit Commitment
as set forth on Schedule I hereto, which fee the Administrative Agent will
distribute to such Revolving Credit Lender no later than the first Business Day
after the Effective Date.

        SECTION 3.02.    Conditions Precedent to Each Borrowing and Issuance and
Renewal.    The obligation of each Appropriate Lender to make an Advance (other
than a Letter of Credit Advance made by the Issuing Bank or a Revolving Credit
Lender pursuant to Section 2.03(c) and a Swing Line Advance made by a Revolving
Credit Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing
(including the initial Borrowing), and the obligation of the Issuing Bank to
issue a Letter of Credit (including the initial issuance) or renew a Letter of
Credit and the right of the Borrower to request a Swing Line Borrowing, shall be
subject to the further conditions precedent that on the date of such Borrowing
or issuance or renewal the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing, Notice of Swing Line Borrowing,
Notice of Issuance or Notice of Renewal and the acceptance by the Borrower of
the proceeds of such Borrowing or of such Letter of Credit or the renewal of
such Letter of Credit shall constitute a representation and warranty by the
Borrower that both on the date of such notice and on the date of such Borrowing
or issuance or renewal such statements are true):

        (a)  the representations and warranties contained in each Loan Document
are correct in all material respects on and as of such date, before and after
giving effect to such Borrowing or issuance or renewal and to the application of
the proceeds therefrom, as though made on and as of such date, other than any
such representations or warranties that, by their terms, refer to a specific
date other than the date of such Borrowing or issuance or renewal, in which case
as of such specific date; and

        (b)  no Default has occurred and is continuing, or would result from
such Borrowing or issuance or renewal or from the application of the proceeds
therefrom.

        SECTION 3.03.    Determinations Under Section 3.01.    For purposes of
determining compliance with the conditions specified in Section 3.01, each of
the Lender Parties shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by, or acceptable or satisfactory to, the Lender
Parties unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender Party prior to the Effective Date specifying its objection thereto
and, if any such Lender has a Commitment on such date under any of the
Facilities under which a Borrowing is to be made (or deemed to have been made)
on such date, such Lender Party shall not have made available to the
Administrative Agent such Lender Party's Pro Rata Share of such Borrowing.

58

--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES


        SECTION 4.01.    Representations and Warranties.    The Borrower hereby
represents and warrants as follows:

        (a)  Each Loan Party and each of its Subsidiaries (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified and in good standing
as a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect and (iii) has all requisite
power and authority (including, without limitation, all Governmental
Authorizations) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

        (b)  Set forth on Part A of Schedule 4.01(b) hereto is a complete and
accurate list of all of the Subsidiaries of the Borrower as of the date of this
Agreement, showing, as to each such Subsidiary, the correct legal name thereof,
the legal structure thereof, the jurisdiction of its organization, the number
and type of each class of its Equity Interests authorized and the number
outstanding, and the percentage of each such class of its Equity Interests
outstanding on such date that are owned by any of the Loan Parties, and stating,
as of such date, the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights and whether or not
such Subsidiary constitutes a Material Subsidiary. Except as set forth on Part A
of Schedule 4.01(b) hereto, as of the date of this Agreement, all of the
outstanding Equity Interests in each of the Subsidiaries of the Borrower are
owned directly or indirectly by one or more of the Loan Parties, free and clear
of all Liens (including, without limitation, preemptive or other similar rights
of the holders thereof) except those created under the Collateral Documents. All
of the outstanding Equity Interests in the Borrower and each of its Subsidiaries
have been validly issued and are fully paid and nonassessable.

        (c)  The execution, delivery and performance by each Loan Party of each
of the Loan Documents to which it is or is to be a party, and the consummation
of the transactions contemplated hereby, are within such Loan Party's corporate
powers, have been duly authorized by all necessary action (including, without
limitation, all necessary shareholder, partner, member or other similar action)
and do not:

        (i)  contravene the Constitutive Documents of such Loan Party;

        (ii)  violate any Requirement of Law;

        (iii)  conflict with or result in the breach of, or constitute a default
under, any loan agreement, indenture, mortgage, deed of trust, lease,
instrument, contract or other agreement binding on or affecting such Loan Party,
any of its Subsidiaries or any of their respective property or assets; or

        (iv)  except for the Liens created under the Collateral Documents,
result in or require the creation or imposition of any Lien upon or with respect
to any of the property or assets of such Loan Party or any of its Subsidiaries.

        No Loan Party nor any of its Subsidiaries is in violation of any
Requirement of Law or in breach of any loan agreement, indenture, mortgage, deed
of trust, lease, instrument, contract or other agreement referred to in the
immediately preceding sentence, the violation or breach of which, either
individually or in the aggregate, is reasonably expected to have a Material
Adverse Effect.

        (d)  No Governmental Authorization, and no other authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party of any Loan

59

--------------------------------------------------------------------------------


Document to which it is or is to be a party, or for the consummation of the
transactions contemplated hereby, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (iv) the exercise by any Agent or any Lender
Party of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for the authorizations,
approvals, actions, notices and filings listed on Schedule 4.01(d) hereto, all
of which have been duly obtained, taken, given or made and are in full force and
effect.

        (e)  This Agreement has been, and each of the other Loan Documents when
delivered hereunder will have been, duly executed and delivered by each of the
Loan Parties intended to be a party thereto. This Agreement is, and each of the
other Loan Documents when delivered hereunder will be, the legal, valid and
binding obligations of each of the Loan Parties intended to be a party thereto,
enforceable against such Loan Party in accordance with their respective terms,
except to the extent such enforceability may be limited by the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors' rights generally or by general
principles of equity.

        (f)  The Consolidated balance sheets of the Borrower and its
Subsidiaries as of December 31, 2001, and the related Consolidated statements of
operations and cash flow, and changes in stockholders' equity, of the Borrower
and its Subsidiaries for the respective Fiscal Years then ended, in each case
including the schedules and notes thereto and accompanied by an unqualified
opinion of Arthur Andersen LLP, the independent public accountants of the
Borrower, copies of all of which have been furnished to the Lender Parties,
fairly present the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of operations and
cash flow of the Borrower and its Subsidiaries for the respective periods ended
on such dates. All of the Consolidated financial statements referred to above in
this Section 4.01(f), including the schedules and notes thereto, have been
prepared in accordance with generally accepted accounting principles applied
consistently throughout the respective periods covered thereby.

        (g)  The forecasted Consolidated balance sheets, statements of
operations and cash flow statements of the Borrower and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(g)(ix) or 5.03(e) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonable in the light of conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery thereof to
the Lender Parties, the Borrower's reasonable estimate of its future financial
performance (although the actual results during the periods covered by such
forecasts may differ from the forecasted results).

        (h)  Neither the Information Memorandum nor any other information (other
than financial projections and pro forma information) furnished by or on behalf
of the Borrower or any of its Subsidiaries to any of the Agents or any of the
Lender Parties or any of their representatives or advisors in connection with
the negotiation and syndication of the Loan Documents or pursuant to the terms
of the Loan Documents contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein,
in light of the circumstances in which any such statements were made, not
misleading. No fact, event, condition or circumstance is known to any of the
Loan Parties which is reasonably expected to have a Material Adverse Effect,
which has not been set forth herein, in the financial statements referred to in
subsection (f) or (g) of this Section 4.01 or in writing to the Agents and the
Lender Parties prior to the Initial Extensions of Credit.

        (i)  There is no action, suit, investigation, litigation, arbitration or
proceeding pending or, to the best knowledge of the Borrower, threatened against
or affecting the Borrower or any of its Subsidiaries or any of the property or
assets thereof in any court or before any arbitrator or by or before any
Governmental Authority of any kind (i) that, either individually or in the
aggregate, is reasonably

60

--------------------------------------------------------------------------------


expected to have a Material Adverse Effect or (ii) which purports to affect the
legality, validity, binding effect or enforceability of any aspect of any Loan
Document or any of the transactions contemplated thereby.

        (j)  The Borrower and each of its Subsidiaries have good and sufficient
title to, or a valid and enforceable leasehold interest in, all of the property
and assets (real and personal) purported to be owned by them (other than
property and assets that, both individually and in the aggregate, are not
material to the business, financial condition or operations of the Borrower or
the Subsidiary thereof that owns them), in each case free and clear of all Liens
other than the Liens expressly permitted under this Agreement. All of the
material leases under which the Borrower or any of its Subsidiaries is a lessor
or a lessee are valid and subsisting and are in full force and effect.

        (k)  The Borrower and each of its Subsidiaries own or have the legal
right to use all of the patents, licenses, franchises, copyrights, service
marks, trademarks, trade secrets and trade names (or other rights thereto) that
are necessary to own or lease and operate their respective property and assets
and to conduct their respective businesses as now conducted and as proposed to
be conducted, without known conflict with the rights of any other Person (other
than patents, licenses, franchises, copyrights, service marks, trademarks, trade
secrets and trade names (or other rights thereto) that, both individually and in
the aggregate, are not material to the business, financial condition or
operations of the Borrower or the Subsidiary thereof that owns or otherwise
possesses them). No action, suit, investigation, litigation, arbitration or
proceeding is pending or, to the best knowledge of the Borrower, threatened
challenging the use by the Borrower or any of its Subsidiaries of any such
patent, license, franchise, copyright, service mark, trademark, trade secret,
trade name or other right, or the validity or effectiveness thereof, except for
any such action, suit, investigation, litigation, arbitration or proceeding
that, either individually or in the aggregate, is not reasonably expected to
have a Material Adverse Effect.

        (l)  None of the proceeds of any Advance or the drawings under any
Letter of Credit will be used to acquire any equity security of a class which is
registered pursuant to Section 12 of the Exchange Act. Neither the Borrower nor
any of its Subsidiaries is engaged in the business of extending credit for the
purpose of purchasing or carrying any "margin stock" (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
207)). None of the proceeds of any Advance or the drawings under any Letter of
Credit will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock.

        (m)  Neither the Borrower nor any of its Subsidiaries is an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company" (each as defined in the Investment Company Act of
1940, as amended). None of the making (or deemed making) of any Advance, the
issuance (or deemed issuance) of any Letter of Credit or the application of the
proceeds therefrom, or the repayment of any Advance by the Borrower, or the
execution, delivery and performance of this Agreement or the consummation of any
transactions contemplated hereby, will violate any provision of the Investment
Company Act of 1940, as amended, or any rule, regulation or order of the
Securities and Exchange Commission thereunder. Neither the Borrower nor any of
its Subsidiaries is a "holding company" or an "affiliate" of a "holding company"
or a "subsidiary company" of a "holding company" within the meaning of the
Public Utility Holding Company Act of 1935, as amended.

        (n)  The Borrower is, individually and together with its Subsidiaries
taken as a whole, Solvent.

        (o)  Neither the Borrower nor any of its Subsidiaries is a party to any
loan agreement, indenture, mortgage, deed of trust, lease, instrument, contract
or other agreement or is subject to any restriction in its Constitutive
Documents or any other corporate, partnership, limited liability company or
similar restriction that, either individually or in the aggregate, is reasonably
expected to have a Material Adverse Effect.

61

--------------------------------------------------------------------------------


        (p)  Neither the business nor the property or assets of the Borrower or
any of its Subsidiaries have been affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo or other act of God or of the public enemy or other casualty (whether or
not covered by insurance) that, either individually or in the aggregate, is
reasonably expected to have a Material Adverse Effect.

        (q)  Except as, either individually or in the aggregate, is not
reasonably expected to have a Material Adverse Effect, there is (i) no unfair
labor practice complaint pending or, to the best knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries by or before any
Governmental Authority, and no grievance or arbitration proceeding pending or,
to the best knowledge of the Borrower, threatened against the Borrower or any of
its Subsidiaries which arises out of or under any collective bargaining
agreement, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or, to the best knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries and (iii) to the best knowledge
of the Borrower, no union representation question existing with respect to the
employees of the Borrower or any of its Subsidiaries and no union organizing
activity taking place with respect to any of the employees of any of them.

        (r)  No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that, either individually or in the aggregate, has resulted
or is reasonably expected to result in any material liability of any of the Loan
Parties or any of the ERISA Affiliates. Schedule B (Actuarial Information) to
the most recent annual report (form 5500 series) for each of the Plans, copies
of which have been filed with the Internal Revenue Service and furnished to the
Lender Parties, is complete and accurate and fairly presents the funding status
of such Plan; and, since the date of such Schedule B, there has been no material
adverse change in the funding status of such Plan. Neither any of the Loan
Parties nor any of the ERISA Affiliates (i) has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan or (ii) has
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or has been terminated, within the meaning of Title IV
of ERISA, and no such Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated, within the meaning of Title IV of ERISA.

        (s)  The operations and properties of the Borrower and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits; all past noncompliance with such Environmental
Laws and Environmental Permits has been resolved without any material ongoing
obligations or costs; and no circumstance exists that, either individually or in
the aggregate, is reasonably expected to (i) form the basis of an Environmental
Action against the Borrower or any of its Subsidiaries or any of their
properties that, either individually or in the aggregate, is reasonably expected
to have a Material Adverse Effect or (ii) cause any such property to be subject
to any restrictions on ownership, occupancy, use or transferability under any
Environmental Law that, either individually or in the aggregate, is reasonably
expected to have a Material Adverse Effect.

        (t)  (i) None of the properties owned or operated by the Borrower or any
of its Subsidiaries is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or, to the best knowledge
of the Borrower, is adjacent to any such property; and (ii) except as, either
individually or in the aggregate, is not reasonably expected to have a Material
Adverse Effect, (A) there are no, and never have been any, underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed of on any property owned or operated by the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, on any property formerly
owned or operated by the Borrower or any of its Subsidiaries, (B) there is no
asbestos or asbestos-containing material on any property owned or operated by
the Borrower or any of its Subsidiaries and (C) Hazardous Materials have not
been released, discharged or disposed of on any property owned or operated by
the Borrower or any of its Subsidiaries.

62

--------------------------------------------------------------------------------


        (u)  Neither the Borrower nor any of its Subsidiaries is undertaking,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law. All
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property owned or operated by the Borrower or any of
its Subsidiaries have been disposed of in a manner that, either individually or
in the aggregate, is not reasonably expected to result in material liability to
the Borrower or any of its Subsidiaries.

        (v)  The Borrower and each of its Subsidiaries has filed, has caused to
be filed or has been included in all tax returns (federal, state, local and
foreign) required to be filed and has paid all taxes, assessments, levies, fees
and other charges shown thereon to be due and payable, together with applicable
interest and penalties, except for any such taxes, assessments, levies, fees and
other charges the amount, applicability or validity of which is being contested
in good faith and by appropriate proceedings diligently conducted and with
respect to which the Borrower or such Subsidiary, as the case may be, has
established appropriate and adequate reserves in accordance with GAAP.

        (w)  Set forth on Part A of Schedule 4.01(w) hereto is a complete and
accurate list, as of the date of this Agreement, of each of the Open Years of
the Borrower and each of its Subsidiaries. There are no adjustments to (i) the
federal income tax liability (including, without limitation, interest and
penalties) of the Borrower or any of its Subsidiaries proposed in writing by the
Internal Revenue Service with respect to Open Years or (ii) any foreign, state
or local tax liability (including, without limitation, interest and penalties)
of the Borrower or any of its Subsidiaries proposed in writing by any foreign,
state or local taxation authority or other Governmental Authority that, in the
aggregate for clauses (i) and (ii) of this sentence, would exceed $50,000,000.
No issue has been raised by the Internal Revenue Service in respect of Open
Years or by any such foreign, state or local taxation authorities or other
Governmental Authorities that, either individually or in the aggregate, is
reasonably expected to have a Material Adverse Effect. Except as set forth on
Part B of Schedule 4.01(w) hereto, neither the Borrower nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
assessment, reassessment, payment or collection of taxes of the Borrower or any
such Subsidiary, or is aware of any circumstances that would cause the taxable
years or other taxable periods of the Borrower or any such Subsidiary to no
longer be subject to the normally applicable statute of limitations. Neither the
Borrower nor any of its Subsidiaries has provided, with respect to itself or any
property held by it, any consent under Section 341(f) of the Internal Revenue
Code.

        (x)  Set forth on Schedule 4.01(x) hereto is a complete and accurate
list, as of the date of this Agreement, of all of the Investments (other than
cash and Cash Equivalents and intercompany Investments expressly permitted under
Section 5.02(e)(iii)) held by the Borrower or any of its Subsidiaries, showing,
as of such date, the amount, the obligor or issuer thereof and the maturity, if
any, thereof.

        (y)  On or before the Effective Date, each Loan Party will have executed
all documents necessary to perfect and protect the security interests in the
Collateral created under the Collateral Documents, and upon the appropriate
filing of such documents the Collateral Documents will create in favor of the
Collateral Trustee for the benefit of the Secured Parties a valid and perfected
first priority security interest in the Collateral, subject to the exceptions
set forth therein, securing the payment of the Secured Obligations. The Loan
Parties are the legal and beneficial owners of the Collateral free and clear of
any Lien, except for the Liens created or permitted under the Loan Documents.

        (z)  The Indebtedness incurred by the Borrower under this Agreement
constitutes "Senior Indebtedness" within the meaning of the Convertible
Subordinated Debentures Indenture.

63

--------------------------------------------------------------------------------



ARTICLE V

COVENANTS OF THE BORROWER


        SECTION 5.01.    Affirmative Covenants.    So long as any of the
Advances or any of the other Obligations of any Loan Party under or in respect
of any of the Loan Documents shall remain unpaid, any of the Letters of Credit
shall remain outstanding or any of the Lender Parties shall have any Commitment
hereunder, the Borrower will, at all times:

        (a)    Compliance with Laws, Maintenance of Governmental Authorizations,
Etc.    (i) Comply, and cause each of its Subsidiaries to comply, in all
material respects, with all applicable Requirements of Law and (ii) except as
provided in Section 5.01(d), obtain and maintain in effect all Governmental
Authorizations that are necessary (A) to own or lease and operate their
respective property and assets and to conduct their respective businesses as now
conducted and as proposed to be conducted, except where and to the extent that
the failure to obtain or maintain in effect any such Governmental Authorization,
either individually or in the aggregate, is not reasonably expected to have a
Material Adverse Effect, or (B) for the due execution, delivery or performance
by the Borrower or any of its Subsidiaries of any of the Loan Documents or for
the consummation of any transaction contemplated hereby.

        (b)    Payment of Taxes, Etc.    Pay and discharge, and cause each of
its Subsidiaries to pay and discharge, to the extent due and payable and before
the same shall become delinquent, (i) all taxes, assessments, reassessments,
levies and other governmental charges imposed upon it or upon its property,
assets, income or franchises and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property and assets or any part thereof; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, reassessment, levy, charge or
claim the amount, applicability or validity of which is being contested in good
faith and by proper proceedings diligently conducted and as to which appropriate
and adequate reserves are being maintained in accordance with GAAP, unless and
until (i) such contest could subject the Borrower or any of its Subsidiaries to
any criminal penalty or liability or any of the Agents or any of the Lender
Parties to any criminal penalty or liability or (except for nonmaterial fines
for which such Agent or such Lender Party is fully indemnified under
Section 8.04) any civil penalty or liability or (ii) any Lien resulting
therefrom attaches to its property and assets and becomes enforceable by its
creditors.

        (c)    Maintenance of Insurance.    Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates.

        (d)    Preservation of Corporate Existence, Etc.    Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence, legal structure, organization, rights (statutory and pursuant to its
Constitutive Documents), permits, licenses, approvals, privileges and
franchises; provided, however, that the Borrower and its Subsidiaries (i) may
consummate any merger or consolidation otherwise expressly permitted under
Section 5.02(c), (ii) may wind up, liquidate or dissolve any of their respective
inactive Subsidiaries to the extent otherwise expressly permitted under
Section 5.02(d)(iv) and (iii) may amend, supplement or otherwise modify their
rights under their respective Constitutive Documents to the extent otherwise
expressly permitted under Section 5.02(m); and provided further, however, that
neither the Borrower nor any of its Subsidiaries shall be required to preserve
any permit, license, approval, privilege or franchise if the board of directors
(or persons performing similar functions) of the Borrower or such Subsidiary
shall determine in good faith that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or such Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Borrower, such Subsidiary or the Lender Parties or,
solely in the case of any such permit, license

64

--------------------------------------------------------------------------------


or qualification to do business as a foreign corporation, limited partnership or
limited liability company in any jurisdiction, that the loss thereof, either
individually or in the aggregate, is not reasonably expected to have a Material
Adverse Effect.

        (e)    Visitation Rights.    At any reasonable time and from time to
time, upon reasonable notice, permit the Administrative Agent or any of the
Lender Parties, or any agents or representatives thereof (so long as such agents
or representatives are or agree to be bound by the provisions of Section 8.09),
to examine and make copies of and abstracts from the records and books of
account of, and to visit the properties of, the Borrower and its Subsidiaries
and to discuss the affairs, finances and accounts of the Borrower and/or any of
its Subsidiaries with any of their officers or directors and with their
independent public accountants.

        (f)    Keeping of Books.    Keep, and cause each of its Subsidiaries to
keep, proper books of record and account in which full and accurate entries
shall be made of all of the financial transactions and the property, assets and
businesses of the Borrower and each of its Subsidiaries (including, without
limitation, the establishment and maintenance of adequate and appropriate
reserves) in accordance with all generally accepted accounting principles in
effect from time to time and with all applicable Requirements of Law.

        (g)    Maintenance of Properties, Etc.    Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear and casualty and condemnation excepted.

        (h)    Compliance with Terms of Leaseholds.    Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or to be terminated or
any rights to renew such leases to be forfeited or canceled, in each case except
to the extent that, in the reasonable business judgment of the Borrower or the
Subsidiary of the Borrower that is the lessee thereof, it is in the best
interest of the Borrower or such Subsidiary, as the case may be, to allow or to
cause such nonperformance, lapse, termination, forfeiture or cancellation, and
such nonperformance, lapse, termination, forfeiture or cancellation either
individually or in the aggregate, is not reasonably expected to have a Material
Adverse Effect.

        (i)    Transactions with Affiliates.    Conduct, and cause each of its
Subsidiaries to conduct, directly or indirectly, all transactions or series of
related transactions (including, without limitation, the purchase, sale, lease,
transfer or exchange of property or assets of any kind or the rendering of
services of any kind) otherwise permitted under the Loan Documents with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the Borrower or any of its Subsidiaries than it would obtain in a comparable
arm's-length transaction with a Person not an Affiliate thereof, other than:

        (i)  any transaction or series of related transactions solely between or
among the Borrower and one or more of the Material Subsidiaries, between or
among one or more of the Material Subsidiaries, or between or among one or more
of the Immaterial Subsidiaries, in each case to the extent such transaction or
series of related transactions is otherwise permitted under the terms of the
Loan Documents;

        (ii)  the grant by the Borrower of options to purchase Borrower Common
Stock from time to time to officers and directors of the Borrower and its
Subsidiaries so long as, in each case, (A) the grant thereof and the price for
the issuance of Borrower Common Stock upon the exercise thereof shall have been
approved in good faith by the board of directors of the Borrower or a committee
thereof, (B) such option satisfies the requirements for exemption set forth in
Rule 16b-3 of the Exchange Act and (C) neither the grant of such option nor the
issuance and sale of any Borrower Common Stock upon the exercise thereof shall
result in a Change of Control; and

65

--------------------------------------------------------------------------------




        (iii)  the performance by the Borrower from time to time of its
Obligations under the MPN Plan of Reorganization in accordance with its terms.

        (j)    Covenant to Guarantee Obligations and Give Security.    

        (i)  Promptly upon the acquisition by the Borrower or one of its
Domestic Subsidiaries of Equity Interests in any Domestic Subsidiary that is a
Material Subsidiary or, in the event any Domestic Subsidiary of the Borrower
satisfies the standards of a "Material Subsidiary" within 30 days thereafter,
the Borrower will cause such Domestic Subsidiary to enter into a Guarantee
Supplement; and

        (ii)  (x) upon the acquisition by the Borrower or one of its Domestic
Subsidiaries of Equity Interests in any Subsidiary that is a Material
Subsidiary, (y) in the event any Domestic Subsidiary of the Borrower satisfies
the standards of a "Material Subsidiary", or (z) upon the acquisition by any
Loan Party of any personal property with a Fair Market Value in excess of
$1,000,000 (and in the case of equipment or inventory, such equipment or
inventory in any one jurisdiction has a Fair Market Value in excess of
$1,000,000), including any interests in joint ventures or Subsidiaries, or any
note in a principal amount in excess of $1,000,000 or other property with a Fair
Market Value in excess of $1,000,000, which, in the reasonable judgment of the
Administrative Agent, shall not already be subject to a perfected security
interest in favor of the Collateral Trustee for the benefit of the Secured
Parties and which is intended to be subject to a Lien under the Collateral
Documents, then the Borrower shall, in each case at the Borrower's sole expense
and within 30 days after such event, (I) deliver all such property (provided
that, in the case of Equity Interests in any Foreign Subsidiary, not more than
65% of such Equity Interests shall be so delivered) to the Collateral Trustee
(to the extent that a security interest therein is perfected by possession) and
duly execute and deliver, and cause each such Domestic Subsidiary and each
direct and indirect parent of such Domestic Subsidiary (if it has not already
done so) to duly execute and deliver, to the Collateral Trustee, pledges,
assignments and other security agreements, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent, securing payment
of all the Secured Obligations and constituting Liens on all such properties,
(II) take, and cause such Domestic Subsidiary or such parent to take, whatever
action (including, without limitation, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Collateral Trustee (or in any representative
of the Collateral Trustee designated by the Collateral Trustee) valid and
subsisting Liens on the properties purported to be subject to the pledges,
assignments and security agreements delivered pursuant to this Section 5.01(j),
enforceable against all third parties in accordance with their terms, and
(III) deliver to the Collateral Trustee, upon the reasonable request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion of counsel for the Borrower as to such guarantee, pledges, assignments
and security agreements.

        (k)    Further Assurances.    

        (i)  Promptly upon request by any Agent or any Lender Party through the
Administrative Agent, correct, and cause each of its Subsidiaries promptly to
correct, any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof; and

        (ii)  Promptly upon request by any Agent or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, pledge
agreements, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent, or any Lender Party through the
Administrative Agent, may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan

66

--------------------------------------------------------------------------------




Documents, (B) to the fullest extent permitted by applicable law, subject any
Loan Party's or any of its Subsidiaries' personal properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (C) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (D) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto each of the Finance Parties the rights
granted or now or hereafter intended to be granted to them under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.

        (iii)  Use its reasonable best efforts to, and cause each of the other
Loan Parties to, complete as soon as practicable on or after the Effective Date
the information required to be set forth in Schedule 4 to the Security
Agreement.

        SECTION 5.02.    Negative Covenants.    So long as any of the Advances
or any of the other Obligations of any Loan Party under or in respect of any of
the Loan Documents shall remain unpaid, any of the Letters of Credit shall
remain outstanding or any of the Lender Parties shall have any Commitment
hereunder, the Borrower will not, at any time:

        (a)    Liens, Etc.    Create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any of its property or assets of any character
(including, without limitation, accounts), whether now owned or hereafter
acquired, or sign or file or suffer to exist, or permit any of its Subsidiaries
to sign or file or suffer to exist, under the Uniform Commercial Code or any
similar Requirements of Law of any jurisdiction, a financing statement (or the
equivalent thereof) that names the Borrower or any of its Subsidiaries as
debtor, or sign or suffer to exist, or permit any of its Subsidiaries to sign or
suffer to exist, any security agreement authorizing any secured party thereunder
to file any such financing statement (or the equivalent thereof), or sign or
suffer to exist, or permit any of its Subsidiaries to sign or suffer to exist,
any agreement or arrangement for the sale of any of its property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable with recourse to
the Borrower or any of its Subsidiaries), or assign as collateral, or permit any
of its Subsidiaries to assign as collateral, any accounts or other right to
receive income, except:

        (i)  Liens created under the Collateral Documents;

        (ii)  Permitted Liens;

        (iii)  Liens existing on the date of this Agreement and described on
Schedule 5.02(a) hereto;

        (iv)  purchase money Liens upon or in real property or equipment
acquired or held by the Borrower or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of such real property or
equipment or to secure Indebtedness incurred solely for the purpose of financing
the acquisition, construction or improvement of any such real property or
equipment to be subject to such Liens, or Liens existing on any such real
property or equipment at the time of its acquisition or the completion of its
construction (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price of such real property or
equipment); provided, however, that the aggregate amount of Indebtedness secured
by Liens permissible only under this Section 5.02(a)(iv) or Section 5.02(a)(v),
below, shall not exceed $50,000,000;

        (v)  Liens arising in connection with Capitalized Leases otherwise
permitted under Section 5.02(b)(vi) and not otherwise prohibited under the terms
of the Loan Documents; provided that the aggregate amount of Indebtedness
secured by Liens permissible only under Section 5.02(a)(iv), above, or this
Section 5.02(a)(v), shall not exceed $50,000,000;

67

--------------------------------------------------------------------------------




        (vi)  deposits and letters of credit to secure the performance of leases
of property (whether real, personal or mixed) of the Borrower and its
Subsidiaries (excluding Capitalized Leases) in the ordinary course of business;
provided that no such Lien shall extend to or cover any property or assets other
than such deposit or such letter of credit and the property and assets subject
to such lease, as applicable; and provided further that any such lease is not
otherwise prohibited under the terms of the Loan Documents;

        (vii)  Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of Operating Leases of the Borrower or any of its Subsidiaries not
otherwise prohibited under the terms of the Loan Documents;

        (viii)  Liens on the accounts receivables of Caremark Inc. and MP
Receivables, on the contracts and other property and assets related thereto and
on the proceeds thereof arising solely in connection with the Caremark
Receivables Securitization;

        (ix)  Other Liens securing Indebtedness and other Obligations in an
aggregate outstanding amount not to exceed $50,000,000 at any one time, provided
that such Liens shall not extend to any of the Collateral; and

        (x)  the replacement, extension or renewal of any Lien permitted by
clauses (iii) through (vi) above upon or in the same property and assets
theretofore subject thereto; provided that no such extension, renewal or
replacement shall extend to or cover any property or assets not theretofore
subject to the Lien being extended, renewed or replaced and shall not secure any
additional Indebtedness or other Obligations; and provided further that any
Indebtedness secured by such Liens shall otherwise be permitted under the terms
of the Loan Documents.

        (b)    Indebtedness.    Create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist,
directly or indirectly, any Indebtedness other than:

        (i)  Indebtedness under the Loan Documents;

        (ii)  Indebtedness existing on the Effective Date and described on
Schedule 5.02(b) hereto;

        (iii)  Indebtedness of the Borrower in respect of interest rate Hedge
Agreements entered into from time to time after the date of this Agreement with
counterparties that are Lender Parties at the time such interest rate Hedge
Agreement is entered into; provided that, in all cases under this clause (iii),
all such interest rate Hedge Agreements shall be nonspeculative in nature
(including, without limitation, with respect to the term and purpose thereof);

        (iv)  Indebtedness of (A) the Borrower owing to any of the Material
Subsidiaries, (B) any of the Material Subsidiaries owing to the Borrower or any
of the other Material Subsidiaries, (C) any of the Immaterial Subsidiaries owing
to the Borrower or any of the Material Subsidiaries to the extent the proceeds
thereof are used solely to pay costs associated with the discontinued operations
of such Immaterial Subsidiary, and (D) Indebtedness of any of the Immaterial
Subsidiaries owing to any of the other Immaterial Subsidiaries;

        (v)  Indebtedness incurred after the date of this Agreement and secured
by Liens expressly permitted under Section 5.02(a)(iv) in an aggregate principal
amount not to exceed, when aggregated with the principal amount of all
Indebtedness incurred under clause (vi) of this Section 5.02(b), $50,000,000 at
any time outstanding;

        (vi)  Capitalized Leases incurred after the date of this Agreement
which, when aggregated with the principal amount of all Indebtedness incurred
under clause (v) of this Section 5.02(b), do not exceed $50,000,000 at any time
outstanding;

68

--------------------------------------------------------------------------------




        (vii)  Contingent Obligations of the Borrower guaranteeing all or any
portion of the outstanding Obligations of any of the Material Subsidiaries;
provided that each such Obligation is otherwise permitted under the terms of the
Loan Documents;

        (viii)  Contingent Obligations of the Borrower guaranteeing one or more
Obligations of any of the Immaterial Subsidiaries to the extent such Obligations
are incurred solely to pay costs associated with the discontinued operations of
such Immaterial Subsidiary;

        (ix)  Off Balance Sheet Liabilities in an aggregate principal amount not
to exceed $25,000,000 at any time outstanding;

        (x)  Indebtedness incurred under one or more Permitted Receivables
Securitizations;

        (xi)  unsecured Indebtedness not otherwise permitted under this
Section 5.02(b) in an aggregate amount not to exceed $75,000,000 at any time
outstanding;

        (xii)  endorsement of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;

        (xiii)  Subordinated Debt incurred by the Borrower in an aggregate
principal amount not in excess of $200,000,000 at any time outstanding and which
provides for no scheduled payment or mandatory prepayments of principal earlier
than six months after the scheduled maturity of the Term Loan Advances;

        (xiv)  Indebtedness comprised of reasonable and customary indemnities
given by the Borrower or any of its Subsidiaries, or guarantees or other similar
undertakings by the Borrower entered into in lieu thereof, in favor of the
purchaser of property and assets of the Borrower and its Subsidiaries being
sold, leased transferred or otherwise disposed of in accordance with
Section 5.02(d)(vii) and covering liabilities incurred by the Borrower or its
applicable Subsidiary in respect of such property and assets prior to the date
of consummation of the sale, lease, transfer or other disposition thereof, which
indemnities, guarantees or undertakings are required under the terms of the
documentation for such sale, lease, transfer or other disposition;

        (xv)  Indebtedness comprised of liabilities or other Obligations assumed
or retained by the Borrower or any of its Subsidiaries from Subsidiaries of the
Borrower that are, or all or substantially all of the property and assets of
which are, sold, leased, transferred or otherwise disposed of pursuant to
Section 5.02(d)(vii); provided that such liabilities or other Obligations were
not created or incurred in contemplation of the related sale, lease, transfer or
other disposition; and provided further that the assumption or retention of such
liabilities or other Obligations was agreed to by management of the Borrower in
good faith and in connection with determining the Fair Market Value of the
related property and assets at the time of the sale, lease, transfer or other
disposition thereof; and

        (xvi)  Indebtedness extending the maturity of, or refunding, refinancing
or replacing, in whole or in part, any Indebtedness incurred under clause (ii)
of this Section 5.02(b); provided, however, that (A) the aggregate principal
amount of such extended, refunding, refinancing or replacement Indebtedness
shall not be increased above the principal amount thereof and the premium, if
any, thereon outstanding immediately prior to such extension, refunding,
refinancing or replacement, (B) the direct and contingent obligors therefor
shall not be changed as a result of or in connection with such extension,
refunding, refinancing or replacement, (C) such extended, refunding, refinancing
or replacement Indebtedness shall not mature prior to the stated maturity date
or mandatory redemption date of the Indebtedness being so extended, refunded,
refinanced or replaced, (D) if the Indebtedness being so extended, refunded,
refinanced or replaced is subordinated in right of payment or otherwise to the
Obligations of the Borrower or any of its Subsidiaries under and in respect of
the Loan Documents, such extended, refunding, refinancing or

69

--------------------------------------------------------------------------------




replacement Indebtedness shall be subordinated to such Obligations to at least
the same extent, and (E) immediately before and immediately after giving pro
forma effect to any such extension, refunding, refinancing or replacement, no
Default shall have occurred and be continuing.

        (c)    Mergers, Etc.

        (i)  Merge into or consolidate with any Person or permit any Person to
merge into or consolidate with it, or permit any of its Subsidiaries to do so,
except that:

        (A)  any of the Subsidiaries may merge into or consolidate with the
Borrower; provided that the Borrower is the surviving corporation;

        (B)  any of the Subsidiaries of the Borrower may merge into or
consolidate with any of the Material Subsidiaries; provided that the Person
formed by such merger or consolidation is a Material Subsidiary;

        (C)  any of the Immaterial Subsidiaries may merge into or consolidate
with any of the other Immaterial Subsidiaries;

        (D)  in connection with any purchase or other acquisition of Equity
Interests in, or property and assets of, any Person permitted under
Section 5.02(e)(vi), the Borrower may permit any other Person to merge into or
consolidate with it (provided that the Borrower is the surviving entity), and
any of the Subsidiaries of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that (x) if such Subsidiary is a Material Subsidiary, the Person formed
by such merger or consolidation shall be a Material Subsidiary, (y) if such
Subsidiary is a non-wholly owned Domestic Subsidiary, the Person formed by such
merger or consolidation shall be a Domestic Subsidiary and (z) if such
Subsidiary is a Foreign Subsidiary, the Person formed by such merger or
consolidation shall be a Subsidiary of the Borrower; and provided further that
the Person with which such Subsidiary is merging or consolidating (1) shall be
engaged in substantially the same lines of business as one or more of the
businesses of the Borrower and the Material Subsidiaries in the ordinary course
and (2) shall not have any contingent liabilities that could reasonably be
expected to be material to the Borrower and its Subsidiaries, taken as a whole
(as determined in good faith by the board of directors (or persons performing
similar functions) of the Borrower or such Subsidiary if the board of directors
is otherwise approving such transaction, and in each other case, by a Senior
Financial Officer); and

        (E)  in connection with any sale, transfer or other disposition of all
or substantially all of the Equity Interests in, or the property and assets of,
any Person permitted under Section 5.02(d)(vii), any of the Subsidiaries of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it.

        (ii)  In all cases under this Section 5.02(c), (A) any such permitted
merger or consolidation shall be effected in compliance with all applicable
Requirements of Law, (B) all Governmental Authorizations, and all consents,
approvals and authorizations of, and notices and filings to or with, and other
actions by, any other Person necessary in connection with such merger or
consolidation shall have been obtained or made, (C) to the extent applicable,
the relevant Loan Parties shall have complied with Section 5.01(j), and
(D) immediately before and immediately after giving pro forma effect to such
merger or consolidation, no Default shall have occurred and be continuing.

        (iii)  In the case of any merger or consolidation effected pursuant to
clause (D) or (E) of Section 5.02(c)(i), immediately after giving effect to such
merger or consolidation, the Borrower and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in

70

--------------------------------------------------------------------------------




Section 5.04, such compliance to be determined on the basis of the Required
Financial Information most recently delivered to the Administrative Agent and
the Lender Parties as though such merger or consolidation had been consummated
as of the first day of the fiscal period covered thereby.

        (d)    Sales, Etc. of Assets.    Sell, lease, transfer or otherwise
dispose of, or permit any of its Subsidiaries to sell, lease, transfer or
otherwise dispose of, any property or assets (including, without limitation,
substantially all of the property and assets constituting the business of a
division, branch or other unit of operation and any Equity Interests), or grant
any option or other right to purchase, lease or otherwise acquire any property
or assets, except that:

        (i)  the Borrower and its Subsidiaries may sell inventory in the
ordinary course of business;

        (ii)  the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of property and assets in a transaction otherwise permitted by
Section 5.02(a), 5.02(c), 5.02(e) or 5.02(f) and may sell, transfer or otherwise
dispose of Equity Interests in Team Health;

        (iii)  (A) the Borrower may sell, lease, transfer or otherwise dispose
of any of its property or assets to any of the Material Subsidiaries, (B) any of
the Material Subsidiaries may sell, lease, transfer or otherwise dispose of any
of its property or assets to the Borrower or any of the other Material
Subsidiaries, (C) any of the Immaterial Subsidiaries may sell, lease, transfer
or otherwise dispose of any of its property or assets for Fair Market Value to
the Borrower or any of its Subsidiaries, and (D) any of the Immaterial
Subsidiaries may sell, lease, transfer or otherwise dispose of any of its
property and assets to any of the Immaterial Subsidiaries; provided that
immediately before and immediately after giving pro forma effect to such sale,
lease, transfer or other disposition, no Default shall have occurred and be
continuing;

        (iv)  any Subsidiary of the Borrower that is no longer actively engaged
in any business or activities and does not have property and assets with an
aggregate book value or Fair Market Value in excess of $1,000,000 may be wound
up, liquidated or dissolved so long as such winding up, liquidation or
dissolution is determined in good faith by management of the Borrower to be in
the best interests of the Borrower and its Subsidiaries;

        (v)  the Borrower and its Subsidiaries (A) may sell tangible property
and assets that are replaced, or the replacement of which has been commenced and
substantially completed, within 120 days after the date of such sale with
tangible property and assets of equal or greater value as determined in good
faith by management of the Borrower) and (B) may sell, lease, transfer or
otherwise dispose of any obsolete, damaged or worn out equipment thereof or any
other equipment that is otherwise no longer useful in the conduct of their
businesses; provided, however, that, in the case of subclause (v)(A) above, if
such tangible property and assets are not replaced, or the replacement thereof
has not been substantially completed within such 120 day period, then the Net
Cash Proceeds of such sale shall be applied on the last day of such period to
prepay the Term Loan Advances outstanding at such time in accordance with, and
to the extent required under, Section 2.06(b);

        (vi)  the Borrower and its Subsidiaries may lease or sublease real
property to the extent required for their respective businesses and operations
in the ordinary course so long as such lease or sublease is not otherwise
prohibited under the terms of the Loan Documents;

        (vii)  the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of property and assets not otherwise permitted to be sold,
leased, transferred or disposed of pursuant to this Section 5.02(d) so long as
the aggregate book value of all of the property and assets of the

71

--------------------------------------------------------------------------------




Borrower and its Subsidiaries sold, leased, transferred or otherwise disposed of
pursuant to this clause (vii) does not exceed $50,000,000; provided that:

        (A)  the gross proceeds received from any such sale, lease, transfer or
other disposition shall be at least equal to the Fair Market Value of the
property and assets so sold, leased, transferred or otherwise disposed of,
determined at the time of such sale, lease, transfer or other disposition; and

        (B)  at least 80% of the value of the aggregate consideration received
from any such sale, lease, transfer or other disposition shall be in cash;
provided, that property and assets with an aggregate book value not more than
$10,000,000 may be sold, leased, transferred or otherwise disposed of in any
period of twelve consecutive months pursuant to this clause (vii) even in the
circumstances where less than 80% at the consideration received therefor is in
cash.

        (viii)  the Borrower and its Subsidiaries may consummate one or more
Permitted Sale-Leaseback Transactions;

        (ix)  the Borrower and its Subsidiaries may consummate the Caremark
Receivables Securitization;

        (x)  the Borrower and its Subsidiaries may sell, transfer or otherwise
dispose of property and assets to any health care provider or provider group, or
any Person formed thereby, upon the disassociation of such health care provider
or provider group from the businesses and operations of the Borrower and its
Subsidiaries in a manner that is consistent with the past business practices of
the Borrower and its Subsidiaries and so long as such property and assets are
used solely in the business and operation of such health care provider or
provider group; provided that immediately before and immediately after giving
pro forma effect to any such sale, transfer or other disposition, no Default
shall have occurred and be continuing; and

        (xi)  so long as no Default has occurred and is continuing, the Borrower
and its Subsidiaries may grant any option or other right to purchase any
property or asset in a transaction that is otherwise permitted under
clause (vii) of this Section 5.02(d).

        (e)    Investments in Other Persons.    Purchase, acquire, make or hold,
or permit any of its Subsidiaries to purchase, acquire, make or hold, any
Investment in any Person, except:

        (i)  Investments existing on the date of this Agreement and described on
Schedule 4.01(y) hereto;

        (ii)  Investments in cash and Cash Equivalents;

        (iii)  Investments by:

(A)the Borrower in any of the Material Subsidiaries;

(B)any of the Subsidiaries of the Borrower in the Borrower or any of the
Material Subsidiaries;

(C)the Borrower or any of the Material Subsidiaries in one or more Immaterial
Subsidiaries to the extent the proceeds thereof are used solely to pay costs
associated with discontinued operations of such Immaterial Subsidiary;

(D)Caremark Inc. in MP Receivables (1) constituting capital contributions of its
accounts receivables and related property and assets to MP Receivables pursuant
to, and in accordance with the requirements of, the Caremark Receivables
Securitization Documents or (2) evidenced by the Subordinated Note (as defined
in Section 3.2(b) of the Caremark Receivables Purchase Agreement); and

72

--------------------------------------------------------------------------------

(E)any of the Immaterial Subsidiaries in any of the other Immaterial
Subsidiaries;

        (iv)  Investments by the Borrower and its Subsidiaries in account
debtors received in connection with the bankruptcy or reorganization, or in
settlement of the delinquent obligations of financially troubled suppliers or
customers, in the ordinary course of business and in accordance with applicable
collection and credit policies established by the Borrower or such Subsidiary,
as the case may be;

        (v)  (A) promissory notes, contingent payment obligations and other
noncash consideration received as partial payment of the purchase price of any
property or assets sold, leased, transferred or otherwise disposed of in
accordance with Section 5.02(d)(vii) and (B) common Equity Interests in Persons
that cease to constitute Subsidiaries of the Borrower as a result of the sale,
lease, transfer or other disposition of at least 85% of the common Equity
Interests in such Subsidiary pursuant to, and in accordance with the terms of,
Section 5.02(d)(vii) or the redemption and issuance and sale of at least 85% of
the common Equity Interests in such Person other than the Borrower or any of its
Affiliates pursuant to, and in accordance with the terms of,
Section 5.02(f)(iv);

        (vi)  the purchase or other acquisition of the Equity Interests in, or
all or substantially all of the property and assets of, any Person or business
unit or division that, upon the consummation thereof, will be, or will be
property and/or assets of, a Material Subsidiary in which at least 80% of every
class of Equity Interests therein (on a fully diluted basis) will be owned
legally and beneficially by the Borrower or any of the other Material
Subsidiaries, or will be merged with or into a Material Subsidiary, with the
surviving entity being a Material Subsidiary; provided that, with respect to
each such purchase or other acquisition made pursuant to this clause (vi):

(A)any newly created or acquired Subsidiary resulting from such purchase or
other acquisition shall comply with the requirements of Sections 5.01(j) and
5.02(k); and

(B)the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the businesses of the Borrower and the
Material Subsidiaries in the ordinary course;

(C)the aggregate cash consideration (excluding all Equity Interests and
Subordinated Debt issued, transferred or incurred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to the Sellers
thereof, but including the aggregate amounts paid or to be paid under deferred
purchase price, noncompete, consulting and other affiliated agreements with the
sellers thereof and all assumptions of debt, liabilities and other obligations
in connection therewith) paid by or on behalf the Borrower and its Subsidiaries
for any such purchase or other acquisition (or series of related purchases or
other acquisitions) shall not exceed $150,000,000, provided, that the cash
proceeds of an issuance of Equity Interests or incurrence of Subordinated Debt
permitted hereunder made in contemplation of such acquisition where such cash
proceeds are used for such acquisition within 120 days of such issuance or
incurrence shall not be deemed cash consideration subject to the limitations of
this clause;

(D)the aggregate cash consideration (excluding all Equity Interests and
Subordinated Debt issued, transferred or incurred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to the Sellers
thereof, but including the aggregate amounts paid or to be paid under deferred
purchase price, noncompete, consulting and other affiliated agreements with the
sellers thereof and all assumptions of debt, liabilities and other obligations
in connection therewith) paid by

73

--------------------------------------------------------------------------------

or on behalf the Borrower and its Subsidiaries for all such purchases and other
acquisitions effected after the date of this Agreement shall not exceed
$300,000,000, provided, that the cash proceeds of an issuance of Equity
Interests or incurrence of Subordinated Debt permitted hereunder made in
contemplation of such acquisition where such cash proceeds are used for such
acquisition within 120 days of such issuance or incurrence shall not be deemed
cash consideration subject to the limitations of this clause; and

(E)(1) immediately before and after giving pro forma effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing,
(2) immediately after giving effect to such purchase or other acquisition, the
Borrower and its Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 5.04, such compliance to be determined on the
basis of the Required Financial Information most recently delivered to the
Administrative Agent and the Lender Parties as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby, and (3) if the aggregate cash consideration (as determined
above) paid by or on behalf of the Borrower and its Subsidiaries for any such
purchase or other acquisition (or series of related purchases or other
acquisitions) shall exceed $50,000,000, the Borrower shall have delivered to the
Administrative Agent, on behalf of the Lender Parties, at least two Business
Days prior to the date on which any such purchase or other acquisition is
consummated, a certificate of a Responsible Officer of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the applicable requirements set forth in this clause (vi) will be
satisfied on or prior to the date of such consummation (and including a schedule
setting forth the computations used by the Borrower in determining the pro forma
compliance with all of the covenants set forth in Section 5.04 in accordance
with the foregoing provisions of this subclause (vi)(E)); and

        (vii)  Other Investments by the Borrower or any of its Subsidiaries not
otherwise permitted under this Section 5.02(e) in an aggregate amount during the
term of this Agreement not in excess of $100,000,000, provided that, in the case
of each Investment under this clause (vii), (1) in the case of Investments
(whether in the form of cash, property or services contributed, or otherwise) in
physician connectivity joint ventures, such Investments shall not exceed an
aggregate amount of $50,000,000 during the term of this Agreement, (2) in the
case of Investments in the form of other joint ventures, such Investment shall
not exceed an aggregate amount of $50,000,000 during the term of this Agreement,
(3) immediately before and after giving pro forma effect thereto, no Default
shall have occurred and be continuing and (4) immediately after giving effect
thereto, the Borrower and its Subsidiaries shall be in pro forma compliance with
all the covenants set forth in Section 5.04, such compliance to be determined on
the basis of the Required Financial Information most recently delivered to the
Administrative Agent and the Lender Parties as though such Investment had been
made as of the first day of the fiscal period covered thereby.

        (f)    Restricted Payments.    Declare or pay any dividends on,
purchase, redeem, retire, defease or otherwise acquire for value any of its
Equity Interests, now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of property, assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent persons
thereof) as such, or permit any of its Material Subsidiaries to do any of the
foregoing, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise

74

--------------------------------------------------------------------------------

acquire for value any Equity Interests in the Borrower, or to issue or sell any
Equity Interests therein, except that:

        (i)  the Borrower may declare and make dividends and other distributions
payable solely in additional Borrower Common Stock;

        (ii)  any of the Material Subsidiaries of the Borrower may declare and
pay or make dividends and other distributions in cash or in additional common
Equity Interests therein, or issue or sell additional Equity Interests therein,
to the Borrower or any of the Material Subsidiaries;

        (iii)  any of the non-wholly owned Material Subsidiaries of the Borrower
may declare and pay or make dividends and other distributions, and may issue and
sell additional common Equity Interests therein, to its shareholders, partners
or members (or the equivalent persons thereof) generally so long as the Borrower
and each of the Material Subsidiaries that own any of the Equity Interests
therein receive at least their respective proportionate shares of any such
dividend, distribution or issuance of common Equity Interests (based upon their
relative holdings of the Equity Interests therein and taking into account the
relative preferences, if any, of the various classes of the Equity Interests
therein);

        (iv)  Caremark Trust may declare and pay dividends in respect of the
Convertible Preferred Securities as provided in the Convertible Securities Trust
Agreement; and

        (v)  provided that no Event of Default has occurred and is continuing,
the Borrower may declare and pay dividends on, and purchase, redeem, retire,
defease or otherwise acquire for value, any of its Equity Interests, return any
capital to its stockholders, as such, and make any distribution of property,
assets, Equity Interests, obligations or securities to its stockholders, as such
(each, a "Borrower Restricted Payment"), provided that (A)(I) the aggregate
amount of all Borrower Restricted Payments does not exceed $50,000,000 in any
calendar year or $150,000,000 during the term of this Agreement; and
(II) immediately prior to any such Borrower Restricted Payment which constitutes
a Designated Borrower Restricted Payment, the aggregate amount of the Unused
Revolving Credit Commitment is not less than $100,000,000, or (B) at the time of
such Borrower Restricted Payment (I) Consolidated EBITDA of the Borrower and its
Material Subsidiaries for the twelve-month period ending on the last day of the
Fiscal Quarter immediately preceding such Borrower Restricted Payment exceeds
$300,000,000; (II) long-term senior secured debt of the Borrower is rated at
least Ba1 by Moody's and BB+ by S&P; (III) there are no outstanding Advances
under this Agreement and (IV) immediately prior to any such Borrower Restricted
Payment which constitutes a Designated Borrower Restricted Payment, the
aggregate amount of the Unused Revolving Credit Commitment is not less than
$150,000,000.

        (g)    Capital Expenditures.    Make, or permit any of its Subsidiaries
to make, any Capital Expenditures that would cause the aggregate amount of all
such Capital Expenditures made by the Borrower and its Subsidiaries in any
Fiscal Year to exceed $75,000,000, provided that to the extent the entire amount
of permitted Capital Expenditures for each Fiscal Year is not used in any Fiscal
Year, then fifty percent of such unused portion thereof will be available for
Capital Expenditures in the immediately succeeding Fiscal Year.

        (h)    Prepayments, Etc. of Subordinated Debt.    

        (i)  Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Subordinated Debt.

        (ii)  Amend, modify or change in any manner any of the terms or
conditions of:

(A)the Senior Notes Documents;

75

--------------------------------------------------------------------------------

(B)the Convertible Securities Documents; or

(C)the Caremark Receivables Securitization Documents, except (1) to the extent
necessary to increase the aggregate net investment made by financial
institutions in respect of all the accounts receivable of Caremark, Inc. and MP
Receivables Company or the interests therein to not more than at any one time
outstanding (a) $175,000,000 prior to December 31, 2002, and (b) $200,000,000
during any calendar year thereafter or (2) otherwise as, either individually or
in the aggregate, is not reasonably expected to have a Material Adverse Effect;
or

(D)any documents governing or evidencing Subordinated Debt if the effect of such
amendment, modification or change is (1) to impose negative covenants in such
Subordinated Debt that are not less restrictive than the negative covenants in
this Agreement as in effect at the time of such amendment, modification or
change, (2) to impose affirmative covenants in such Subordinated Debt that are
more burdensome than the affirmative covenants in this Agreement as in effect at
the time of such amendment, modification or change, (3) to provide for a
cross-default to other Indebtedness other than default in payment at final
stated maturity (but may provide for a cross-acceleration to other Indebtedness
of the Borrower) or to provide for other events of default that are not
customary for subordinated debt instruments prevailing at the time such
amendment, modification or change or (4) the subordination provisions in such
Subordinated Debt.

        (iii)    Permit any of its Subsidiaries to do any of the foregoing.

        (i)    Change in Nature of Business.    Make, or permit any of its
Subsidiaries to make, any change in the nature of its business that would cause
the Borrower or such Subsidiary to no longer be primarily engaged in one or more
of the businesses engaged in by the Borrower and its Subsidiaries on the date of
this Agreement (other than solely as a result of the discontinuation of the
physician practice management businesses of the Borrower and its Subsidiaries,
and the sale, lease, transfer or the disposition of the property and assets of
the Borrower and its Subsidiaries comprising part of such businesses, in
accordance with the terms of the Loan Documents).

        (j)    Amendments to Constitutive Documents.    Amend, or permit any of
its Subsidiaries to amend, its Constitutive Documents, except in the case of the
bylaws (or equivalent organizational documents) of the Borrower or any such
Subsidiary where such amendment, either individually or in the aggregate, is not
reasonably expected to have a Material Adverse Effect.

        (k)    Accounting Changes, Etc.    Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) its accounting policies or
reporting practices, except (A) as required by generally accepted accounting
principles in effect at the time of such change or by applicable Requirements of
Law or (B) as the Borrower (in consultation with its independent public
accountants) reasonably believes it will be required to adopt under generally
accepted accounting principles within the next succeeding 12 months and which
would not affect any of the covenants set forth in Section 5.04 (or the
computation thereof) or (ii) its Fiscal Year.

        (l)    Amendments, Etc. to Material Documents.    

        (i)  Take any action in connection with the MPN Plan of Reorganization
that, either individually or in the aggregate, is reasonably expected to have a
Material Adverse Effect, or permit any of its Subsidiaries to do any of the
foregoing.

        (ii)  The Borrower will not cancel or terminate the Trust Agreement nor
consent to or accept any cancellation or termination thereof, nor amend, modify
or change in any manner, or agree to amend, modify or change in any manner, any
term or condition of the Trust Agreement, nor give

76

--------------------------------------------------------------------------------




any consent, waiver or approval thereunder nor waive any default or breach of
any term or condition of the Trust Agreement, or take any other action in
connection with the Trust Agreement that in each case, either individually or in
the aggregate, may reasonably be expected to adversely affect the rights or
interest of the Finance Parties.

        (m)    Partnerships, Etc.    Be or become a general partner in any
general or limited partnership or joint venture, or permit any of its
Subsidiaries to do so, unless (i) all of the Equity Interests (including,
without limitation, all ownership or profit interests) in such general or
limited partnership or joint venture are owned by the Borrower and/or one or
more of the Material Subsidiaries or (ii) the sole property and assets of the
Subsidiary of the Borrower that is or is to be the general partner in such
general or limited partnership or joint venture consist of its interests in one
or more of such partnerships or joint ventures.

        (n)    Speculative Transactions.    Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any other type of Hedge Agreement which is speculative in
nature (including, without limitation, with respect to the term and purpose
thereof).

        SECTION 5.03.    Reporting Requirements.    So long as any of the
Advances or any of the other Obligations of any Loan Party under or in respect
of any of the Loan Documents shall remain unpaid, any of the Letters of Credit
shall remain outstanding or any of the Lender Parties shall have any Commitment
hereunder, the Borrower will furnish to the Administrative Agent and the Lender
Parties (other than, in the case of subsection 5.03(e), any Lender that requests
in writing not to receive such information):

        (a)    Default Notices.    As soon as possible and in any event within
one Business Day after a Responsible Officer of the Borrower or any of its
Subsidiaries knows or has reason to know of the occurrence of each Default or
any event, development or occurrence that, either individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect continuing
on the date of such statement, a statement of such Responsible Officer or a
Responsible Officer of the Borrower setting forth the details of such Default or
such event, development or occurrence (including, without limitation, the
anticipated effect thereof), the period of time such Default or such event,
development or occurrence has existed and been continuing and the action that
the Borrower has taken and/or proposes to take with respect thereto.

        (b)    Quarterly Financials.    As soon as available and in any event
within 50 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, a Consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such Fiscal Quarter and Consolidated statements of operations,
stockholders' equity and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous Fiscal Quarter and ending with the
end of such Fiscal Quarter and for the period commencing at the end of the
previous Fiscal Year and ending with the end of such Fiscal Quarter, setting
forth in comparative form, in the case of each such Consolidated balance sheet,
the corresponding figures as of the last day of the corresponding period in the
immediately preceding Fiscal Year and, in the case of each such Consolidated
statement of operations, stockholders' equity and cash flows, the corresponding
figures for the corresponding period in the immediately preceding Fiscal Year,
all in reasonable detail.

        (c)    Annual Financials.    As soon as available and in any event
within 95 days after the end of each Fiscal Year in the case of each Fiscal Year
after the Fiscal Year ended December 31, 2001, a copy of the annual audit report
for such Fiscal Year for the Borrower and its Subsidiaries, including therein
the Consolidated balance sheets of the Borrower and its Subsidiaries as of the
end of such Fiscal Year and Consolidated statements of operations, stockholders'
equity and cash flows of the Borrower and its Subsidiaries for such Fiscal Year,
accompanied by an unqualified opinion, or an opinion otherwise reasonably
acceptable to the Required Lenders, of Arthur Andersen LLP, any other
internationally

77

--------------------------------------------------------------------------------


recognized accounting firm which as of the date hereof is one of the "Big Five"
accounting firms, or other independent public accountants of recognized standing
reasonably acceptable to the Administrative Agent, setting forth in comparative
form, in the case of each such Consolidated balance sheet, the corresponding
figures as of the last day of the immediately preceding Fiscal Year, and, in the
case of each such Consolidated statement of operations, stockholders' equity and
cash flows, the corresponding figures for the corresponding period in the
immediately preceding Fiscal Year, together with (i) a letter from Arthur
Andersen LLP or other independent public accountants of recognized standing
reasonably acceptable to the Required Lenders stating that, in the course of
their regular audit of the Consolidated financial statements of the Borrower and
its Subsidiaries, which audit was conducted by such accountants in accordance
with generally accepted auditing standards, such accountants have not obtained
any knowledge that a Default has occurred and is continuing or if, in the
opinion of such accountants, a Default as it relates to financial matters has
occurred and is continuing, a statement as to the status and nature thereof,
(ii) a schedule in form satisfactory to the Administrative Agent of the
computations used by such accountants in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Sections 5.02(g) and
5.04 (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence) and (iii) in the event of any
change in the generally accepted accounting principles used by the Borrower in
the preparation of the audited Consolidated financial statements referred to
above in this Section 5.03(c) from GAAP, the Borrower shall also provide a
reasonably detailed description of such changes and, if and to the extent
necessary for the determination of compliance with Section 5.02(g) or 5.04, a
statement of reconciliation conforming such audited Consolidated financial
statements to GAAP.

        (d)    Compliance Certificate.    Together with each delivery to the
Administrative Agent and Lender Parties of the Consolidated financial statements
of the Borrower and its Subsidiaries referred to in Sections 5.03(b) and
5.03(c), a certificate of a Senior Financial Officer, in form and substance
reasonably satisfactory to the Administrative Agent:

        (i)  duly certifying that, subject, in the case of any such financial
statements delivered pursuant to Section 5.03(b), to normal year-end audit
adjustments, (A) the Consolidated financial statements of the Borrower and its
Subsidiaries delivered with such certificate fairly present the Consolidated
financial condition of the Borrower and its Subsidiaries as of the last day of
such Fiscal Quarter or such Fiscal Year, as the case may be, and the
Consolidated results of operations and cash flows of the Borrower and its
Subsidiaries for the Fiscal Quarter or the Fiscal Year ended on such date, and
(B) the Consolidated financial statements of the Borrower and its Subsidiaries
delivered with such certificate have been prepared in accordance with GAAP;

        (ii)  duly certifying that no Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof, the period of time such Default has existed and been continuing and the
action that the Borrower has taken and/or proposes to take with respect thereto;

        (iii)  duly certifying the date and amount of all Borrower Restricted
Payments that have been made during the period covered by such financial
statements and during the term of this Agreement, and if any Borrower Restricted
Payments were made pursuant to Section 5.02(f)(v)(B), accompanied by the
computations used in determining compliance with the provisions thereof; and

setting forth a schedule of the computations used by the Borrower in determining
compliance with the covenants contained in Sections 5.02(g) and 5.04 (including
with respect to each such Section, where applicable, the calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence).

78

--------------------------------------------------------------------------------

        (e)    Forecasts.    As soon as available and in any event within
60 days after the first day of each Fiscal Year, commencing with the Fiscal Year
ending December 31, 2002, Consolidated forecasts prepared by management of the
Borrower of balance sheets and statements of operations and cash flows on an
annual basis for such Fiscal Year and each of the Fiscal Years thereafter
through the scheduled final Termination Date, in the form of the forecasts
delivered by the Borrower pursuant to Section 3.01(g)(x)(C) or otherwise in a
form reasonably satisfactory to the Administrative Agent and setting forth in
comparative form the corresponding figures for the immediately preceding Fiscal
Year.

        (f)    Licenses, Etc.    Promptly and in any event within five Business
Days after receipt thereof, notice of any actual, pending or threatened
suspension, termination, or revocation of any of the Governmental Authorizations
of the Borrower or any of its Subsidiaries that are necessary to own or lease
and operate their respective property and assets and to conduct their respective
businesses as now conducted and as proposed to be conducted, or any enjoinment,
barring or suspension of the ability of the Borrower or any such Subsidiary to
conduct any of its businesses in the ordinary course, that, either individually
or in the aggregate, is reasonably expected to have a Material Adverse Effect.

        (g)    Litigation.    Promptly and in any event within five Business
Days after the earlier of knowledge of a Responsible Officer thereof or receipt
by the Borrower or any of its Subsidiaries of service of process in connection
therewith, notice of all actions, suits, investigations, litigation,
arbitrations and proceedings against or affecting the Borrower or any of its
Subsidiaries or any of the property or assets thereof in any court or before any
arbitrator or by or before any Governmental Authority of any kind (i) that,
either individually or in the aggregate, is reasonably expected to have a
Material Adverse Effect or (ii) that purports to affect the legality, validity,
binding effect or enforceability of this Agreement, any of the Loan Documents or
any of the other transactions contemplated thereby; and, promptly after the
occurrence thereof, (A) notice of any material and adverse change in the status
or any material and adverse change in the financial effect on the Borrower or
any of its Subsidiaries of any such action, suit, investigation, litigation,
arbitration or proceeding (and, in each case, upon the reasonable request of the
Administrative Agent, any other information available to the Borrower or any of
its Subsidiaries with respect to any of the foregoing that would enable the
Administrative Agent and the Lender Parties to more fully evaluate such action,
suit, investigation, litigation, arbitration or proceeding) and (B) copies of
any reports or other statements (other than routine reports and other statements
prepared in the ordinary course of business that are not reasonably expected to
result in any material and adverse action) that the Borrower or any of its
Subsidiaries may furnish to or file with any Governmental Authority, unless the
Borrower or such Subsidiary is precluded from disclosing any such report or
statement pursuant to a confidentiality agreement with the applicable
Governmental Authority.

        (h)    ERISA Events and ERISA Reports; Plan Terminations,
Etc.    (i) Promptly and in any event within ten days after any of the Loan
Parties or any of the ERISA Affiliates knows or has reason to know that any
ERISA Event has occurred, a statement of a Responsible Officer of the Borrower
describing such ERISA Event, the period of time such ERISA Event has existed and
been continuing and the action, if any, that the Borrower, such other applicable
Loan Party or such ERISA Affiliate has taken and/or proposes to take with
respect thereto, together with materials or information filed or to be filed
with any Governmental Authority or any trustee for any Plan as a result of such
ERISA Event; (ii) on the date on which any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information;
(iii) promptly and in any event within two Business Days after receipt thereof
by any of the Loan Parties or any of the ERISA Affiliates, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan; (iv) promptly and in any event within 30 days
after the filing thereof with the Internal Revenue Service, a copy of Schedule B
(Actuarial Information) to the annual report (form 5500) with respect to each of
the Plans; and (v) promptly and in any event within five Business Days after
receipt thereof by any of the Loan

79

--------------------------------------------------------------------------------


Parties or any of the ERISA Affiliates from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition of Withdrawal Liability by
any such Multiemployer Plan, (B) the reorganization or termination, within the
meaning of Title IV of ERISA, of any such Multiemployer Plan or (C) the amount
of liability incurred, or that is reasonably expected to be incurred, by such
Loan Party or any such ERISA Affiliate in connection with any event described in
subclause (v)(A) or (v)(B) of this Section 5.03(k).

        (i)    Environmental Conditions.    Promptly and in any event within
five Business Days after a Responsible Officer of the Borrower or any of its
Subsidiaries becomes aware of the assertion or occurrence thereof:

        (i)  notice of any condition or occurrence on or arising from any
property owned or operated by the Borrower or any of its Subsidiaries that
resulted or is alleged by any Governmental Authority to have resulted in
noncompliance in any material respect by the Borrower or such Subsidiary with
any applicable Environmental Law or Environmental Permit;

        (ii)  any condition or occurrence on any property owned or operated by
the Borrower or any of its Subsidiaries that is reasonably expected to cause
such property to be subject to any restrictions on the ownership, occupancy, use
or transferability by the Borrower or such Subsidiary of such property under any
Environmental Law which, either individually or in the aggregate, is reasonably
expected to have a Material Adverse Effect; and

        (iii)  the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any property owned or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law, any Environmental Permit or any Governmental Authority.

        All such notices shall describe in reasonable detail the nature of the
condition, occurrence, removal or remedial action described therein and, in the
case of each such condition or occurrence, the action that the Borrower or such
Subsidiary has taken and/or proposes to take with respect thereto.

        (j)    Insurance.    Within 30 days of a request of the Administrative
Agent, a report summarizing the insurance coverage in effect for the Borrower
and each of its Subsidiaries, specifying therein the type, carrier, amount,
deductibles and co-insurance requirements and expiration dates thereof and
containing such additional information as any of the Lender Parties, through the
Administrative Agent, may reasonably request.

        (k)    Other Information.    Such other information respecting the
business, condition (financial or otherwise), operations, liabilities (actual or
contingent), performance, properties or prospects of the Borrower or any of its
Subsidiaries as any of the Lender Parties, through the Administrative Agent, may
from time to time reasonably request.

        SECTION 5.04.    Financial Covenants.    So long as any of the Advances
or any of the other Obligations of any Loan Party under or in respect of any of
the Loan Documents shall remain unpaid,

80

--------------------------------------------------------------------------------


any of the Letters of Credit shall remain outstanding or any of the Lender
Parties shall have any Commitment hereunder, the Borrower will:

        (a)    Leverage Ratio.    Maintain a Leverage Ratio at all times during
each period set forth below of not more than the amount set forth opposite such
period set forth below:

Period

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

April 11, 2002 through
December 31, 2002   4.25:1 January 1, 2003 through
December 31, 2003   4.00:1 January 1, 2004 through
December 31, 2004   3.50:1 January 1, 2005 and
thereafter   3.00:1

        (b)    Fixed Charge Coverage Ratio.    Maintain a Fixed Charge Coverage
Ratio as of the last day of each Measurement Period set forth below of not less
than the amount set forth opposite such Measurement Period set forth below:

Measurement Period
Ending In

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

June 30, 2002   2.25:1 September 30, 2002   2.25:1 December 31, 2002   2.50:1
March 31, 2003   2.50:1 June 30, 2003   2.50:1 September 30, 2003   2.50:1
December 31, 2003   2.50:1 March 31, 2004   2.75:1 June 30, 2004   2.75:1
September 30, 2004   2.75:1 December 31, 2004   2.75:1 March 31, 2005 and
thereafter   3.00:1

81

--------------------------------------------------------------------------------

        (c)    Interest Coverage Ratio.    Maintain an Interest Coverage Ratio
as of the last day of each Measurement Period set forth below of not less than
the amount set forth opposite such Measurement Period set forth below:

Measurement Period
Ending In

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

June 30, 2002   2.25:1 September 30, 2002   2.25:1 December 31, 2002   2.50:1
March 31, 2003   2.50:1 June 30, 2003   2.50:1 September 30, 2003   2.50:1
December 31, 2003   2.50:1 March 31, 2004   2.75:1 June 30, 2004   2.75:1
September 30, 2004   2.75:1 December 31, 2004   2.75:1 March 31, 2005 and
thereafter   3.00:1

82

--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

        SECTION 6.01.    Events of Default.    If any of the following events
("Events of Default") shall occur and be continuing:

        (a)    the Borrower shall fail to pay any principal of or any interest
on any Advance when the same shall become due and payable, or any of the Loan
Parties shall fail to make any other payment under or in respect of any of the
Loan Documents required to have been made by it, when the same shall become due
and payable, in each case whether by scheduled maturity or at a date fixed for
prepayment or by acceleration, demand or otherwise; or

        (b)    any representation or warranty made by any of the Loan Parties
(or any of their respective officers) under or in connection with any of the
Loan Documents (including, without limitation, in any certificate, report,
statement or other writing at any time furnished (or deemed to have been
furnished) to the Administrative Agent or any of the Lender Parties by or on
behalf of any of the Loan Parties) shall prove to have been incorrect in any
material respect on the date as of which it was made or deemed made; or

        (c)    (i) the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 2.16, 5.01(b), 5.01(e) or 5.01(i) or
Section 5.02, 5.03 or 5.04 or (ii) any of the other Loan Parties shall fail to
perform or observe any term, covenant or agreement contained in Section 4 or 7
of the Subsidiaries Guarantee on its part to be performed or observed; or

        (d)    any of the Loan Parties shall fail to perform or observe any
term, covenant or agreement contained in any of the Loan Documents on its part
to be performed or observed that is not otherwise referred to in Section 6.01(c)
if such failure shall remain unremedied for at least 30 consecutive days after
the earlier of the date on which (i) a Responsible Officer of the Borrower or
any of its Subsidiaries first becomes aware of such failure and (ii) written
notice thereof shall have been given to the Borrower by the Administrative Agent
or any of the Lender Parties; or

        (e)    (i) the Borrower or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on, or any other amount payable in respect of,
one or more items of Indebtedness of the Borrower and its Subsidiaries
(excluding Indebtedness outstanding hereunder) that is outstanding (or under
which one or more Persons have a commitment to extend credit) in an aggregate
principal amount (or, in the case of any Hedge Agreement, having an Agreement
Value) of at least $10,000,000 at the time of such failure, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreements or instruments
relating to all such Indebtedness; or (ii) any other event shall occur or
condition shall exist under the agreements or instruments relating to one or
more items of Indebtedness of the Borrower and its Subsidiaries (excluding
Indebtedness outstanding hereunder) that is outstanding (or under which one or
more Persons have a commitment to extend credit) in an aggregate principal
amount (or, in the case of any Hedge Agreement, having an Agreement Value) of at
least $10,000,000 at the time of such other event or condition, and shall
continue after the applicable grace period, if any, specified in all such
agreements or instruments, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness
or otherwise to cause, or to permit the holder thereof to cause, such
Indebtedness to mature; or (iii) one or more items of Indebtedness of the
Borrower and its Subsidiaries (excluding Indebtedness outstanding hereunder)
that is outstanding (or under which one or more Persons have a commitment to
extend credit) in an aggregate principal amount (or, in the case of any Hedge
Agreement, having an Agreement Value) of at least $10,000,000 shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled or required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or

83

--------------------------------------------------------------------------------

        (f)    the Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
administrator or other similar official for it or for any substantial part of
its property and assets and, in the case of any such proceeding instituted
against it (but not instituted by it) that is being diligently contested by it
in good faith, either such proceeding shall remain undismissed or unstayed for a
period of at least 60 consecutive days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property and assets) shall
occur; or any event or action analogous to or having a substantially similar
effect to any of the events or actions set forth above in this Section 6.01(f)
(other than a solvent reorganization) shall occur under the Requirements of Law
of any jurisdiction applicable to the Borrower or any of its Subsidiaries; or
the Borrower or any of its Subsidiaries shall take any corporate, partnership,
limited liability company or other similar action to authorize any of the
actions set forth above in this Section 6.01(f); provided that any action or
circumstance permitted under Section 5.01(h) shall not be deemed to result in an
Event of Default under this Section 6.01(f); or

        (g)    one or more judgments or orders for the payment of money in
excess of $10,000,000 in the aggregate shall be rendered against one or more of
the Borrower and its Subsidiaries and shall remain unsatisfied and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment or order or (ii) there shall be any period of at least ten
consecutive Business Days during which a stay of enforcement of any such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not give rise
to an Event of Default under this Section 6.01(g) if and for so long as (A) the
amount of such judgment or order which remains unsatisfied is covered by a valid
and binding policy of insurance between the defendant and the insurer covering
full payment thereof and (B) such insurer has been notified, and has not
disputed the claim made for payment, of the amount of such judgment or order; or

        (h)    one or more nonmonetary judgments or orders (including, without
limitation, writs or warrants of attachment, garnishment, execution, distraint
or similar process) shall be rendered against the Borrower or any of its
Subsidiaries that, either individually or in the aggregate, is reasonably
expected to have a Material Adverse Effect and there shall be any period of at
least ten consecutive Business Days during which a stay of enforcement of any
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

        (j)    any provision of any of the Loan Documents after delivery thereof
pursuant to Sections 3.01, 5.01(j) or 5.01(k) shall for any reason (other than
pursuant to the terms thereof) cease to be valid and binding on or enforceable
against any of the Loan Parties intended to be a party to it, or any such Loan
Party shall so state in writing;

        (k)    any Collateral Document or financing statement after delivery
thereof pursuant to Sections 3.01, 5.01(j) or 5.01(k) shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected
Lien on the Collateral purported to be covered thereby subject only to Liens
permitted thereby; or

        (l)    any of the following events or conditions shall have occurred and
such event or condition, when aggregated with any and all other such events or
conditions set forth in this subsection (k), has

84

--------------------------------------------------------------------------------


resulted or is reasonably expected to result in liabilities of the Loan Parties
and/or the ERISA Affiliates in an aggregate amount exceeding $10,000,000 at any
time:

        (i)    any ERISA Event shall have occurred with respect to a Plan; or

        (ii)    any of the Loan Parties or any of the ERISA Affiliates shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan; or

        (iii)    any of the Loan Parties or any of the ERISA Affiliates shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization, is insolvent or is being terminated,
within the meaning of Title IV of ERISA, and, as a result of such
reorganization, insolvency or termination, the aggregate annual contributions of
the Loan Parties and the ERISA Affiliates to all of the Multiemployer Plans that
are in reorganization, are insolvent or being terminated at such time have been
or will be increased over the amounts contributed to such Multiemployer Plans
for the plan years of such Multiemployer Plans immediately preceding the plan
year in which such reorganization, insolvency or termination occurs; or

        (iv)    any "accumulated funding deficiency" (as defined in Section 302
of ERISA and Section 412 of the Internal Revenue Code), whether or not waived,
shall exist with respect to one or more of the Plans, or any Lien shall exist on
the property and assets of any of the Loan Parties or any of the ERISA
Affiliates in favor of the PBGC or any Plan; or

        (m)    the Borrower or any of its Subsidiaries shall suspend or
discontinue all or any part of its businesses and operations other than in the
ordinary course of business (determined on the basis of past practices) and such
suspension or discontinuance, either individually or in the aggregate, is
reasonably expected to have a Material Adverse Effect; or

        (n)    a Change of Control shall occur; or

        (o)    an "Event of Default" (as defined in the Senior Notes Indenture)
shall have occurred and be continuing under the Senior Notes Indenture; or

        (p)    a "Termination Event" (as defined in the Caremark Receivables
Securitization Documents (or any similar event or circumstance under any
instrument, agreement or other document evidencing or otherwise setting forth
the terms and conditions of any other Permitted Receivables Securitization))
shall have occurred and be continuing under the Caremark Receivables
Securitization Documents (or any such similar instruments, agreements or other
documents);

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each of the Lender Parties and the obligation of each
of the Lender Parties to make Advances (other than Letter of Credit Advances by
the Issuing Bank or any of the Revolving Credit Lenders pursuant to
Section 2.03(c)(i) and Swing Line Advances by any of the Revolving Credit
Lenders pursuant to Section 2.02(b)(ii)) and of the Issuing Bank to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, (A) by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under or in respect of this Agreement and
the other Loan Documents to be forthwith due and payable, whereupon the Notes,
all such interest and all such other amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower and (B) by notice to
each party required under the terms of any agreement in support of which a
Letter of Credit is issued, request that all of the Obligations under such
agreement be declared to be due and payable; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Loan Party under the

85

--------------------------------------------------------------------------------


United States Federal Bankruptcy Code or a similar order or action under any
other Requirements of Law covering the protection of creditors' rights or the
relief of debtors applicable to any Loan Party, (1) the Commitments of each of
the Lender Parties and the obligation of each of the Lender Parties to make
Advances (other than Letter of Credit Advances by the Issuing Bank or any of the
Revolving Credit Lenders pursuant to Section 2.03(c)(i) and Swing Line Advances
by any of the Revolving Credit Lenders pursuant to Section 2.02(b)(ii)) and of
the Issuing Bank to issue Letters of Credit shall automatically be terminated
and (2) the Notes, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

        SECTION 6.02.    Actions in Respect of the Letters of Credit upon
Default.    If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Collateral Trustee in same day funds
at the Collateral Trustee's office designated in such demand, for deposit in the
L/C Cash Collateral Account, an amount equal to the aggregate Available Amount
of all Letters of Credit then outstanding; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to any Loan
Party under the United States Federal Bankruptcy Code or a similar order or
action under any other Requirements of Law covering the protection of creditors'
rights or the relief of debtors applicable to any Loan Party, the Borrower,
without requirement of demand by the Administrative Agent or any other Person,
will forthwith pay to the Collateral Trustee in same day funds at the Collateral
Trustee's office for deposit in the L/C Cash Collateral Account an amount equal
to such aggregate Available Amount. If at any time the Administrative Agent or,
as the case may be, the Collateral Trustee, determines that any funds held in
the L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Secured Parties or that the total amount of such funds is less
than the aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Collateral
Trustee, as additional funds to be deposited and held in the L/C Cash Collateral
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the L/C Cash Collateral
Account that the Administrative Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit in the L/C Cash Collateral Account, such funds shall be applied
to reimburse the Issuing Bank or Revolving Credit Lenders, as applicable, in the
manner provided for in the Security Agreement and to the extent permitted by
applicable law.

ARTICLE VII

THE AGENTS

        SECTION 7.01.    Authorization and Action.    

        (a)    Each of the Lender Parties (in its respective capacities as a
Lender, a Swing Line Bank and the Issuing Bank, in each case if applicable)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto. As to any matters not expressly provided
for under the Loan Documents (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all of the Lender Parties and all holders of
Notes; provided, however, that the Administrative Agent shall not be required to
take any action (i) that exposes the Administrative Agent to personal liability
or that is contrary to this Agreement or to applicable

86

--------------------------------------------------------------------------------


Requirements of Law or (ii) as to which the Administrative Agent has not
received adequate security or indemnity (whether pursuant to Section 7.05 or
otherwise). If the security or indemnity furnished to the Administrative Agent
for any purpose under or in respect of the Loan Documents shall, in the good
faith opinion of the Administrative Agent, be insufficient or become impaired,
then the Administrative Agent may require additional security or indemnity and
cease, or not commence, to follow the directions or take the actions indemnified
against until such additional security or indemnity is furnished. The
Administrative Agent agrees to give to each of the Lender Parties prompt notice
of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

        (b)    The Administrative Agent may from time to time in its discretion
appoint any of the Lender Parties or any of the Affiliates of a Lender Party to
act as its co-agent or subagent or attorney-in-fact for purposes of executing
any of the duties and responsibilities of the Administrative Agent under or in
respect of this Agreement or any of the other Loan Documents. In such capacity,
such co-agents, subagents and attorneys-in-fact shall be entitled to the
benefits of all provisions of this Article VII (including, without limitation,
Section 7.05, as though such co-agents or subagents or attorneys-in-fact were
the "Administrative Agent" under the Loan Documents) as if set forth in full
herein with respect thereto. The Administrative Agent shall not be responsible
for any gross negligence or willful misconduct of any of the co-agents or
subagents or attorneys-in-fact selected by it with reasonable care.

        (c)    None of the Syndication Agent, the Documentation Agent and the
Lead Arranger shall have any powers or discretion under this Agreement or any of
the other Loan Documents, and the Borrower, the Administrative Agent and each of
the Lender Parties hereby acknowledge that none of the Syndication Agent, the
Documentation Agent or the Lead Arranger has any liability under this Agreement
or under any of the other Loan Documents.

        (d)    The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default or Event of Default unless the
Administrative Agent has received written notice from a Lender Party or the
Borrower specifying such Default or Event of Default and stating that such
notice is a "Notice of Default". In the event that the Administrative Agent
receives such a notice of the occurrence of a Default or Event of Default, the
Administrative Agent shall give prompt notice thereof to the Lender Parties. The
Administrative Agent shall (subject to Section 7.02) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Required Lenders; provided  that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interest of the Lender Parties including, without limitation, serving
notice of the occurrence of a Default or Event of Default on the Collateral
Trustee.

        SECTION 7.02.    Administrative Agent's Reliance, Etc.    Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct as determined in a final, nonappealable
judgment by a court of competent jurisdiction. Without limiting the generality
of the immediately preceding sentence, the Administrative Agent:

        (a)    may treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Assignment and Assumption entered
into by the Lender that is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 8.07;

        (b)    may consult with legal counsel (including counsel for any of the
Loan Parties), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice or statements of such counsel,
accountants or experts;

87

--------------------------------------------------------------------------------


        (c)    makes no representation or warranty to any of the Secured Parties
and shall not be responsible to any of the Secured Parties for any statements,
representations or warranties (whether written or oral) made in or in connection
with the Loan Documents;

        (d)    shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any of
the Loan Documents on the part of any of the Loan Parties or to inspect the
property and assets (including the books and records) of any of the Loan
Parties;

        (e)    shall not be responsible to any Person for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any of
the Loan Documents or any other instrument or document furnished pursuant
thereto; and

        (f)    shall incur no liability under or in respect of any of the Loan
Documents by acting upon any notice, consent, order, certificate or other
instrument, writing or communication (which may be by telephone, telecopy or
E-mail) believed by it to be genuine and signed or sent or made by or on behalf
of the proper party or parties.

        SECTION 7.03.    BofA, BAS and Affiliates.    With respect to its
Commitments, the Advances made by it and the Note or Notes issued to it, BofA
(and any successor acting as the Administrative Agent) in its capacity as a
Lender Party hereunder shall have the same rights and powers under the Loan
Documents as any other Lender Party and may exercise the same as though it were
not acting as the Administrative Agent; and the terms "Lender", "Lenders",
"Lender Party", "Lender Parties", "Finance Party," "Finance Parties," "Secured
Party" or "Secured Parties" shall, unless otherwise expressly indicated, include
BofA in its individual capacity. BofA (and any successor acting as the
Administrative Agent), BAS and their respective Affiliates may (without having
to account therefor to any Lender Party) accept deposits from, lend money to,
make investments in, provide services to, and generally engage in any kind of
lending, trust, or other business with any Loan Party or any of its or their
respective Subsidiaries or Affiliates as if it were not acting as an Agent, and
BofA (and any successor acting as the Administrative Agent), BAS and their
respective affiliates may accept fees and other consideration from any Loan
Party or any of its or their respective Subsidiaries or Affiliates, or any
Person that may do business with or own securities of any Loan Party or any such
Subsidiary or Affiliate, for services in connection with this Agreement or
otherwise without having to account for the same to the Lender Parties.

        SECTION 7.04.    Lender Credit Decision.    Each of the Lender Parties
hereby acknowledges that it has, independently and without reliance upon any of
the Agents or any of the other Lender Parties and based on the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each of the Lender Parties also hereby acknowledges that it
will, independently and without reliance upon any of the Agents or any of the
other Lender Parties and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Except for notices, reports,
and other documents and information expressly required to be furnished to the
Lender Parties by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender Party with any
credit or other information concerning the affairs, financial condition, or
business of any Loan Party or any of its Subsidiaries or Affiliates that may
come into the possession of the Administrative Agent or any of its Affiliates.

        SECTION 7.05.    Indemnification.    

        (a)    Each of the Lenders hereby severally agrees to indemnify the
Administrative Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender's ratable share (determined as provided below in
this subsection (a)) of any and all liabilities, obligations, losses,

88

--------------------------------------------------------------------------------


damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any action taken or omitted by the Administrative Agent
under the Loan Documents; provided, however, that none of the Lenders shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent's gross negligence or willful misconduct as
determined in a final, nonappealable judgment by a court of competent
jurisdiction. In the case of any claim, investigation, litigation or proceeding
to which the indemnity in this subsection (a) applies, such indemnity shall be
effective whether or not such claim, investigation, litigation or proceeding is
brought by the Administrative Agent, any of the Lender Parties or a third party.
Without limiting any of the provisions of the immediately preceding sentence,
each of the Lenders hereby agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Administrative Agent is not promptly
reimbursed for such costs and expenses by the Borrower. For purposes of this
subsection (a), the Lenders' respective ratable shares of any amount shall be
determined, at any time, according to the sum of (i) the aggregate principal
amount of all Advances owing to the respective Lenders and outstanding at such
time, (ii) the respective Lender's Pro Rata Shares of the aggregate Available
Amount of all Letters of Credit outstanding at such time, (iii) the aggregate
unused portions of the Term Loan Commitments of the respective Lenders at such
time (if any) and (iv) the aggregate Unused Revolving Credit Commitments of the
respective Lenders at such time; provided  that the aggregate principal amount
of all Swing Line Advances owing to the Swing Line Bank and all Letter of Credit
Advances owing to the Issuing Bank shall be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments. The failure of any of the Lenders to reimburse the
Administrative Agent promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to the Administrative Agent as provided in
this subsection (a) shall not relieve any of the other Lenders of its obligation
hereunder to reimburse the Administrative Agent for its ratable share of such
amount, but none of the Lenders shall be responsible for the failure of any of
the other Lenders to reimburse the Administrative Agent for such other Lender's
ratable share of such amount.

        (b)    Each of the Revolving Credit Lenders hereby severally agrees to
indemnify the Issuing Bank (to the extent not promptly reimbursed by the
Borrower) from and against such Revolving Credit Lender's ratable share (based
upon their respective Revolving Credit Commitments) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the Issuing
Bank under the Loan Documents; provided, however, that none of the Revolving
Credit Lenders shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Issuing Bank's gross negligence or willful
misconduct as determined in a final, nonappealable judgment by a court of
competent jurisdiction. In the case of any claim, investigation, litigation or
proceeding to which the indemnity in this subsection (b) applies, such indemnity
shall be effective whether or not such claim, investigation, litigation or
proceeding is brought by the Issuing Bank, any of the Lender Parties or a third
party. Without limiting any of the provisions of the immediately preceding
sentence, each of the Revolving Credit Lenders hereby agrees to reimburse the
Issuing Bank promptly upon demand for its ratable share (based upon their
respective Revolving Credit Commitments) of any costs and expenses (including,
without limitation, fees and expenses of counsel) incurred by the Issuing Bank
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement

89

--------------------------------------------------------------------------------


(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any of
the other Loan Documents, to the extent that the Issuing Bank is not promptly
reimbursed for such costs and expenses by the Borrower. The failure of any of
the Revolving Credit Lenders to reimburse the Issuing Bank promptly upon demand
for its ratable share of any amount required to be paid by the Revolving Credit
Lenders to the Issuing Bank as provided in this subsection (b) shall not relieve
any of the other Revolving Credit Lenders of its obligation hereunder to
reimburse the Issuing Bank for its ratable share of such amount, but none of the
Revolving Credit Lenders shall be responsible for the failure of any of the
other Revolving Credit Lenders to reimburse the Issuing Bank for such other
Revolving Credit Lender's ratable share of such amount.

        (c)    Without prejudice to the survival of any other agreement of any
of the Lenders hereunder, the agreement and obligations of each of the Lenders
contained in this Section 7.05 shall survive the payment in full of all
principal, interest and other amounts payable under (and specified in) this
Agreement and the other Loan Documents.

        SECTION 7.06.    Successor Administrative Agent.    The Administrative
Agent may resign as to any or all of the Facilities at any time by giving
written notice thereof to the Lender Parties and the Borrower and may be removed
as to all of the Facilities at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent as to such of the
Facilities as to which the Administrative Agent has resigned or been removed;
provided  that, so long as no Default shall have occurred and be continuing, the
Borrower shall have the right to consent to any such successor Administrative
Agent, such consent not to be unreasonably withheld and to be deemed to have
been given if the Borrower does not object to the proposed successor
Administrative Agent within five Business Days after receiving notice thereof.
If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent's giving of notice of resignation or the
Required Lenders' removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders and the other
Finance Parties, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States of America or of
any state thereof and having a combined capital and surplus of at least
$500,000,000. If within 45 days after written notice is given of the retiring
Administrative Agent's resignation or removal as to any or all of the Facilities
under this Section 7.06 no successor Administrative Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day
(a) the retiring Administrative Agent's resignation or removal shall become
effective as to such of the Facilities as to which the Administrative Agent has
resigned or been removed, (b) the retiring Administrative Agent shall thereupon
be discharged from its duties and obligations as to such Facilities under the
Loan Documents and (c) the Required Lenders shall thereafter perform all duties
and obligations of the retiring Administrative Agent as to such Facilities under
the Loan Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above in this Section 7.06. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent as to all of the Facilities, such successor Administrative
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent as to less
than all of the Facilities, such successor Administrative Agent shall succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Administrative Agent as to such Facilities, other than with
respect to funds transfers and other similar aspects of the administration of
Borrowings under such Facilities, issuances of Letters of Credit
(notwithstanding any resignation as Administrative Agent with respect to the
Letter of Credit Facility) and payments by the Borrower in respect of such
Facilities, and the retiring Administrative Agent shall be discharged from

90

--------------------------------------------------------------------------------


its duties and obligations under the Loan Documents as to such Facilities, other
than as aforesaid. After any retiring Administrative Agent's resignation or
removal hereunder as Administrative Agent as to all of the Facilities shall
become effective, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent as to any of the Facilities under this Agreement.

        SECTION 7.07.    Release of Collateral.    Upon the payment of all Notes
and all other amounts payable under the Loan Documents, the termination of all
Letters of Credit and the termination of all commitments of the Lender Parties
hereunder, the Lender Parties hereby agree that all Collateral is released from
the security interest granted under the respective Collateral Documents, and
upon the sale, lease, transfer or other disposition of any item of Collateral of
any Loan Party in accordance with the terms of the Loan Documents, the Lender
Parties hereby agree that such item of Collateral is released from the security
interest granted under the respective Collateral Documents. In connection
therewith, the Lender Parties hereby irrevocably authorize the Administrative
Agent from time to time to instruct the Collateral Trustee to release any such
Collateral or to consent to any such release pursuant to the Trust Agreement, as
applicable. The Administrative Agent will, at the Borrower's expense, execute
and deliver to the respective Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
security interest granted under the Collateral Documents.

        SECTION 7.08.    Release of Guarantor.    Upon the sale of outstanding
shares of capital stock and other equity, ownership and profit interests in any
Guarantor in a transaction which is permitted under Section 5.02(d) where such
Guarantor ceases to be a Subsidiary, then upon request by the Borrower, the
Administrative Agent, on behalf of each Lender Party, shall confirm in writing
that the liability of such Guarantor under the Subsidiaries Guaranty is released
and discharged effective when such transaction is consummated and all
requirements hereunder in connection therewith are satisfied, including with
respect to the application of the proceeds of such sale. Such confirmation from
the Administrative Agent (a) shall establish conclusively that the liability of
such Guarantor under the Subsidiaries Guarantee is released and discharged and
(b) may be relied on, without further inquiry, by the purchaser in such
transaction and each of its transferees. Each Lender Party hereby irrevocably
authorizes the Administrative Agent to release any Guarantor from time to time
to the extent provided for herein and to execute any document reasonably
required in connection therewith.

91

--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

        SECTION 8.01.    Amendments, Etc.    No amendment or waiver of any
provision of this Agreement, the Notes, the Trust Agreement or any of the other
Loan Documents (except to the extent otherwise expressly provided for therein),
nor consent to any departure by any of the Loan Parties therefrom, shall in any
event be effective unless the same shall be in writing and signed (or, in the
case of the Collateral Documents, consented to) by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that:

        (a)    no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders (other than any of the Lenders that is, at such
time, a Defaulting Lender), do any of the following at any time:

        (i)    waive any of the conditions specified in Section 3.01 or, in the
case of the Initial Extensions of Credit, Section 3.02;

        (ii)    change the number of Lenders or the percentage of the
Commitments or the aggregate outstanding principal amount of Advances or the
aggregate Available Amount of outstanding Letters of Credit that, in each case,
shall be required for the Lender Parties or any of them to take any action
hereunder;

        (iii)  except to the extent contemplated herein, release all or
substantially all of the Subsidiaries that are a party to the Subsidiaries
Guarantee from their Obligations thereunder;

        (iv)    release all or substantially all of the Collateral in any
transaction or series of transactions;

        (v)    amend Section 2.14 or this Section 8.01; or

        (vi)    permit the Borrower to select an Interest Period having a
duration longer than six months.

        (b)    no amendment, waiver or consent shall, unless in writing and
signed by the Required Lenders and each of the Lenders (other than any of the
Lenders that is, at such time, a Defaulting Lender) that has a Commitment under
the Term Loan Facility or the Revolving Credit Facility or is owed any amounts
under or in respect thereof, if such Lender is directly and adversely affected
by such amendment, waiver or consent:

        (i)    increase the Commitments of such Lender;

        (ii)    reduce, forgive or waive the principal of, or interest on, the
Notes held by such Lender or any fees or other amounts payable hereunder to such
Lender, other than the amount of any interest payable under Section 2.07(b).

        (iii)  postpone, waive or otherwise defer any date scheduled for any
payment of principal pursuant to Section 2.04 of, or interest pursuant to
Section 2.07(a) on, the Notes held by such Lender or any fees or other amounts
payable under Section 2.08 to such Lender; or

        (iv)    change the order of application of any prepayment set forth in
Section 2.06 in any manner that materially affects such Lender; and

provided further  that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or the Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
duties of the Swing Line Bank or the Issuing Bank, respectively, under this
Agreement or any of the other Loan Documents; and provided further  that no
amendment, waiver

92

--------------------------------------------------------------------------------

or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Notwithstanding any of the foregoing provisions of this Section 8.01,
none of the defined terms set forth in Section 1.01 shall be amended,
supplemented or otherwise modified hereafter in any manner that would change the
meaning, purpose or effect of this Section 8.01 or any Section referred to
herein unless such amendment, supplement or modification is agreed to in writing
by the number and percentage of Lenders (and the Issuing Bank, the Swing Line
Bank and Administrative Agent, in each case if applicable) otherwise required to
amend such Section under the terms of this Section 8.01.

        SECTION 8.02.    Notices, Etc.    

        (a)    All notices and other communications provided for hereunder shall
be in writing and mailed, telecopied or delivered:

        (i)    if to the Borrower, at its address at 3000 Galleria Tower, Suite
1000, Birmingham, Alabama 35244, Telecopier No.: (205) 733-9780, Attention:
Mr. Peter J. Clemens, IV, with a copy of each notice relating to the occurrence
and continuance (or potential occurrence) of any Default, to the General Counsel
of the Borrower at the same address (Telecopier No.: (205) 982-7709);

        (ii)    if to any of the Initial Lenders, the Swing Line Bank or the
Initial Issuing Bank, at its Base Rate Lending Office specified opposite its
name on Schedule I hereto;

        (iii)    if to any of the other Lender Parties, at its Base Rate Lending
Office specified on Schedule I to the Assignment and Assumption pursuant to
which it became a Lender Party; and

        (iv)  if to the Administrative Agent, at its address at Independence
Center, 101 North Tryon Street, 15th Floor, Charlotte, North Carolina 28255
(Telecopier No. (704) 386-9923), Attention: Corporate Credit Services; or

        (v)    as to the Borrower or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to each of the
other parties and, as to each other party, or such other address as shall be
designated by such party in a written notice to each of the Borrower and the
Administrative Agent.

All such notices and communications shall, when mailed or telecopied, be
effective when deposited in the mail or transmitted by telecopier, respectively,
addressed as aforesaid, except that notices and communications to the
Administrative Agent pursuant to Article II, III or VII shall not be effective
until received by the Administrative Agent. Delivery by telecopier of an
executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

        (b)    If any notice required under this Agreement is permitted to be
made, and is made, by telephone, actions taken or omitted to be taken in
reliance thereon by the Administrative Agent or any of the Lender Parties shall
be binding upon the Borrower and the other Loan Parties notwithstanding any
inconsistency between the notice provided by telephone and any subsequent
writing in confirmation thereof provided to the Administrative Agent or such
Lender Party; provided  that any such action taken or omitted to be taken by the
Administrative Agent or such Lender Party shall have been in good faith and in
accordance with the terms of this Agreement.

        SECTION 8.03.    No Waiver; Remedies.    No failure on the part of any
of the Lender Parties or the Administrative Agent to exercise, and no delay in
exercising, any right, power or privilege hereunder or under any Note or any
other Loan Document shall operate as a waiver thereof or consent thereto; nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further

93

--------------------------------------------------------------------------------


exercise thereof or the exercise of any other right, power or privilege. The
remedies herein provided are cumulative and not exclusive of any remedies
provided under applicable law.

        SECTION 8.04. Indemnification.

        (a)    The Borrower hereby agrees to pay on demand (i) all reasonable
costs and expenses of the Agents in connection with the preparation, execution,
delivery, administration, modification and amendment of or any consent or waiver
under the Loan Documents and the other documents to be delivered thereunder
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, audit, appraisal, insurance,
consultant, search, filing and recording fees and expenses and (B) the
reasonable fees and expenses of counsel for each Agent with respect thereto,
with respect to advising such Agent as to its rights and responsibilities, or
the perfection, protection or preservation of rights or interests, under the
Loan Documents, with respect to negotiations with any of the Loan Parties or
with other creditors of any of the Loan Parties or any of their Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors' rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of the Administrative Agent and the Lender Parties in
connection with the enforcement of the Loan Documents and the other documents to
be delivered thereunder, whether in any action, suit or litigation, any
bankruptcy, insolvency or other similar proceeding affecting creditors' rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each of the Lender Parties with respect
thereto).

        (b)    The Borrower hereby agrees to indemnify, defend and save, and
hold harmless each of the Finance Parties and each of their respective
affiliates, officers, directors, trustees, employees, agents and advisors (each
an "Indemnified Party") from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the execution, delivery and performance of
this Agreement (or any aspect thereof), the Facilities, the actual or proposed
use of the proceeds of the Advances or the Letters of Credit, the Loan Documents
or any of the transactions contemplated thereby, (ii) any acquisition or
proposed acquisition by the Borrower or any of its Subsidiaries or Affiliates of
all or any portion of the Equity Interests in, or all or substantially all the
property and assets of, any other Person or (iii) the actual or alleged presence
of Hazardous Materials on any property the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party's gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this subsection (b) applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any of the Loan Parties, its directors, shareholders or creditors
or an Indemnified Party or any Person, whether or not any Indemnified Party is
otherwise a party thereto and whether or not this Agreement or any of the other
transactions contemplated hereby is consummated. If and to the extent that the
indemnity in this subsection (b) is unenforceable for any reason, the Borrower
hereby agrees to make to each applicable Indemnified Party the maximum
contribution to the payment of the claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) for which the indemnity in this subsection (b) has been determined to
be unenforceable that is permitted under applicable law. The Borrower also
agrees not to assert any claim against any of the Finance Parties or any of
their respective affiliates, officers, directors, employees, agents and
advisors, on any theory of liability, for special, indirect, consequential

94

--------------------------------------------------------------------------------


or punitive damages arising out of or otherwise relating to the execution,
delivery and performance of this Agreement (or any aspect thereof), the
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Loan Documents or any of the transactions contemplated
thereby, except to the extent, in the case of any such Person, that such claim
is found in a final, nonappealable judgment by a court of competent jurisdiction
to have resulted from such Person's gross negligence or willful misconduct.

        (c)    If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), or if the Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

        (d)    If any of the Loan Parties fails to pay when due any costs,
expenses or other amounts payable by it under or in respect of any of the Loan
Documents (including, without limitation, fees and expenses of counsel and
indemnification payments), such amount may be paid on behalf of such Loan Party
by the Administrative Agent or any of the Lender Parties, in its sole
discretion.

        (e)    Without prejudice to the survival of any other agreement of any
of the Loan Parties hereunder or under or in respect of any other Loan Document,
the agreements and obligations of the Borrower contained in Sections 2.10 and
2.12 and this Section 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under and in respect of any
of the other Loan Documents.

        SECTION 8.05.    Right of Set-off.    Upon (a) the occurrence and during
the continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each of the Lender Parties and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted under applicable law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
Party or such affiliate to or for the credit or the account of the Borrower
against any and all of the Obligations of the Borrower now or hereafter existing
under this Agreement and the Note or Notes, if any, held by such Lender Party,
irrespective of whether such Lender Party shall have made any demand under this
Agreement or such Note or Notes and although such obligations may be unmatured.
Each of the Lender Parties hereby agrees promptly to notify the Borrower after
any such setoff and application; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each of the Lender Parties and their respective Affiliates under this
Section 8.05 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that such Lender Party and its respective
Affiliates may have.

95

--------------------------------------------------------------------------------


        SECTION 8.06.    Successors and Assigns.    The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender Party and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with Section 8.07(a), (ii) by
way of participation in accordance with Section 8.07(e), or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
Section 8.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in this Section 8.07(e) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lender Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

        SECTION 8.07.    Assignments and Participations.    

        (a)    Any Lender may, and so long as no Default under Section 6.01(a)
or 6.01(f) or Event of Default has occurred and is continuing, if demanded by
the Borrower (following (i) a demand by such Lender for the payment of
additional compensation pursuant to Section 2.10(a), 2.10(b) or 2.13 or (ii) an
assertion by such Lender pursuant to Section 2.10(c) or 2.10(d) that it is
impractical or unlawful for such Lender to make Eurodollar Rate Advances), upon
at least five Business Days' notice to such Lender and the Administrative Agent,
each of the Lenders will, at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment or Commitments, the
Advances owing to it and the Note or Notes held by it); provided that:

        (i)    except in the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment or Commitments, the Advances owing
to it or the Note or Notes held by it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $2,500,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Default under Section 6.01(a) or 6.01(f)
or Event of Default has occurred and is continuing, the Borrower otherwise
consent (each such consent not to be unreasonably withheld or delayed);

        (ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Advances or the Commitments assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata  basis;

        (iii)  any assignment of a Revolving Credit Commitment must be approved
by the Administrative Agent (which approval shall not be unreasonably withheld
or delayed) and the Issuing Bank unless the Person that is the proposed assignee
is itself a Lender with a Revolving Credit Commitment (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and

        (iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with any Note or
Notes subject to such assignment and,

96

--------------------------------------------------------------------------------




except in the case of an assignment by any of the Lenders to an Affiliate or an
Approved Fund of such Lender, a processing and recordation fee of $3,500, and
the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

        (b)    The Issuing Bank may assign to any other Person all, but not a
portion of, its rights and obligations under the undrawn portion of its Letter
of Credit Commitment at any time; provided, however, that (i) each such
assignment shall be to an Eligible Assignee; (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and (iii) no such assignments
shall be permitted without the consent of the Administrative Agent until the
Administrative Agent shall have notified the Lender Parties that syndication of
the Commitments hereunder has been completed.

        The Swing Line Bank may not assign or otherwise transfer to any other
person any of its rights or obligations under its Swing Line Commitment.

        (c)    Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 8.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender or the
Issuing Bank under this Agreement, and the assigning Lender or Issuing Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's or
Issuing Bank's rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto) but shall continue to be entitled
to the benefits of Sections 2.10, 2.13 and 8.04 (and other similar provisions of
the other Loan Documents to survive the payment in full of the Obligations of
the Loan Parties under or in respect of the Loan Documents) with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with this Section 8.07(e).

        (d)    The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its office as set forth in
Section 8.02, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lender Parties,
and the Commitments of, and principal amounts of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lender Parties may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender Party
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender Party, at any reasonable time and from time to time upon reasonable prior
notice and (ii) upon its receipt of an Assignment and Assumption executed by an
assigning Lender Party or Issuing Bank and an assignee, together with any Note
or Notes subject to such assignment, the Administrative Agent shall, if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (x) accept such Assignment and Assumption, (y) record the
information contained therein in the Register and (z) give prompt notice thereof
to the Borrower. In the case of any assignment by a Lender Party, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes a new Note or Notes from the Borrower payable to
or to the order of such Eligible Assignee in an amount equal to the Commitment
assumed by it under each Facility pursuant to such assignment and Assumption
and, if the assigning Lender Party has retained a Commitment under such
Facility, a new Note or Notes from the Borrower payable to or to the order of
the assigning Lender Party in an amount equal to the Commitment retained by it
under

97

--------------------------------------------------------------------------------


such Facility. Each of the new Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Assumption and
shall otherwise be in substantially the form of Exhibit A-1 or Exhibit A-2
hereto, as appropriate.

        (e)    Any Lender Party may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender Party's rights and/or obligations under this Agreement (including all or
a portion of its Commitment or Commitments, the Advances owing to it and the
Note or Notes, if any, held by it); provided  that:

        (i)    such Lender Party's obligations under this Agreement shall remain
unchanged,

        (ii)    such Lender Party shall remain solely responsible to the other
parties hereto for the performance of such obligations and

        (iii)  the Borrower, the Administrative Agent and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party's rights and obligations under this Agreement.

        Any agreement or instrument pursuant to which a Lender Party sells such
a participation shall provide that such Lender Party shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided  that such agreement or instrument
may provide that such Lender Party will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Sections 8.01(a)(iii) or (iv) or Section 8.01(b) that affects such Participant.
Subject to Section 8.07(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.10, 2.13 and 8.04 to the same extent as
if it were a Lender Party and had acquired its interest by assignment pursuant
to Section 8.07(a). To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 8.05 as though it were a Lender Party.

        (f)    A Participant shall not be entitled to receive any greater
payment under Sections 2.10, 2.13 and 8.04 than the applicable Lender Party
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower's prior written consent. A Participant that is organized
under the laws of a jurisdiction outside of the United States shall not be
entitled to the benefits of Section 2.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.13 as though it were a Lender
Party.

        (g)    Any Lender Party may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender Party, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided  that no
such pledge or assignment shall release such Lender Party from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
Party as a party hereto.

        (h)    Notwithstanding anything to the contrary contained herein, any
Lender Party (a "Granting Lender") may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an "SPC") the option to provide
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement, provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such

98

--------------------------------------------------------------------------------


Granting Lender. Each party hereto hereby agrees that (i) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender Party would be liable, (ii) no SPC shall be entitled to the benefits of
Sections 2.10 and 2.12 (or any other increased costs protection provision) and
(iii) the Granting Bank shall for all purposes, including, without limitation,
the approval of any amendment or waiver of any provision of any Loan Document,
remain the Lender Party of record hereunder. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior debt of
any SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Agreement, any SPC
may (i) with notice to, but without prior consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or any portion of its interest in any Advance to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Advances to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC. This
subsection (k) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advances are being funded by the SPC
at the time of such amendment.

        (i)    In the event that the Borrower shall request that the Lender
Parties enter into any amendment, modification, consent or waiver with respect
to this Agreement or any other Loan Document, and any Lender Party elects not to
enter into such amendment, modification, consent or waiver (each such Lender
Party being a "Dissenting Lender"), then the Borrower shall have the right upon
10 days' written notice to the Administrative Agent and such Dissenting Lender,
to require each such Dissenting Lender to assign 100% of the rights and
obligations of the Dissenting Lender at par to any Lender or any other financial
institution which satisfies the requirements of Section 8.07(a) and has been
consented to by the Administrative Agent, the Swing Line Lender and in the case
of any assignment of a Revolving Credit Commitment each Issuing Bank (which
consents in the case of the Administrative Agent and the Swing Line Lender shall
not be unreasonably withheld or delayed). Each such assignment shall be made
pursuant to an Assignment and Assumption and shall comply with the other terms
of this Section 8.07. The Borrower shall pay to such Dissenting Lender,
concurrently with the effectiveness of such assignment, any amounts payable
under this Agreement that would have been payable if the Borrower had
voluntarily prepaid such Advances and all fees hereunder then due to such
Dissenting Lender. The Dissenting Lender shall not be required to pay any fee
relating to such assignment.

        SECTION 8.08.    No Liability of the Issuing Bank.    The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit. Neither
the Issuing Bank nor any of its officers or directors shall be liable or
responsible for:

        (a)    the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

        (b)    the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

        (c)    payment by the Issuing Bank against presentation of documents
that do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the Letter of
Credit; or

        (d)    any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit;

99

--------------------------------------------------------------------------------


except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) the Issuing Bank's willful misconduct or gross negligence as
determined in a final, nonappealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) the Issuing Bank's
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

        SECTION 8.09.    Confidentiality.    Neither any Agent nor any Lender
Party shall disclose any Confidential Information to any Person without the
consent of the Borrower, other than (a) to such Agent's or such Lender Party's
Affiliates and their officers, directors, trustees, employees, agents and
advisors, to other Lender Parties and to actual or prospective Eligible
Assignees and participants, and then in each case only on a confidential basis,
(b) as required by any law, rule or regulation or judicial process, (c) as
requested or required by any state, federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any similar
organization or quasi-regulatory authority) regulating such Lender Party, (d) to
any rating agency when required by it, provided  that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender Party in accordance with such rating agency's internal procedures
generally applicable to information of the same type, (e) in connection with any
litigation or proceeding to which such Agent or such Lender Party or any of its
Affiliates may be a party, provided that such Agent, Lender Party or Affiliate
will (unless prohibited by law) use its reasonable best efforts to provide the
Borrower with sufficient notice thereof prior to any such disclosure to permit
the Borrower the opportunity to obtain a protective order with respect thereto,
or (f) in connection with the exercise of any remedy under this Agreement or any
other Loan Document.

        SECTION 8.10.    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

        SECTION 8.11.    Governing Law; Jurisdiction, Etc.    

        (a)    This Agreement and the Notes shall be governed by, and construed
in accordance with, the laws of the State of New York.

        (b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property and assets, to the nonexclusive
jurisdiction of any New York State court or any federal court of the United
States of America sitting in New York City, New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment in respect thereof, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted under applicable law,
in any such federal court. Each of the parties hereto hereby irrevocably
consents to the service of copies of any summons and complaint and any other
process which may be served in any such action or proceeding by certified mail,
return receipt requested, or by delivering a copy of such process to such party,
at its address specified in Section 8.02, or by any other method permitted under
applicable law. Each of the parties hereto hereby agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced

100

--------------------------------------------------------------------------------


in other jurisdictions by suit on the judgment or in any other manner provided
by applicable law. Nothing in this Agreement shall affect any right that any of
the parties hereto may otherwise have to bring any action or proceeding relating
to this Agreement or any of the other Loan Documents in the courts of any
jurisdiction.

        (c)    Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents to which it is a party in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

        SECTION 8.12.    WAIVER OF JURY TRIAL.    EACH OF THE BORROWER, THE
AGENTS AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

       


       


    THE BORROWER
 
 
CAREMARK RX, INC.
 
 
 
 
 
 
 
By
 
/s/  HOWARD A. MCLURE      

--------------------------------------------------------------------------------

    Name: Howard A. McLure
Title: Executive Vice President and Chief Financial Officer

101

--------------------------------------------------------------------------------

    THE ADMINISTRATIVE AGENT
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
By
 
/s/  GARY FILIEGER      

--------------------------------------------------------------------------------

    Name: Gary Filieger
Title: Vice President

--------------------------------------------------------------------------------

    THE LEAD ARRANGER
 
 
BANK OF AMERICA SECURITIES LLC
 
 
 
 
 
 
 
By
 
/s/  SHAWN M. DRAPER      

--------------------------------------------------------------------------------

    Name:
Title:

--------------------------------------------------------------------------------

    THE SYNDICATION AGENT
 
 
J.P. MORGAN SECURITIES INC.
 
 
 
 
 
 
 
By
 
/s/  PATRICIA J. CAFFREY      

--------------------------------------------------------------------------------

    Name: Patricia J. Caffrey
Title: Managing Diector

--------------------------------------------------------------------------------

    THE DOCUMENTATION AGENT
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By
 
/s/  JESSICA S. WRIGHT      

--------------------------------------------------------------------------------

    Name: Jessica S. Wright
Title: Senior Vice President

--------------------------------------------------------------------------------

    THE INITIAL LENDERS
 
 
BANK OF AMERICA, N.A., as a Lender, the Swing Line Bank and the Issuing Bank
 
 
 
 
 
 
 
By
 
/s/  LARRY J. GORDON      

--------------------------------------------------------------------------------

    Name: Larry J. Gordon
Title: Principal

--------------------------------------------------------------------------------

    WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By
 
/s/  JESSICA S. WRIGHT      

--------------------------------------------------------------------------------

    Name: Jessica S. Wright
Title: Senior Vice President

--------------------------------------------------------------------------------

    SCOTIABANC INC.
 
 
 
 
 
 
 
By
 
/s/  DANA MALONEY      

--------------------------------------------------------------------------------

    Name: Dana Maloney
Title: Relationship Manager

--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK
 
 
 
 
 
 
 
By
 
/s/  DAWN LEE LUM      

--------------------------------------------------------------------------------

    Name: Dawn Lee Lum
Title: Vice President

--------------------------------------------------------------------------------

    FLEET NATIONAL BANK
 
 
 
 
 
 
 
By
 
/s/  WALTER J. MARULLO      

--------------------------------------------------------------------------------

    Name: Walter J. Marullo
Title: Managing Director

--------------------------------------------------------------------------------

    CREDIT LYONNAIS, NEW YORK BRANCH
 
 
 
 
 
 
 
By
 
/s/  C.H. HEIDSIECK      

--------------------------------------------------------------------------------

    Name: Charles H. Heidsieck
Title: Senior Vice President

--------------------------------------------------------------------------------

    BANK ONE, NA
 
 
 
 
 
 
 
By
 
/s/  L. RICHARD SCHILLER      

--------------------------------------------------------------------------------

    Name: L. Richard Schiller
Title: Director

--------------------------------------------------------------------------------

UBS AG STAMFORD BRANCH
 
 
 
 
 
 
  By   /s/  WILFRED V. SAINT      

--------------------------------------------------------------------------------

  By   /s/  JENNIFER L. POCCIA      

--------------------------------------------------------------------------------

Name: Wilfred V. Saint
Title: Associate Director Banking
          Products Services, US   Name: Jennifer L. Poccia
Title: Associate Director Banking
          Products Services, US


--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
PRELIMINARY STATEMENTS
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
ARTICLE III CONDITIONS OF EFFECTIVENESS AND LENDING
ARTICLE IV REPRESENTATIONS AND WARRANTIES
ARTICLE V COVENANTS OF THE BORROWER
